Exhibit 10.3

 

EXECUTION VERSION

 

 

 

[g222601kk01i001.jpg]

 

CREDIT AGREEMENT

 

 

dated as of October 31, 2010

 

among

 

TITAN MACHINERY INC.
a Delaware corporation,

as Borrower,

 

THE SUBSIDIARIES OF BORROWER PARTY HERETO,

as Subsidiary Guarantors,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

BANK OF AMERICA, N.A.

as Co-Documentation Agent

 

COBANK,  ACB

as Co-Documentation Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Line Lender and L/C Issuer

 

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

1

 

 

 

 

SECTION 1.01

 

CERTAIN DEFINED TERMS

1

SECTION 1.02

 

CERTAIN RULES OF CONSTRUCTION

33

 

 

 

 

ARTICLE II

CREDIT EXTENSIONS

35

 

 

 

 

SECTION 2.01

 

WORKING CAPITAL LOANS; FLOORPLAN LOANS

35

SECTION 2.02

 

PROCEDURES FOR BORROWING

36

SECTION 2.03

 

LETTERS OF CREDIT

38

SECTION 2.04

 

SWING LINE LOANS

45

SECTION 2.05

 

PAYMENTS AND PREPAYMENTS

49

SECTION 2.06

 

TERMINATION OR REDUCTION OF AGGREGATE COMMITMENTS

51

SECTION 2.07

 

FINAL REPAYMENT OF LOANS

52

SECTION 2.08

 

INTEREST; APPLICABLE RATES

52

SECTION 2.09

 

FEES

54

SECTION 2.10

 

COMPUTATIONS OF INTEREST AND FEES

55

SECTION 2.11

 

EVIDENCE OF DEBT

55

SECTION 2.12

 

PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS
AUTOMATICALLY

55

SECTION 2.13

 

SHARING OF PAYMENTS

57

SECTION 2.14

 

INCREASE IN AGGREGATE COMMITMENTS

58

SECTION 2.15

 

SECURITY FOR THE OBLIGATIONS

60

SECTION 2.16

 

EXTENSION OF MATURITY DATE

60

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

61

 

 

 

 

SECTION 3.01

 

TAXES

61

SECTION 3.02

 

ILLEGALITY

63

SECTION 3.03

 

INABILITY TO DETERMINE RATES

63

SECTION 3.04

 

INCREASED COSTS

64

SECTION 3.05

 

COMPENSATION FOR LOSSES

65

SECTION 3.06

 

MITIGATION OBLIGATIONS; ADDITIONAL L/C ISSUER

66

SECTION 3.07

 

REMOVAL OR REPLACEMENT OF LENDERS

66

SECTION 3.08

 

SURVIVAL

68

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

68

 

 

 

 

SECTION 4.01

 

CONDITIONS TO EFFECTIVENESS AND INITIAL CREDIT EXTENSION

68

SECTION 4.02

 

CONDITIONS TO ALL CREDIT EXTENSIONS

71

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

72

 

 

 

 

SECTION 5.01

 

CORPORATE EXISTENCE AND POWER

72

SECTION 5.02

 

CORPORATE AUTHORIZATION; NO CONTRAVENTION

72

SECTION 5.03

 

GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS

72

SECTION 5.04

 

BINDING EFFECT

73

 

1

--------------------------------------------------------------------------------


 

SECTION 5.05

 

LITIGATION

73

SECTION 5.06

 

NO DEFAULTS

73

SECTION 5.07

 

EMPLOYEE BENEFIT PLANS

74

SECTION 5.08

 

USE OF PROCEEDS

74

SECTION 5.09

 

TITLE TO PROPERTIES

74

SECTION 5.10

 

TAXES

74

SECTION 5.11

 

FINANCIAL CONDITION

75

SECTION 5.12

 

ENVIRONMENTAL MATTERS

75

SECTION 5.13

 

MARGIN REGULATIONS; REGULATED ENTITIES

75

SECTION 5.14

 

SWAP OBLIGATIONS

76

SECTION 5.15

 

INTELLECTUAL PROPERTY

76

SECTION 5.16

 

EQUITY INTERESTS HELD BY BORROWER; EQUITY INTERESTS IN BORROWER

76

SECTION 5.17

 

INSURANCE

76

SECTION 5.18

 

COLLATERAL AND COLLATERAL DOCUMENTS

77

SECTION 5.19

 

LABOR RELATIONS

77

SECTION 5.20

 

SOLVENCY

78

SECTION 5.21

 

FULL DISCLOSURE

78

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

78

 

 

 

 

SECTION 6.01

 

FINANCIAL STATEMENTS

78

SECTION 6.02

 

CERTIFICATES; OTHER INFORMATION

79

SECTION 6.03

 

NOTICES

80

SECTION 6.04

 

PAYMENT OF CERTAIN OBLIGATIONS

81

SECTION 6.05

 

PRESERVATION OF EXISTENCE, ETC.

81

SECTION 6.06

 

MAINTENANCE OF PROPERTIES

82

SECTION 6.07

 

MAINTENANCE OF INSURANCE

82

SECTION 6.08

 

COMPLIANCE WITH LAWS

82

SECTION 6.09

 

BOOKS AND RECORDS

82

SECTION 6.10

 

INSPECTION RIGHTS

83

SECTION 6.11

 

USE OF PROCEEDS

83

SECTION 6.12

 

FINANCIAL COVENANTS

83

SECTION 6.13

 

COLLATERAL VALUATIONS; COLLATERAL AUDITS

83

SECTION 6.14

 

FURTHER ASSURANCES

84

SECTION 6.15

 

LANDLORDS’ AGREEMENTS, MORTGAGEE AGREEMENTS, BAILEE LETTERS

84

SECTION 6.16

 

CONTROL AGREEMENTS

85

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

85

 

 

 

 

SECTION 7.01

 

LIENS

85

SECTION 7.02

 

INVESTMENTS

87

SECTION 7.03

 

DEBT

88

SECTION 7.04

 

FUNDAMENTAL CHANGES

90

SECTION 7.05

 

DISPOSITIONS

91

SECTION 7.06

 

RESTRICTED PAYMENTS

91

SECTION 7.07

 

CAPITAL EXPENDITURES

92

SECTION 7.08

 

TRANSACTIONS WITH AFFILIATES

92

SECTION 7.09

 

BURDENSOME AGREEMENTS

92

 

2

--------------------------------------------------------------------------------


 

SECTION 7.10

 

USE OF PROCEEDS

93

SECTION 7.11

 

CERTAIN GOVERNMENTAL REGULATIONS

93

SECTION 7.12

 

AMENDMENT OF MATERIAL DOCUMENTS

93

SECTION 7.13

 

DISQUALIFIED EQUITY INTERESTS

93

SECTION 7.14

 

TRANSPORTATION SOLUTIONS

93

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

94

 

 

 

 

SECTION 8.01

 

EVENTS OF DEFAULT

94

SECTION 8.02

 

REMEDIES UPON EVENT OF DEFAULT

96

SECTION 8.03

 

APPLICATION OF FUNDS

96

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

97

 

 

 

 

SECTION 9.01

 

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

97

SECTION 9.02

 

RIGHTS AS A LENDER

97

SECTION 9.03

 

EXCULPATORY PROVISIONS

98

SECTION 9.04

 

RELIANCE BY ADMINISTRATIVE AGENT

99

SECTION 9.05

 

DELEGATION OF DUTIES

99

SECTION 9.06

 

RESIGNATION OF ADMINISTRATIVE AGENT

99

SECTION 9.07

 

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

100

SECTION 9.08

 

NO OTHER DUTIES, ETC.

100

SECTION 9.09

 

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

101

SECTION 9.10

 

GUARANTY MATTERS

101

SECTION 9.11

 

COLLATERAL MATTERS

101

 

 

 

 

ARTICLE X

GENERAL PROVISIONS

103

 

 

 

 

SECTION 10.01

 

AMENDMENTS, ETC.

103

SECTION 10.02

 

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

106

SECTION 10.03

 

NO WAIVER; CUMULATIVE REMEDIES

108

SECTION 10.04

 

EXPENSES; INDEMNITY; DAMAGE WAIVER

108

SECTION 10.05

 

PAYMENTS SET ASIDE

110

SECTION 10.06

 

SUCCESSORS AND ASSIGNS

110

SECTION 10.07

 

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

113

SECTION 10.08

 

RIGHT OF SETOFF

114

SECTION 10.09

 

INTEREST RATE LIMITATION

114

SECTION 10.10

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

114

SECTION 10.11

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

115

SECTION 10.12

 

SEVERABILITY

115

SECTION 10.13

 

USA PATRIOT ACT NOTICE

115

SECTION 10.14

 

GUARANTY BY SUBSIDIARIES

115

SECTION 10.15

 

TIME OF THE ESSENCE

122

SECTION 10.16

 

GOVERNING LAW; JURISDICTION; ETC.

122

SECTION 10.17

 

WAIVER OF RIGHT TO JURY TRIAL

123

 

3

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01-A

Applicable Rates

 

1.01-B

Existing Facilities to be Paid Off

 

1.01-C

Existing Letters of Credit

 

2.01

Lenders; Commitments; Percentage Shares

 

5.05

Litigation

 

5.12

Environmental Matters

 

5.16

Equity Interests Held by Borrower; Equity Interests in Borrower

 

5.17

Insurance

 

5.18

Applicable Filing Offices

 

5.19

Labor Issues

 

7.01

Existing Liens

 

7.03

Existing Debt

 

7.13

Assets of Transportation Solutions

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

A

Form of Assignment and Assumption

 

B

Form of Compliance Certificate

 

C

Form of Joinder Agreement

 

D

Form of Loan Notice

 

E

Form of Notes

 

F

Form of Swing Line Notice

 

G

Form of Security Agreement

 

H

Borrowing Base Certificate

 

 

4

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of October 31, 2010, is among TITAN MACHINERY
INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors party
hereto, the several financial institutions party to this Agreement as Lenders,
BANK OF AMERICA, N.A. and COBANK,  ACB, as Co-Documentation Agents and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

RECITALS

 

WHEREAS Borrower and Guarantors have requested that Lenders, Swing Line Lender
and L/C Issuer make available to Borrower the extensions of credit referenced
herein on the terms and conditions contained herein; and

 

WHEREAS Lenders, Swing Line Lender and L/C Issuer have agreed severally to make
available to Borrower the extensions of credit referenced herein on the terms
and conditions contained herein; and

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I
CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

SECTION 1.01                               CERTAIN DEFINED TERMS.

 

As used herein:

 

“Acquiree” has the meaning ascribed thereto in the definition of “Permitted
Acquisition” contained herein.

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in:  (a) the acquisition by any Person of:  (i) all or
substantially all of the assets of another Person; or (ii) any business unit or
division of another Person; (b) the acquisition by any Person of in excess of
50.00% of the Equity Interests of any other Person, or otherwise causing any
other Person to become a Subsidiary of such Person; or (c) a merger or
consolidation, or any other combination, of any Person with another Person
(other than a Person that is a wholly-owned Subsidiary) in which Borrower or a
Subsidiary of Borrower is the surviving Person.

 

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

--------------------------------------------------------------------------------


 

“Additional Commitment Documentation” has the meaning ascribed thereto in
Section 2.14(c).

 

“Additional Commitments Effective Date” has the meaning ascribed thereto in
Section 2.14(b).

 

“Additional Floorplan Commitment” means the commitment of an Additional
Floorplan Lender to make Additional Floorplan Loans pursuant to Section 2.14.

 

“Additional Floorplan Lender” means, at any time, any lender providing an
Additional Floorplan Commitment.

 

“Additional Floorplan Loans” means any loans made in respect of Additional
Floorplan Commitments.

 

“Additional Working Capital Commitment” means the commitment of an Additional
Working Capital Lender to make Additional Working Capital Loans pursuant to
Section 2.14.

 

“Additional Working Capital Lender” means, at any time, any lender providing an
Additional Working Capital Commitment.

 

“Additional Working Capital Loans” means any loans made in respect of Additional
Working Capital Commitments.

 

“Administrative Agent” means, at any time, the administrative agent for the
Lending Parties under each of the Loan Documents (which, initially, shall be
Wells Fargo).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify Borrower,
Guarantors and each Lending Party.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means, at any time, the sum of: (a) the Aggregate
Working Capital Commitments; plus (b) the Aggregate Floorplan Commitments.

 

“Aggregate Floorplan Commitments” means, at any time, the combined Floorplan
Commitments of all Floorplan Lenders.

 

“Aggregate Working Capital Commitments” means, at any time, the combined Working
Capital Commitments of all Working Capital Lenders.

 

“Agreement” means this Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Applicable Base Rate Margin” means, at any time, the applicable percentage per
annum (expressed in basis points) set forth on Schedule 1.01-A for Base Rate
Loans.

 

“Applicable LIBOR Margin” means, at any time, the applicable percentage per
annum (expressed in basis points) set forth on Schedule 1.01-A for Eurodollar
Rate Loans.

 

“Applicable Rate” means, at any time, the applicable percentage per annum
(expressed in basis points) set forth on Schedule 1.01-A, each such percentage
being based, subject to Section 2.08(d), upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by Administrative
Agent pursuant to Section 4.01(a)(xii) or Section 6.02(b), as applicable.  If
the Borrower fails to provide the Compliance Certificate as required by
Section 6.02(b), the Consolidated Leverage Ratio shall be deemed to be 2.01:1.00
from the date on which such Compliance Certificate was due, as applicable, until
such time as such Compliance Certificate is delivered to the Administrative
Agent, as applicable.  Notwithstanding the foregoing, in the event that a
Compliance Certificate delivered pursuant to Section 6.02(b) is inaccurate
(regardless of whether (i) this Agreement is in effect, or (ii) the Working
Capital Commitments are in effect, (iii) the Floorplan Commitments are in effect
or (iv) any Credit Extension is outstanding when such inaccuracy is discovered
or such Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (x) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (y) the Applicable Rate for such Applicable Period shall be determined
as if the Consolidated Leverage Ratio in the corrected Compliance Certificate
were applicable for such Applicable Period, and (z) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.12.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Section 2.08(b) and
Section 8.01, provided that payment of any amounts due under the previous
sentence shall cure any Default and Event of Default resulting from any such
inaccurate Compliance Certificate (but not any underlying financial covenant or
other default).

 

“Arranger” means Wells Fargo Securities, LLC as sole lead arranger and sole book
runner for the transactions contemplated by the Loan Documents.

 

“Asset Sale” means any direct or indirect Disposition (whether in one
transaction or a series of related transactions) by Borrower or any Subsidiary
thereof to any Person other than Borrower or any wholly-owned Subsidiary thereof
of:  (a) any Equity Interests of any Subsidiary of Borrower; or (b) any other
property of Borrower or any Subsidiary thereof; provided that “Asset Sale” shall
not include:  (i) any Disposition by Borrower or any Subsidiary thereof of
Investments of the type described in Section 7.02 other than Section 7.02(h);
(ii) any Disposition that is governed by and complies with Section 7.05 other
than Section 7.05(e); or (iii) any issuance by Borrower of perpetual common
Equity Interests.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Attributable Debt” means, on any date of determination:  (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP;
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet for
Borrower for the fiscal year ended January 31, 2010, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of Borrower, including the notes thereto, together
with the opinion issued thereon by the independent accountants that audited such
financial statements.

 

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).

 

“Bankruptcy Laws” means, collectively:  (a) the Bankruptcy Code; and (b) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of:  (a) the Federal Funds Rate plus 100.00 basis points per annum; (b) the
Daily LIBOR Rate; or (c) the per annum rate of interest in effect for such day
as publicly announced from time to time by Wells Fargo as its “Prime Rate,” such
rate being the rate of interest most recently announced within Wells Fargo at
its principal office as its “Prime Rate,” with the understanding that Wells
Fargo’s “Prime Rate” is one of Wells Fargo’s base rates and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate.  Any change in Wells Fargo’s “Prime Rate” as announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.  The Prime Rate is not intended to be lowest rate
of interest charged by Wells Fargo in connection with extensions of credit to
borrowers.

 

“Base Rate Loan” means a Loan that bears interest as set forth in
Section 2.08(a)(ii).

 

“Borrower Extension Notice” has the meaning ascribed thereto in Section 2.16.

 

“Borrowing” means a Working Capital Borrowing, a Floorplan Borrowing or a Swing
Line Borrowing, as the context may require.

 

“Borrowing Base Certificate” shall mean a certificate, in substantially the form
of Exhibit H attached hereto and made a part hereof, setting forth the Working
Capital Borrowing Base and the Floorplan Borrowing Base and the component
calculations thereof.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the city and state where Administrative Agent’s
Office is located; provided that, if any such day relates to the Eurodollar Rate
or any Eurodollar Rate Loan, such day must also be a day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
offered market.

 

“Capital Expenditures” means all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of capital
leases that is capitalized on the balance sheet of such Person including in
connection with a sale-leaseback transaction) by such Person for the acquisition
or leasing of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that are
required to be capitalized under GAAP on a balance sheet of such Person, but
specifically excluding any Equipment purchased by a Loan Party for lease or
rental to others.  For purposes of this definition:  (a) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment owned by such Person thereof or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price minus the credit granted by the seller of such equipment for such
equipment being traded in at such time, or the amount of such proceeds, as the
case may be; and (b) neither an acquisition to the extent made with the proceeds
of a Disposition in accordance with Section 2.05(c)(i) nor an Acquisition
complying with Section 7.02(e) shall constitute a “Capital Expenditure.”

 

“Cash Collateral” means all Collateral that has, in accordance with the
provisions hereof, been pledged to Cash Collateralize:  (a) L/C Obligations;
(b) at Borrower’s option in accordance with Section 2.05(c)(vi), Working Capital
Loans that are Eurodollar Rate Loans; or (c) at Borrower’s option in accordance
with Section 2.05(c)(vii), Floorplan Loans that are Eurodollar Rate Loans.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of (a) L/C Issuer and Working Capital
Lenders, as collateral for the L/C Obligations, (b) at Borrower’s option in
accordance with Section 2.05(c)(vi), Working Capital Lenders, as collateral for
Working Capital Loans that are Eurodollar Rate Loans, cash or deposit account
balances pursuant to documents in form and substance satisfactory to
Administrative Agent and L/C Issuer (which documents are hereby consented to by
L/C Issuer and Working Capital Lenders) or (c) at Borrower’s option in
accordance with Section 2.05(c)(vii), Floorplan Lenders, as collateral for
Floorplan Loans that are Eurodollar Rate Loans, cash or deposit account balances
pursuant to documents in form and substance satisfactory to Administrative Agent
(which documents are hereby consented to by Floorplan Lenders).

 

“Cash Equivalents” means, as to any Person:  (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (but only so long as the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition; (b) securities issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than ninety days
from the date of acquisition and having one of the two highest ratings from
either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.;
(c) domestic and Eurodollar certificates of deposit, time or demand deposits or
bankers’ acceptances maturing within six months after the date of acquisition
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by:  (i) any Lender; and (ii) any commercial bank organized under the
laws of the United States or any state thereof or the District of Columbia
having combined capital and surplus of not less

 

5

--------------------------------------------------------------------------------


 

than $250,000,000; (d) repurchase obligations with a term of not more than
thirty days for underlying securities of the types described in clause (a) and
(b) of this definition entered into with any bank meeting the qualifications
specified in clause (c) of this definition; (e) commercial paper issued by the
parent corporation of any Lender or any commercial bank (provided that the
parent corporation and the bank are both incorporated in the United States)
having capital and surplus in excess of $250,000,000 and commercial paper issued
by any Person incorporated in the United States, which commercial paper is rated
at least A-1 or the equivalent thereof by Standard & Poor’s Corporation or at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc., and in
each case maturing not more than ninety days after the date of acquisition by
such Person; and (f) investments in money market funds substantially all the
assets of which are comprised of securities of the types described in
clauses (a) through (e) of this definition.

 

“Change in Law” means any of the following having general applicability
occurring after the date of this Agreement:  (a) the adoption or taking effect
of any law, rule, regulation or treaty; (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Change of Control” means (a) an event or series of events by which any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35.00% or more of the Equity Interests of Borrower
entitled to vote for members of the board of directors or equivalent governing
body of Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right), (b) the failure of a majority of the seats (other than vacant
seats) on the board of directors of Borrower to be occupied by persons who were
nominated by the board of directors of Borrower or appointed by directors so
nominated, (c) after taking any to account any modification or waiver
thereunder, the occurrence of any change in control (or similar event, however
denominated) with respect to Borrower or any of its Subsidiaries shall occur
under and as defined in any indenture or agreement to which Borrower or any of
its Subsidiaries is a party, or (d) the failure of Borrower to own directly or
indirectly, beneficially and of record, 100% of the aggregate ordinary voting
power and economic interests represented by the issued and outstanding Equity
Interests of each Subsidiary (or such lesser percentage as may be owned,
directly or indirectly, as of the Closing Date or the later acquisition thereof)
except where such failure is as a result of a transaction permitted by the Loan
Documents.

 

“Closing Date” means the first date on which all of the conditions precedent in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

 

“CNH Intercreditor Agreement” means an Intercreditor Agreement among CNH America
LLC, CNH Capital America LLC, and Wells Fargo Bank, National Association.

 

6

--------------------------------------------------------------------------------


 

“CNH Parts Reserve” means an amount established by the Administrative Agent to
reflect the amount of proceeds of Case New Holland parts which, in accordance
with the terms of the CNH Intercreditor Agreement, CNH Capital America LLC is
entitled to receive.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by Borrower or any Subsidiary thereof in or upon
which a Lien now or hereafter exists in favor of Administrative Agent, for the
benefit of itself and each Lending Party (or any of the foregoing), whether
under this Agreement or under any other Loan Document.

 

“Collateral Documents” means, collectively, the Guaranties, the Security
Documents and all other security agreements, mortgages, deeds of trust, patent,
trademark and copyright assignments, lease assignments and other similar
documents between Borrower or any Subsidiary thereof and Administrative Agent,
for the benefit of itself and each Lending Party (or any of the foregoing), now
or hereafter delivered to Administrative Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the Uniform
Commercial Code or other comparable Law) against Borrower or any Subsidiary
thereof as debtor in favor of Administrative Agent, for the benefit of itself
and each Lending Party (or any of the foregoing), as secured party.

 

“Commitment” means, as to any Lender, such Lender’s Working Capital Commitment,
Floorplan Commitment or Swing Line Commitment, as applicable.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated EBITDAR” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of (without duplication):  (a) Consolidated Net
Income for such period; plus (b) Consolidated Interest Expense (net of interest
income) for such period to the extent included in the determination of such
Consolidated Net Income; plus (c) and all amounts treated as expenses for such
period for depreciation and amortization, but in each case only to the extent
included in the determination of such Consolidated Net Income; plus
(d) Consolidated Rent Expense plus (e) income tax expense related to income made
by the Borrower and its Subsidiaries; provided that Consolidated Net Income
shall be computed for all of the foregoing purposes without giving effect to
extraordinary gains or extraordinary losses.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of a fiscal
quarter, for the period consisting of the four consecutive Fiscal Periods ending
on such date, subject to Section 1.02(h), the ratio of:  (a) the sum for such
period of (without duplication):  (i) Consolidated EBITDAR; minus (ii) all
payments in cash for taxes related to income made by Borrower and its
Subsidiaries; minus (iii) Capital Expenditures actually made in cash by Borrower
and its Subsidiaries (net of any insurance proceeds, condemnation awards or
proceeds relating to any financing with respect to such expenditures); minus
(iv) Restricted Payments paid in cash by Borrower; to (b) of:  (i) Consolidated
Interest Expense; plus (ii) Consolidated Rent Expense; plus (iii) without
duplication, all current maturities of long-term Debt (including with respect to
Debt that is a capital lease).

 

7

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (without duplication):  (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets during such period; plus (b) all
payments made under interest rate Swap Contracts during such period to the
extent not included in clause (a) of this definition; minus (c) all payments
received under interest rate Swap Contracts during such period; plus (d) the
portion of rent expense with respect to such period under capital leases that is
treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of:  (a)  Consolidated Total Liabilities; to (b) Consolidated Tangible Net
Worth.

 

“Consolidated Net Income” means for any period, the sum of net income (or loss)
for such period of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding any income of any Person if
such Person is not a Subsidiary, except that the Borrower’s direct or indirect
equity in the net income of any such person for such period shall be included in
such Consolidated Net Income in accordance with GAAP.

 

“Consolidated Rent Expense” means for such period, total rental expenses
attributable to operating leases of the Borrower and its Subsidiaries for real
property on a consolidated basis.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of (without
duplication):  (a) stockholders’ equity; minus (b) treasury stock; minus (c) all
intangible assets, including goodwill, patents, trademarks, trade names,
organization expense, unamortized debt discount and expense, capitalized or
deferred research and development costs, deferred marketing expenses, and other
like intangibles.

 

“Consolidated Total Assets” means as of any date, the value of the assets
reflected on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date prepared in accordance with GAAP.

 

“Consolidated Total Liabilities” means as of any date, total liabilities
reflected on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date prepared in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 12.50% or more of the securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent.  It is agreed that Dealer Sites, LLC shall not be deemed to be under
common control with Borrower or other Loan Parties.

 

8

--------------------------------------------------------------------------------


 

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an
L/C Credit Extension.

 

“Daily LIBOR” means, for any day, the rate of interest equal to LIBOR then in
effect for delivery for a one (1) month period.   When interest is determined in
relation to Daily LIBOR, each change in the interest rate shall become effective
each Business Day that Administrative Agent determines that Daily LIBOR has
changed.

 

“Daily LIBOR Rate” means, for any day, a fluctuating rate per annum equal to
Daily LIBOR for such day (determined on a daily basis) plus 100.00 basis points
per annum, provided if for any reason Daily LIBOR is unavailable and/or the
Administrative Agent is unable to determine Daily LIBOR for any period, the
Administrative Agent may, at its discretion, either: (a) select a replacement
index based on the arithmetic mean of the quotations, if any, of the interbank
offered rate by first class banks in London or New York for deposits with
comparable maturities or (b) accrue interest at a rate per annum equal to Wells
Fargo’s “Prime Rate” during any period which Daily LIBOR is unavailable or
cannot be determined, such “Prime Rate,” being the rate of interest most
recently announced within Wells Fargo at its principal office as its “Prime
Rate,” with the understanding that Wells Fargo’s “Prime Rate” is one of Wells
Fargo’s base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.  Any change in Wells
Fargo’s “Prime Rate” as announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.  The Prime Rate is not intended to be lowest rate of interest charged by
Wells Fargo in connection with extensions of credit to borrowers.

 

“Debt” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) the Swap Termination Value
under all Swap Contracts to which such Person is a party; (d) all obligations of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business not past due for
more than sixty days); (e) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) the amount of Attributable Debt in respect
of all capital lease obligations and Synthetic Lease Obligations of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make a payment in respect of Disqualified Equity Interests valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.  For all
purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.

 

9

--------------------------------------------------------------------------------


 

“Default” means any Event of Default or any event or condition that, with the
giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” means:  (a) when used with respect to Obligations other than
L/C Fees, a per annum interest rate equal to the sum of:  (i) the Base Rate;
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans; plus
(iii) 200.00 basis points per annum; provided that, with respect to a Eurodollar
Rate Loan, the Default Rate shall be a per annum interest rate equal to the sum
of:  (A) the interest rate (including any Applicable Rate) otherwise applicable
to such Loan; plus (B) 200.00 basis points per annum; and (b) when used with
respect to L/C Fees, a per annum interest rate equal to the sum of (i) the
Applicable Rate plus (ii) 200.00 basis points per annum.

 

“Defaulting Lender” means any Lender that:  (a) has failed to fund any portion
of the Working Capital Loans, any portion of the Floorplan Loans, any
participations in L/C Obligations or any participations in Swing Line Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder; (b) has otherwise failed to pay to
Administrative Agent or any Lending Party, as the case may be, any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute; or (c) has been deemed
insolvent or become the subject of a proceeding under any Bankruptcy Law.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires or mandates payments or
distributions in cash, on or prior to the date that is one year after the last
to occur of the Working Capital Maturity Date and Floorplan Maturity Date.  The
term “Disqualified Equity Interest” shall also include any options, warrants or
other rights that are convertible into Disqualified Equity Interest or that are
redeemable at the option of the holder, or required to be redeemed, prior to the
date that is one year after the last to occur of the Working Capital Maturity
Date and Floorplan Maturity Date.

 

“Disposition” means the sale, assignment transfer, conveyance, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer, conveyance or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.  The term “Dispose” has a meaning
correlative thereto.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States, any State thereof or the District of Columbia.

 

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as DXSyndicate™, that may or may not be provided or
administered by Administrative Agent or an Affiliate thereof.

 

10

--------------------------------------------------------------------------------


 

“Eligible Accounts” means all unpaid Accounts of the Loan Parties, net of any
credits, but excluding any such Accounts having any of the following
characteristics:

 

(a)           That portion of Accounts unpaid 90 days or more after the invoice
date;

 

(b)           That portion of Accounts related to goods or services with respect
to which a Loan Party has received written notice of a claim or dispute, which
are subject to a claim of offset or a contra account, or which reflect a
reasonable reserve for warranty claims or returns;

 

(c)           That portion of Accounts not yet earned by the final delivery of
goods or that portion of Accounts not yet earned by the final rendition of
services by a Loan Party to the account debtor, including with respect to both
goods and services, progress billings, and that portion of Accounts for which an
invoice has not been sent to the applicable account debtor;

 

(d)           Accounts constituting (i) proceeds of copyrightable material
unless such copyrightable material shall have been registered with the United
States Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

 

(e)           Accounts owed by any unit of the United States federal government
or any foreign government;

 

(f)            Accounts denominated in any currency other than United States
dollars;

 

(g)           Accounts owed by an account debtor located outside the United
States or Canada (excluding the provinces of Newfoundland and Quebec, the
Northwest Territories and the Territory of Nunavut) which are not (i) backed by
a bank letter of credit naming the Administrative Agent as beneficiary or
assigned to the Administrative Agent, in the Administrative Agent’s possession
or control, and with respect to which a control agreement concerning the
letter-of-credit rights is in effect, and acceptable to the Administrative Agent
in all respects, in its sole discretion, or (ii) covered by a foreign
receivables insurance policy acceptable to the Administrative Agent in its sole
discretion;

 

(h)           Accounts owed by an account debtor for which a Loan Party has
received notice that such account debtor is insolvent, the subject of bankruptcy
proceedings or has gone out of business;

 

(i)            Accounts owed by a Subsidiary, Affiliate, officer or employee of
the Borrower or any Subsidiary of Borrower;

 

(j)            Accounts not subject to a duly perfected security interest in the
Administrative Agent’s favor;

 

(k)           Accounts which are subject to any Lien in favor of any Person
other than the Administrative Agent, unless such Account is subject to a duly
perfected first priority security

 

11

--------------------------------------------------------------------------------


 

interest in the Administrative Agent’s favor pursuant to an intercreditor
agreement acceptable to Administrative Agent with each other Person holding a
Lien in such Account;

 

(l)            That portion of Accounts that has been restructured, extended,
amended or modified, other than Accounts extended as a result of marketing
campaigns entered into in the ordinary course of business;

 

(m)          Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds
twenty percent (20%) of the aggregate amount of all Eligible Accounts; and

 

(n)           Accounts owed by an account debtor, regardless of whether
otherwise eligible, if twenty percent (20%) or more of the total amount of
Accounts due from such debtor is ineligible hereunder.

 

“Eligible Assignee” means any of the following:  (a) a Lender; (b) an Affiliate
of a Lender; (c) any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business to the
extent such Person is administered or managed by:  (i) a Lender; (ii) an
Affiliate of a Lender; or (iii) a Person or an Affiliate of a Person that
administers or manages a Lender; and (d) any other Person (other than a natural
person) approved by Administrative Agent, Swing Line Lender and L/C Issuer and
Borrower as provided in this Agreement; provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include any Affiliates of Borrower or
any competitor of Borrower or any of its Subsidiaries or any of such Person’s
Affiliates.

 

“Eligible Inventory” means Inventory owned by any Loan Party; but excluding any
Inventory having any of the following characteristics:

 

(a)           Inventory that is: not subject to a duly perfected first priority
security interest in the Administrative Agent’s favor; covered by any negotiable
or non-negotiable warehouse receipt, bill of lading or other document of title;
on consignment from any Person; on consignment to any Person or subject to any
bailment unless such consignee or bailee has executed an agreement with the
Administrative Agent;

 

(b)           Packaging, raw materials, parts, sample Inventory, or customer
supplied parts or Inventory and other items not held for sale;

 

(c)           Work-in-process Inventory;

 

(d)           Inventory that is materially damaged, defective, obsolete, slow
moving or not currently saleable in the normal course of the Loan Parties’
operations, or the amount of such Inventory that has been reduced by shrinkage;

 

(e)           Inventory that a Loan Party has returned;

 

12

--------------------------------------------------------------------------------


 

(f)            Inventory manufactured by a Loan Party pursuant to a license
unless the applicable licensor has agreed in writing to permit the
Administrative Agent to exercise its rights and remedies against such Inventory;

 

(g)           Inventory that is not covered by casualty insurance reasonably
acceptable to Administrative Agent;

 

(h)           Inventory that is subject to a Lien in favor of any Person other
than the Administrative Agent unless such Inventory is subject to a duly
perfected first priority security interest in the Administrative Agent’s favor
pursuant to an intercreditor agreement acceptable to Administrative Agent with
each other Person holding a Lien in such Inventory; and

 

(i)            Inventory that is in-transit, unless the in-transit Inventory is
Eligible Rental Equipment or other Inventory in-transit between the Loan Party’s
locations.

 

“Eligible New Equipment Inventory” means all Inventory owned by a Loan Party
which is (a) Eligible Inventory in all respects and (b) Inventory which consists
of new Equipment held by a Loan Party for sale to others.

 

“Eligible Parts and Attachments Inventory” means Inventory owned by a Loan Party
which is parts held by a Loan Party for sale to others, valued at the lower of
cost or market in accordance with GAAP; but excluding any Inventory which is
parts having any of the following characteristics:

 

(a)           Inventory that is: not subject to a duly perfected first priority
security interest in the Administrative Agent’s favor, except for Case New
Holland parts if Administrative Agent’s security interest is adequately
addressed in a CNH Intercreditor Agreement acceptable to Administrative Agent;

 

(b)           Inventory that is: covered by any negotiable or non-negotiable
warehouse receipt, bill of lading or other document of title; on consignment
from any Person; on consignment to any Person or subject to any bailment unless
such consignee or bailee has executed an agreement with the Administrative
Agent;

 

(c)           Packaging, raw materials, sample Inventory, or customer supplied
parts or Inventory and other items not held for sale;

 

(d)           Work-in-process Inventory;

 

(e)           Inventory that is materially damaged, defective, obsolete or not
currently saleable in the normal course of the Loan Parties’ operations, or the
amount of such Inventory that has been reduced by shrinkage;

 

(f)            Inventory that a Loan Party has returned;

 

13

--------------------------------------------------------------------------------


 

(g)           Inventory manufactured by a Loan Party pursuant to a license
unless the applicable licensor has agreed in writing to permit the
Administrative Agent to exercise its rights and remedies against such Inventory;

 

(h)           Inventory that is not covered by casualty insurance reasonably
acceptable to Administrative Agent;

 

(i)            Inventory that is subject to a Lien in favor of any Person other
than the Administrative Agent unless such Inventory is subject to a duly
perfected first priority security interest in the Administrative Agent’s favor
pursuant to an intercreditor agreement acceptable to Administrative Agent with
each other Person holding a Lien in such Inventory;

 

(j)            Inventory that is in-transit, unless the in-transit Inventory is
in-transit between the Loan Party’s locations, and

 

(k)           Inventory not subject to a buy-back and held by Borrower for more
than three (3) years which exceeds an aggregate value of $1,000,000.

 

“Eligible Rental Equipment” means all Equipment owned by a Loan Party which is
(a) Eligible Inventory in all respects and (b) consists of Equipment held by a
Loan Party for lease or rental to others.

 

“Eligible Used Equipment Inventory” means all Inventory owned by a Loan Party
which is (a) Eligible Inventory in all respects, (b) Inventory which consists of
used Equipment held by a Loan Party for sale to others and (c) not held by
Borrower for more than three (3) years.

 

“Eligible Work In Process Inventory” means all Inventory owned by a Loan Party
which is Eligible Inventory or Eligible Parts and Attachments Inventory in all
respects except for the fact that such Inventory is work in process inventory
(for clarity, Eligible Work in Process Inventory includes, without limitation,
parts and services).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon: 
(a) violation of any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the release or threatened release
of any Hazardous Materials into the environment; or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

14

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“Equipment” means whole goods (and not attachments) held for resale, lease or
rental.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any Subsidiary thereof within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means any of the following:  (a) a Reportable Event with respect
to a Pension Plan; (b) the incurrence by Borrower or an ERISA Affiliate of any
liability with respect to a withdrawal by Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by Borrower or any ERISA Affiliate
of any liability with respect to a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or the receipt by Borrower or an
ERISA Affiliate of notification that a Multiemployer Plan is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded upwards, as necessary, to the nearest one
one-hundredth of 1.00%) obtained by dividing:  (a) the rate per annum determined
by Administrative Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the beginning of such Interest Period by
reference to the British Bankers’ Association “Interest Settlement Rates” for
deposits in Dollars (as set forth by any service (including Bloomberg, Reuters
and Thomson Financial) selected by Administrative Agent that has been nominated
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates) in an amount approximately equal to the
principal amount to which such Interest Period applies (for delivery on the
first day of such Interest Period) with a term

 

15

--------------------------------------------------------------------------------


 

equivalent to such Interest Period; provided that, if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, then
“Eurodollar Rate” shall be the interest rate per annum determined by
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars in an amount approximately equal to the principal amount to which
such Interest Period applies (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period are offered for such
Interest Period by Wells Fargo to major banks in the London interbank offered
market in London, England at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the beginning of such Interest Period; by
(b) the sum of:  (i) one; minus (ii) the stated maximum rate (rounded upwards,
as necessary, to the nearest one one-hundredth of 1.00%), as in effect on the
date of the determination of any “Eurodollar Rate” in accordance with
clause (a) of this definition, of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D) of the FRB as in effect on such day, whether
or not applicable to any Lending Party.  Each determination by Administrative
Agent pursuant to this definition shall be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means a Loan that bears interest based upon the
Eurodollar Rate.

 

“Event of Default” has the meaning ascribed thereto in Section 8.01.

 

“Event of Loss” means, with respect to any property, any of the following: 
(a) any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lending Party
or any other recipient of any payment to be made by or on account of any
obligation of Borrower or any Guarantor hereunder or under any Loan Document,
any taxes on or measured by overall net income (however denominated), franchise
taxes (in lieu of net income taxes) and branch profits taxes, in each case
imposed on it by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lending Party, in which its applicable Lending
Office is located.

 

“Existing Facilities to be Paid Off” means, collectively, the credit facilities
identified on Schedule 1.01-B.

 

“Existing Guaranteed Obligations” has the meaning ascribed thereto in
Section 10.14(j).

 

“Existing Letters of Credit” means the letters of credit identified on
Schedule 1.01-C.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:  (a) if such day is not a Business Day,
then the

 

16

--------------------------------------------------------------------------------


 

Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day;
and (b) if no such rate is so published on such next succeeding Business Day,
then the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of 1.00%) charged
to Wells Fargo on such day on such transactions as determined by Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated September 1, 2010, among
Borrower, the Arranger and the Administrative Agent regarding certain fees to be
paid by the Borrower to the Arranger, Administrative Agent and L/C Issuer.

 

“Fiscal Period” means, as of any date of determination with respect to Borrower
or any Subsidiary thereof, each fiscal quarter occurring during each of
Borrower’s fiscal years.

 

“Floorplan Availability” means, at any time, the lesser of (a) the Aggregate
Floorplan Commitments at such time or (b) the Floorplan Borrowing Base at such
time.

 

“Floorplan Availability Period” means the period from the Closing Date to the
Floorplan Maturity Date.

 

“Floorplan Borrowing” means a borrowing consisting of simultaneous Floorplan
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each Floorplan Lender pursuant to Section 2.01(b).

 

“Floorplan Borrowing Base” means as of any date of calculation, an amount, as
set forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent, equal to the sum of:

 

(a)                                  90% of the net book value of Eligible New
Equipment Inventory; plus

 

(b)                                 85% of the net book value of Eligible Used
Equipment Inventory; minus

 

(c)                                  the Floorplan Borrowing Base Reserve.

 

The Borrower, Administrative Agent and the Lenders acknowledge and agree that
(i) the advance rates set forth in this definition are solely to establish the
parameters for Availability, and (ii) this definition does not constitute nor
shall it be deemed to constitute an express or implied representation or
determination by Lenders that the recovery in a forced liquidation scenario
would be equal to the advance rates established herein.

 

“Floorplan Borrowing Base Reserve” means, as of any date of determination, such
amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as the Administrative Agent may from time to time
establish and adjust in reducing Floorplan Availability acting in its Permitted
Discretion (a) to the extent to reasonably reflect events, conditions,
contingencies or risks that materially adversely affect (i) the value of the
Collateral consisting of that which is taken into account in determining the
Floorplan Borrowing Base, or (ii) the security interests and other rights of the
Administrative Agent or Lenders in such Collateral (including the
enforceability, perfection and priority thereof), or (b) to the extent to
reasonably reflect any collateral report or financial information

 

17

--------------------------------------------------------------------------------


 

furnished by or on behalf of the Borrower to the Lenders that is or was
incomplete, inaccurate or misleading in any material respect that affects such
Collateral’s value that has not been cured after 10 days prior written notice
thereof to the Borrower, or (c) in respect of any Default or an Event of Default
during the continuation thereof; provided that (x) any such required reserves
shall continue only for so long as the events, conditions, contingencies or
risks giving rise thereto continue, (y) the Administrative Agent shall give
Borrower the lesser of 45 days notice (or if 45 days notice would cause such
reserve not to be reflected on the second Borrowing Base Certificate required to
be delivered after the date thereof, the number of days which would cause such
reserve to be so reflected) of any increase in any such reserves under clause
(a)(i), and (z) in the case of reserves required under clause (a)(i), upon
delivery of notice to Borrower, as provided above, the Administrative Agent
shall be available to discuss the proposed reserve, and Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such reserve no longer exists in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.

 

“Floorplan Commitment” means, as to each Floorplan Lender at any time any
determination thereof is to be made, its obligation to do the following pursuant
to the terms hereof (a) make Floorplan Loans to Borrower; and (b) purchase
participations in Swing Line Loans; all in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement.

 

“Floorplan Lender” means, collectively, (a) initially, each Lender designated on
Schedule 2.01 as a “Floorplan Lender” and (b) each Lender that assumes a
Floorplan Commitment pursuant to an Assignment and Assumption or pursuant to the
applicable Additional Commitment Documentation or which otherwise holds a
Floorplan Commitment, a Floorplan Loan or a risk participation in a Swing Line
Loan.

 

“Floorplan Loan” has the meaning ascribed thereto in Section 2.01(b).

 

“Floorplan Maturity Date” means the earliest of:  (a) October 31, 2014, or if
applicable, any extension thereof pursuant to Section 2.16; (b) the date of the
termination of the Aggregate Floorplan Commitments pursuant to Section 2.06; and
(c) the date of the termination of the Aggregate Floorplan Commitments.

 

“Floorplan Percentage Share” means as to any Floorplan Lender at any time, the
percentage (expressed as a decimal carried out to the ninth decimal place) of
the Aggregate Floorplan Commitments represented by such Lender’s Floorplan
Commitment at such time; provided that, if the commitment of each Floorplan
Lender to make Floorplan Loans have been terminated pursuant to Section 8.02 or
if the Aggregate Floorplan Commitments have expired, then the Floorplan
Percentage Share of each Floorplan Lender shall be determined based upon such
Lender’s Floorplan Percentage Share most recently in effect, giving effect to
any subsequent assignments.  The initial Floorplan Percentage Share of each
Floorplan Lender is set forth opposite the name of such Lender on Schedule 2.01
or in the Assignment and Assumption or the Additional Commitment Documentation
pursuant to which such Lender became a party hereto, as applicable.

 

18

--------------------------------------------------------------------------------


 

“Foreign Pledge Agreement” means, a pledge agreement, in form and substance
satisfactory to the Administrative Agent, pursuant to which a Loan Party grants
a security interest to the Administrative Agent, for the ratable benefit of the
Secured Parties, in 100% of the non-voting and 65% of the voting Equity
Interests in a first tier Foreign Subsidiary, which pledge agreement is governed
by the laws of the jurisdiction of organization of such Material First Tier
Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect:  (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation; (b) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation; or (d) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part).  The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning ascribed thereto in Section 10.14(a).

 

“Guarantors” means, collectively:  (a) each Subsidiary Guarantor (including each
Subsidiary of Borrower who executes a Joinder Agreement following the date
hereof); and (b) each other Person who, following the date hereof, is required
pursuant to the terms hereof to be a guarantor of the Obligations.

 

19

--------------------------------------------------------------------------------


 

“Guaranty” means any guaranty, in form and substance acceptable to
Administrative Agent, made by a Guarantor for the benefit of Administrative
Agent and Lending Parties and includes the guaranty set forth in Section 10.14.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” means, with respect to any Letter of Credit, the date of any
payment by L/C Issuer thereunder.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” means, collectively, Administrative Agent (and any sub-agent
thereof), each Lending Party and each Related Party of any of the foregoing
Persons.

 

“Intercreditor Agreement” means an intercreditor agreement executed by a
creditor in favor of and acceptable to the Administrative Agent and Lenders and
acknowledged by the Borrower.

 

“Interest Payment Date” means:  (a) with respect to:  (i) a Eurodollar Rate
Loan, the last day of each Interest Period applicable thereto and, in the case
of a Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar month; and (iii) a Swing Line Loan, the last Business Day of each
calendar month; and (b) (i) in the case of Working Capital Loans, the Working
Capital Maturity Date and (ii) in the case of Floorplan Loans and Swing Line
Loans, the Floorplan Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its related Loan Notice; provided that: 
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; (c) no Interest Period for:  (i) any Working Capital Loan
shall extend beyond the Working Capital Maturity Date; and (ii) any Floorplan
Loan shall extend beyond the Floorplan Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of:  (a) the
purchase or other acquisition of Equity Interests or other securities of another
Person; (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or
limited liability company interest in such other

 

20

--------------------------------------------------------------------------------


 

Person and any arrangement pursuant to which the investor Guarantees Debt of
such other Person; or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or, if the L/C Issuer shall agree at the time of issuance, such later
version thereof as may be in effect at the time of issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the
L/C Application relating thereto and any other document entered into by
L/C Issuer and Borrower or in favor of L/C Issuer and relating to any such
Letter of Credit.

 

“Joinder Agreement” means an agreement entered into by a Subsidiary of Borrower
following the date hereof to join in the Guaranty set forth in Section 10.14, in
substantially the form of Exhibit C or any other form approved by Administrative
Agent.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means a Working Capital Lender’s funding of its participation in
an L/C Borrowing in accordance with its Working Capital Percentage Share.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by
L/C Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Working Capital Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is ten days prior to the Working
Capital Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“L/C Fee” has the meaning ascribed thereto in Section 2.03(i).

 

21

--------------------------------------------------------------------------------


 

“L/C Issuer” means, at any time, the issuer of Letters of Credit hereunder
(which, initially, shall be Wells Fargo).

 

“L/C Obligations” means, at any time, the sum of:  (a) the aggregate amount
available to be drawn under all outstanding Letters of Credit; plus (b) the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.02(i).  For all purposes of this Agreement, if at any time of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in an amount equal to
the amount remaining available to be drawn.

 

“L/C Sublimit” means an amount equal to $5,000,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Working Capital Commitments.

 

“Lender” means, as applicable, a Working Capital Lender or a Floorplan Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Detail Form, or such other
office or offices as a Lender may from time to time notify Borrower,
Administrative Agent and Lending Parties.

 

“Lending Parties” means, collectively, Lenders, Swing Line Lender and
L/C Issuer.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).

 

“Loan” means any Working Capital Loan, Floorplan Loan or Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each Collateral Document, the Treasury Management Service Documents
and the Fee Letter.

 

“Loan Notice” means a notice, pursuant to Section 2.02(a), of:  (a) a borrowing
of Loans; (b) a conversion of Loans from one Type to the other; or (c) a
continuation of Eurodollar Rate Loans; which, if in writing, shall be
substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, Borrower and all Guarantors.

 

“Material Adverse Effect” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, properties or prospects of either: 
(i) Borrower; or (ii) the Loan Parties taken as a whole; (b) a material

 

22

--------------------------------------------------------------------------------


 

impairment of the ability of either Borrower or the Loan Parties, taken as a
whole, to perform their respective obligations under the Loan Documents; or
(c) a material adverse effect upon:  (i) the legality, validity, binding effect
or enforceability of any Loan Document to which any Loan Party is a party
against either:  (A) Borrower; or (B) the Loan Parties taken as a whole; or
(ii) the rights and remedies of Administrative Agent or any Lending Party under
or in respect of any Loan Document.

 

“Maximum Rate” means, at any time, the maximum rate of non-usurious interest
permitted by applicable Law.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Proceeds” means, in respect of any Disposition or Event of Loss, the
proceeds in cash or Cash Equivalents received by Borrower or any Subsidiary
thereof with respect to or on account of such Disposition or Event of Loss, net
of:  (a) in the case of a Disposition, the direct costs of such Disposition then
payable by the recipient of such proceeds, or, in the case of an Event of Loss,
the direct costs of collecting insurance or other proceeds, in each case
excluding amounts payable to Borrower or any Affiliate of Borrower; (b) sales,
use and other taxes paid or payable by such recipient as a result thereof; and
(c) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Debt secured by a Permitted Lien on the properties
subject to such Disposition.

 

“Note” means any promissory note executed by Borrower in favor of a Lender
pursuant to Section 2.11 in substantially the form of Exhibit E.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties, including treasury management obligations, of any Loan Party to
Administrative Agent or any Lending Party under or in respect of any Loan
Document or otherwise, whether with respect to any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Bankruptcy Law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Organizational Documents” means:  (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction) of
such Person; (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement of such Person;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization of such Person and any agreement, instrument, filing
or notice with respect thereto filed in connection with such Person’s formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such Person.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any

 

23

--------------------------------------------------------------------------------


 

other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means:  (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by Borrower of Unreimbursed Amounts.

 

“Participant” means any Person other than (i) a natural person, (ii) Borrower or
any of Borrower’s Affiliates or (iii) any competitor of Borrower or any of its
Subsidiaries or any of such Person’s Affiliates.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as that term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Percentage Share” means, as to any Lender, its Working Capital Percentage Share
or Floorplan Percentage Share, as applicable.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit A to the Security Agreement.

 

“Permitted Acquisition” means any Acquisition so long as:  (a) such Acquisition
is undertaken in accordance with all applicable Laws; (b) no Default exists
immediately prior to, or would exist immediately after, giving effect to such
Acquisition; (c) in connection with such Acquisition, Borrower has obtained,
effective written consent of the board of directors or equivalent governing body
of the Person or business so acquired (the “Acquiree”) if required under
applicable corporate/company law or the Borrower’s Organizational Documents;
(d) the Acquiree (or the business unit or division of the Acquiree to be
acquired) shall be engaged principally in the same business as Borrower or the
Subsidiary of Borrower proposing to effect such Acquisition or a Related
Business; (e) the aggregate cash and non-cash consideration to be paid by
Borrower and any Subsidiary thereof (whether in one or a series of transactions)
for such Acquisition does not exceed (i) 10% of the Borrower’s Consolidated
Total Assets for any one Acquisition or (ii) 20% of the Borrower’s Consolidated
Total Assets for all Acquisitions in each fiscal year; (f) upon the closing of
such Acquisition in the case of a Permitted Material Acquisition, a Responsible
Officer of Borrower delivers to Administrative Agent and Lenders:  (i) a
certificate to the effect that each of clauses (a) through (e), inclusive, of
this definition has been satisfied; (ii) a copy of the resolutions or consent
required to be obtained by (c); (iii) a certificate detailing pro forma
compliance with all financial covenants set forth in Section 6.12 for each of
the Fiscal Periods which remain in such

 

24

--------------------------------------------------------------------------------


 

fiscal year following the consummation of such Acquisition; (iv) the
consolidated earnings before interest, taxes, depreciation and amortization of
the Loan Parties, including the Acquiree (or the business unit or division of
the Acquiree to be acquired), must be positive on a pro forma basis for each of
the Fiscal Periods which remain in such fiscal year following the consummation
of such Acquisition; and (v) a three year financial forecast for the Acquiree;
and (g) within 30 days after the closing of such Acquisition in the case of any
other Acquisition that is not a Permitted Material Acquisition, a Responsible
Officer of Borrower delivers to Administrative Agent and Lenders: (i) a
certificate to the effect that each of clauses (a) through (e), inclusive, of
this definition has been satisfied; and (ii) a copy of the resolutions or
consent required to be obtained by (c).

 

“Permitted Debt” mean any Debt permitted by Section 7.03.

 

“Permitted Discretion” shall mean the Administrative Agent’s commercially
reasonable judgment, exercised in good faith in accordance with customary
business practices for asset-based lending transactions; provided that any
standard of eligibility or reserve established or modified by the Administrative
Agent shall have a reasonable relationship to circumstances, conditions, events
or contingencies which are the basis for such standard of eligibility or
reserve, as reasonably determined, without duplication and for so long as they
continue, by the Administrative Agent in good faith.

 

“Permitted Floorplan Debt” means the floorplan Debt permitted pursuant to
Section 7.03(i).

 

“Permitted Liens” has the meaning ascribed thereto in Section 7.01.

 

“Permitted Material Acquisition” means an Acquisition that is otherwise a
Permitted Acquisition under clauses (a) through (f) of the definition thereof
and which the aggregate cash and non-cash consideration to be paid by Borrower
and any Subsidiary thereof (whether in one or a series of transactions) for such
Acquisition exceeds 5% of the Borrower’s Consolidated Total Assets.

 

“Permitted Shortline Debt” means floorplan facilities with short line
manufacturers, or facilities arranged by short line manufacturers for their
products and services with third party financing sources,  in the ordinary
course of business.

 

“Permitted Subordinated Debt” means any Debt that has been subordinated to the
Obligations on terms and conditions, and pursuant to documents, satisfactory to
Administrative Agent and Required Lenders.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

25

--------------------------------------------------------------------------------


 

“Related Business” shall mean any business that is the same, similar or
otherwise reasonably related, ancillary or complementary to the businesses of
the Borrower and its Subsidiaries on the Closing Date.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of Wells Fargo, Wells Fargo in its capacity as Administrative Agent,
Arranger, Swing Line Lender and L/C Issuer.

 

“Replacement Lender” has the meaning ascribed thereto in Section 3.07(a)(iii).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means:  (a) with respect to a Borrowing,
conversion or continuation of Working Capital Loans or Floorplan Loans, a Loan
Notice; (b) with respect to an L/C Credit Extension, an L/C Application; and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Floorplan Lenders” means, at any time:  (a) three or more Floorplan
Lenders holding in excess of 50.00% of the then Total Floorplan Outstandings; or
(b) if there are no Total Floorplan Outstandings, three or more Floorplan
Lenders holding in excess of 50.00% of the Aggregate Floorplan Commitments;
provided that the Floorplan Commitment of, and the portion of the Total
Floorplan Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Floorplan Lenders.
provided further, at any time there is only one Floorplan Lender, “Required
Floorplan Lenders” shall mean the sole Floorplan Lender.

 

“Required Lenders” means:  (a) at any time that Loans are outstanding and the
Aggregate Working Capital Commitments and Aggregate Floorplan Commitments are in
effect, three or more Lenders holding in excess of 50.00% of the sum of: 
(i) the Aggregate Working Capital Commitments; plus (ii) the Aggregate Floorplan
Commitments; (b) at any time that Loans are outstanding but the Aggregate
Working Capital Commitments have been terminated, three or more Lenders holding
in excess of 50.00% of the aggregate Outstanding Amount of the Loans; (c) at any
time that Loans are outstanding but the Aggregate Floorplan Commitments have
been terminated, three or more Lenders holding in excess of 50.00% of the
aggregate Outstanding Amount of the Loans; (d) at any time on or prior to the
Closing Date that no Loans are outstanding, three or more Lenders holding in
excess of 50.00% of the Aggregate Commitments; and (e) at any time following the
Closing Date that no Loans are outstanding, three or more Lenders holding in
excess of 50.00% of the Aggregate Commitments; provided that the Working Capital
Commitment and/or Floorplan Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Working Capital Lenders” means, at any time:  (a) three or more
Working Capital Lenders holding in excess of 50.00% of the then Total Working
Capital Outstandings; or (b) if there are no Total Working Capital Outstandings,
three or more Working Capital Lenders holding in excess of 50.00% of the
Aggregate Working Capital Commitments; provided that the Working Capital

 

26

--------------------------------------------------------------------------------


 

Commitment of, and the portion of the Total Working Capital Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Working Capital Lenders.

 

“Responsible Officer” means:  (a) with respect to the Borrower in connection
with any Request for Credit Extension, any Compliance Certificate or any other
certificate or notice pertaining to any financial information required to be
delivery by Borrower hereunder, the chief financial officer, treasurer or
controller of Borrower; and (b) otherwise, with respect to Borrower or any other
Loan Party, the chief executive officer, president, chief financial officer,
vice president of finance, treasurer or controller of such Person.

 

“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, (c) any payment of
principal or interest or any purchase, redemption, retirement, acquisition or
defeasance with respect to any Debt of such Person, which is subordinated to the
payment of the Obligation pursuant to a Subordination Agreement acceptable to
the Administrative Agent, in violation of any subordination provisions
applicable thereto (it being acknowledged that payments that are not restricted
by the subordination provisions applicable thereto are not Restricted Payments),
(d) the acquisition for value by such Person of any Equity Interests issued by
such Person or any other Person that Controls such Person and (e) with respect
to clauses (a) through (d), any transaction that has a substantially similar
effect.

 

“Secured Parties” shall have the meaning assigned to such term in any applicable
Collateral Document.

 

“Security Documents” means, collectively:  (a) the Security Agreement, dated as
of the Closing Date, executed by Borrower and Guarantors in favor of
Administrative Agent, substantially in the form of Exhibit G; (b) each deposit
account control agreement or securities account control agreement, each in form
and substance satisfactory to the Administrative Agent; (c) with respect to each
Foreign Subsidiary of a Loan Party, a Foreign Pledge Agreement, (d) each
intellectual property assignment or security agreement, each in form and
substance satisfactory to the Administrative Agent; and (e) any similar document
executed thereafter pursuant to the terms hereof or otherwise in connection
herewith after the Closing Date.

 

“Solvent” means, as to any Person at any time, that:  (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to Borrower or
any Subsidiary thereof; (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including contingent liabilities) as they mature in the
normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities

 

27

--------------------------------------------------------------------------------


 

mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

“Specified Lender” means, at any time, any Lender:  (a) that has requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof; (b) to whom Borrower must pay an additional
amount (or on whose behalf Borrower must pay an additional amount to a
Governmental Authority) pursuant to Section 3.01; (c) that gives a notice
pursuant to Section 3.02; (d) that is a Defaulting Lender; or (e) that is a
Lender that may, but does not, provide its consent to any matter as to which
Required Lenders, Required Working Capital Lenders or Required Floorplan
Lenders, as applicable, may give and have given their consent pursuant to
Section 10.01; or (f) that is the sole Lender that may but does not provide its
consent to any matter as to which all other Lenders may give and have given
their consent pursuant to Section 10.01.

 

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of Borrower or any Subsidiary thereof, as well as documents and
other written materials relating to Borrower, the Loan Parties or any of their
respective Subsidiaries or Affiliates or any other materials or matters relating
to the Loan Documents (including any amendments or waivers of the terms thereof
or supplements thereto).

 

“Subordinated Creditor” means each Person now or in the future who agrees to
subordinate indebtedness of the Borrower held by that Person to the payment of
the Obligations.

 

“Subordination Agreement” means a subordination agreement executed by a
Subordinated Creditor in favor of and acceptable to the Administrative Agent and
Lenders and acknowledged by the Borrower.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, provided that Subsidiaries of Borrower shall be limited to such
entities whose financial statements are consolidated with the Borrower’s
financial statements in accordance with GAAP or with respect to which more than
50.00% of the Equity Interests therein are owned directly or indirectly by
Borrower.  Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Borrower.

 

“Subsidiary Guarantor” has the meaning ascribed thereto in Section 10.14(a).

 

“Subsidiary Guarantor Subordinated Debt” has the meaning ascribed thereto in
Section 10.14(i).

 

“Subsidiary Guarantor Subordinated Debt Payments” has the meaning ascribed
thereto in Section 10.14(i).

 

28

--------------------------------------------------------------------------------


 

“Supermajority Floorplan Lenders” means, at any time:  (a) three or more
Floorplan Lenders holding in excess of 66.67% of the then Total Floorplan
Outstandings; or (b) if there are no Total Floorplan Outstandings, three or more
Floorplan Lenders holding in excess of 66.67% of the Aggregate Floorplan
Commitments; provided that the Floorplan Commitment of, and the portion of the
Total Floorplan Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Floorplan
Lenders. provided further, at any time there is only one Floorplan Lender,
“Required Floorplan Lenders” shall mean the sole Floorplan Lender.

 

“Supermajority Working Capital Lenders” means, at any time:  (a) three or more
Working Capital Lenders holding in excess of 66.67% of the then Total Working
Capital Outstandings; or (b) if there are no Total Working Capital Outstandings,
three or more Working Capital Lenders holding in excess of 66.67% of the
Aggregate Working Capital Commitments; provided that the Working Capital
Commitment of, and the portion of the Total Working Capital Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Working Capital Lenders.

 

“Swap Contract” means:  (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

 

“Swap Obligations” means all liabilities and obligations of any Loan Party to
Administrative Agent or any Lending Party under a swap contract applicable to
Borrowings advanced under the Credit Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts:  (a) for any date on or after the
date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s); and
(b) for any date prior to the date referenced in clause (a) of this definition,
the amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

 

29

--------------------------------------------------------------------------------


 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means, at any time, the provider of the Swing Line hereunder
(which, initially, shall be Wells Fargo).

 

“Swing Line Loan” has the meaning ascribed thereto in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit F.

 

“Swing Line Sublimit” means an amount equal to the lesser of:  (a) $15,000,000;
and (b) the Aggregate Floorplan Commitments.  The Swing Line Sublimit is a part
of, but is not in addition to, the Aggregate Floorplan Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
either:  (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $5,000,000.00.

 

“Total Floorplan Outstandings” means, at any time, the sum of:  (a) Outstanding
Amount of all Floorplan Loans; plus (b) the Outstanding Amount of all Swing Line
Loans.

 

“Total Outstandings” means, at any time, the sum of:  (a) Total Working Capital
Outstandings; plus (b) the Total Floorplan Outstandings.

 

“Total Working Capital Outstandings” means, at any time, the sum of:  (a) the
aggregate Outstanding Amount of all Working Capital Loans; plus (b) the
Outstanding Amount of all L/C Obligations.

 

“Transactions” means on the Closing Date (i) the execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party,
(ii) the borrowing of the Loans and the issuance of the Letters of Credit, and
(iii) the use of the proceeds of the Loans and the Letters of Credit.

 

“Transportation Solutions” means Transportation Solutions LLC, a North Dakota
limited liability company.

 

“Treasury Management Service Documents” means, at any time, the Master Agreement
for Treasury Management Services between Borrower and Wells Fargo, the related
Acceptance of Services,

 

30

--------------------------------------------------------------------------------


 

Service Descriptions, and any other documents or agreements now in effect or
hereafter entered into with respect to treasury management services provided to
Borrower by Wells Fargo.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” means, with respect to any Letter of Credit, any amount
drawn thereunder that Borrower has failed to reimburse to L/C Issuer by
11:00 a.m. on the related Honor Date.

 

“Wells Fargo” means WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital Availability” means, at any time, the lesser of (a) the
Aggregate Working Capital Commitments at such time or (b) the Working Capital
Borrowing Base at such time.

 

“Working Capital Availability Period” means the period from the Closing Date to
the Working Capital Maturity Date.

 

“Working Capital Borrowing” means a borrowing consisting of simultaneous Working
Capital Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each Working Capital Lender pursuant to
Section 2.01(a).

 

“Working Capital Borrowing Base” means as of any date of calculation, an amount,
as set forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent, equal to the sum of:

 

(a)                                  80% of Eligible Accounts; plus

 

(b)                                 85% of the net book value of Eligible Rental
Equipment; plus

 

(c)                                  75% of (i) Eligible Parts and Attachments
Inventory minus (ii) the CNH Parts Reserve; plus

 

(d)                                 50% of Eligible Work in Process Inventory;
minus

 

(e)                                  the Working Capital Borrowing Base Reserve.

 

31

--------------------------------------------------------------------------------


 

The Borrower, Administrative Agent and the Lenders acknowledge and agree that
(i) the advance rates set forth in this definition are solely to establish the
parameters for Availability, and (ii) this definition does not constitute nor
shall it be deemed to constitute an express or implied representation or
determination by Lenders that the recovery in a forced liquidation scenario
would be equal to the advance rates established herein.

 

“Working Capital Borrowing Base Reserve” means, as of any date of determination,
such amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as the Administrative Agent may from time to time
establish and adjust in reducing Working Capital Availability acting in its
Permitted Discretion (a) to the extent to reasonably reflect events, conditions,
contingencies or risks that materially adversely affect (i) the value of the
Collateral consisting of that which is taken into account in determining the
Working Capital Borrowing Base, or (ii) the security interests and other rights
of the Administrative Agent or Lenders in such Collateral (including the
enforceability, perfection and priority thereof), or (b) to the extent to
reasonably reflect any collateral report or financial information furnished by
or on behalf of the Borrower to the Lenders that is or was incomplete,
inaccurate or misleading in any material respect that affects such Collateral’s
value that has not been cured after 10 days prior written notice thereof to the
Borrower, or (c) in respect of any Default or an Event of Default during the
continuation thereof; provided that (x) any such required reserves shall
continue only for so long as the events, conditions, contingencies or risks
giving rise thereto continue, (y) the Administrative Agent shall give Borrower
the lesser of 45 days notice (or if 45 days notice would cause such reserve not
to be reflected on the second Borrowing Base Certificate required to be
delivered after the date thereof, the number of days which would cause such
reserve to be so reflected) of any increase in any such reserves under clause
(a)(i), and (z) in the case of reserves required under clause (a)(i), upon
delivery of notice to Borrower, as provided above, the Administrative Agent
shall be available to discuss the proposed reserve, and Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such reserve no longer exists in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.

 

“Working Capital Commitment” means, as to each Working Capital Lender at any
time any determination thereof is to be made, its obligation to do the following
pursuant to the terms hereof:  (a) make Working Capital Loans to Borrower; and
(b) purchase participations in L/C Obligations; all in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender became a party hereto or pursuant to the applicable
Additional Commitment Documentation, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Working Capital Lender” means, collectively, (a) initially, each Lender
designated on Schedule 2.01 as a “Working Capital Lender” and (b) each Lender
that assumes a Working Capital Commitment pursuant to an Assignment and
Assumption or pursuant to the applicable Additional Commitment Documentation or
which otherwise holds a Working Capital Commitment, a Working Capital Loan or a
participation in a Letter of Credit or a L/C Borrowing.

 

“Working Capital Loan” has the meaning ascribed thereto in Section 2.01(a).

 

“Working Capital Maturity Date” means the earliest of:  (a) October 31, 2014 or
if applicable, any extension thereof pursuant to Section 2.16; (b) the date of
the termination of the Aggregate Working

 

32

--------------------------------------------------------------------------------


 

Capital Commitments pursuant to Section 2.06; and (c) the date of the
termination of the Aggregate Working Capital Commitments and of the obligation
of L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Working Capital Percentage Share” means as to any Working Capital Lender at any
time, the percentage (expressed as a decimal carried out to the ninth decimal
place) of the Aggregate Working Capital Commitments represented by such Lender’s
Working Capital Commitment at such time; provided that, if the commitment of
each Working Capital Lender to make Working Capital Loans and the obligation of
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Working Capital Commitments have expired, then
the Working Capital Percentage Share of each Working Capital Lender shall be
determined based upon such Lender’s Working Capital Percentage Share most
recently in effect, giving effect to any subsequent assignments.  The initial
Working Capital Percentage Share of each Working Capital Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or the Additional Commitment Documentation pursuant to which such
Lender became a party hereto, as applicable.

 

When used in this Agreement, each of the following terms shall have the
respective meaning ascribed thereto by the Uniform Commercial Code:  “Account”,
“Account Debtor”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort
Claim”, “Deposit Account”, “Document”, “Equipment”, “General Intangibles”,
“Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter of Credit
Right”, “Proceeds”, “Record”, “Secured Party”, “Security”, “Security
Certificate”, and “Supporting Obligation”.

 

SECTION 1.02                               CERTAIN RULES OF CONSTRUCTION.

 

(a)           General Rules.

 

(i)            Unless the context otherwise clearly requires, the meaning of a
defined term is applicable equally to the singular and plural forms thereof.

 

(ii)           The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(iii)          The word “documents” includes instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(iv)          The words “include” and “including” are not limiting and the word
“or” is not exclusive.

 

(v)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(vi)          Unless the context otherwise clearly requires, the words
“property,” “properties,” “asset” and “assets” refer to both personal property
(whether tangible or intangible) and real property.

 

33

--------------------------------------------------------------------------------


 

(vii)         Unless the context otherwise clearly requires:  (A) Article,
Section, subsection, clause, Schedule and Exhibit references are to this
Agreement; (B) references to documents (including this Agreement) shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; (C) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation; and (D) references to any Person shall be deemed to include such
Person’s successors and assigns.

 

(b)           Time and Fiscal Year References.  Unless the context otherwise
clearly requires:  (i) all references herein to times of day shall be references
to Pacific time (daylight or standard, as applicable); and (ii) all references
herein to “fiscal year” refer to the fiscal year of Borrower.

 

(c)           Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(d)           Cumulative Nature of Certain Provisions.  This Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall be performed in accordance with
their respective terms.

 

(e)           No Construction Against Any Party.  This Agreement and the other
Loan Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties, Administrative Agent and Lending Parties and are
the products of all parties.  Accordingly, they shall not be construed against
Administrative Agent or any Lending Party merely because of the involvement of
any or all of the preceding Persons in their preparation.

 

(f)            GAAP.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed, and all
financial computations required under this Agreement shall be made, in
accordance with GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, Lending Parties and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of Required Lenders);
provided that, until so amended:  (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein; and
(ii) Borrower shall provide to Administrative Agent and Lending Parties
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(g)           Rounding.  Any financial ratios required to be maintained by the
Loan Parties or any of them pursuant to the Loan Documents shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number using
the common — or symmetric arithmetic — method of rounding (in other words,
rounding-up if there is no nearest number).

 

34

--------------------------------------------------------------------------------


 

(h)           Computations of Certain Financial Covenants.  For purposes of
computing the Consolidated Fixed Charge Coverage Ratio as of any date, following
an Acquisition, Borrower shall compute components of such ratios, financial
results (without duplication of amounts) attributable to any business or assets
the subject of any such Acquisition by Borrower or any Subsidiary thereof
effected during such period in the same manner that Borrower accounts for such
Acquisition for purposes of complying with applicable securities laws and
regulations (including, if applicable, pursuant to SX Rule 3-05).

 

(i)            Calculations with Respect to Letters of Credit.  Unless otherwise
specified herein the amount of a Letter of Credit at any time shall be deemed to
be the stated amount of such Letter of Credit in effect at such time; provided
that, with respect to any Letter of Credit that, by its terms or the terms of
any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

(j)            Documents Executed by Responsible Officers.   Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate or other organizational action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

ARTICLE II
CREDIT EXTENSIONS

 

SECTION 2.01                               WORKING CAPITAL LOANS; FLOORPLAN
LOANS.

 

Subject to the terms and conditions set forth herein:

 

(a)              Working Capital Loans.  Each Working Capital Lender severally
agrees to make loans (each such loan, a “Working Capital Loan”) to Borrower,
from time to time on any Business Day during the Working Capital Availability
Period, in an aggregate outstanding amount not to exceed at any time such
Lender’s Working Capital Commitment, provided that, after giving effect to any
Working Capital Borrowing:  (i) the Total Working Capital Outstandings shall not
exceed Working Capital Availability; and (ii) the aggregate Outstanding Amount
of the Working Capital Loans of any Working Capital Lender, plus such Lender’s
Working Capital Percentage Share multiplied by the Outstanding Amount of all
L/C Obligations.  Within the limits of each Working Capital Lender’s Working
Capital Commitment, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Working Capital Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.

 

(b)           Floorplan Loans.  Each Floorplan Lender severally agrees to make
loans (each such loan, a “Floorplan Loan”) to Borrower, from time to time on any
Business Day during the Floorplan Availability Period, in an aggregate
outstanding amount not to exceed at any time such Lender’s Floorplan Commitment,
provided that, after giving effect to any Floorplan Borrowing:  (i) the Total
Floorplan Outstandings shall not exceed Floorplan Availability; and (ii) the
aggregate Outstanding

 

35

--------------------------------------------------------------------------------


 

Amount of the Floorplan Loans of any Floorplan Lender plus such Lender’s
Floorplan Percentage Share multiplied by the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Floorplan Commitment .  Within the
limits of each Floorplan Lender’s Floorplan Commitment, and subject to the other
terms and conditions hereof, Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Floorplan Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(c)           Intentionally Omitted.

 

(d)           Repayment of Existing Facilities to be Paid Off.  Borrower
confirms and acknowledges its obligation to pay all amounts due under the
Existing Facilities to be Paid Off and covenants and agrees that the proceeds of
the initial Credit Extensions under this Agreement shall be used to pay all
principal and accrued interest (if any) and all other amounts due under the
Existing Facilities to be Paid Off on the Closing Date.

 

(e)           Loans Generally.  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Working Capital Commitments or Floorplan Commitments, provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

 

SECTION 2.02                               PROCEDURES FOR BORROWING.

 

(a)           Notices of Borrowing, Conversion and Continuation.  Each Borrowing
(other than a Swing Line Borrowing), each conversion of Loans from one Type to
the other and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Administrative Agent, which may, subject to the
provisions of Section 10.02(b) and Section 10.02(d), be given by telephone or by
approved electronic communication.  Each such notice must be received by
Administrative Agent not later than 11:00 a.m.:  (i) three Business Days prior
to the requested date of any Borrowing (other than a Swing Line Borrowing) of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans; and (ii) one Business Day prior to the
requested date of any Borrowing (other than a Swing Line Borrowing) of Base Rate
Loans.  Notwithstanding anything to the contrary contained herein, but subject
to the provisions of Section 10.02(b) and Section 10.02(d), any telephonic
notice or other electronic communication by Borrower pursuant to this
Section 2.02(a) may be given by an individual who has been authorized in writing
to do so by an appropriate Responsible Officer of Borrower.  Each such
telephonic notice or other electronic communication must be confirmed promptly
by delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by an appropriate Responsible Officer of Borrower.

 

(b)           Amount of Borrowing, Conversion or Continuation.  Each Borrowing
(other than a Swing Line Borrowing) of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000.00 or a whole
multiple of $500,000.00 in excess thereof.  Except as provided in
Sections 2.03(c) and Section 2.04(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $500,000.00 or a whole multiple of
$100,000.00 in excess thereof.

 

36

--------------------------------------------------------------------------------


 

(c)           Loan Notices Generally.  Each Loan Notice (whether telephonic or
written) shall specify:  (i) whether Borrower is requesting:  (A) a Working
Capital Borrowing or a Floorplan Borrowing; (B) a conversion of outstanding
Loans from one Type to the other; or (C) a continuation of Eurodollar Rate
Loans; (ii) the requested date (which shall be a Business Day) of such
Borrowing, conversion or continuation, as the case may be; (iii) the principal
amount of the Loans to be borrowed, converted or continued; (iv) the Type of
Loans to be borrowed or to which existing Loans are to be converted; and (v) if
applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loan(s) shall be made as, or converted to, Base Rate Loans using the
Daily LIBOR Rate.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(d)           Procedures Concerning the Making of Loans.  Following receipt of a
Loan Notice, Administrative Agent shall promptly notify each applicable Lender
of the amount of its Applicable Percentage Share of the requested Borrowings. 
If Borrower does not timely provide notice of a conversion or continuation, then
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection. 
Each Lender shall make the amount of its applicable Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), Administrative Agent shall make all funds so received available
to Borrower in like funds as received by Administrative Agent either by: 
(i) crediting the account of Borrower on the books of Wells Fargo with the
amount of such funds; or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided that, if, on the date the Loan Notice
with respect to such Borrowing is given by Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings and, second, to Borrower as provided
in this subsection.

 

(e)           Special Provisions Applicable to Continuation or Conversions of
Eurodollar Rate Loans.  Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan.  During the existence of an Event of Default: 
(i) no Loans may be requested as, converted to or continued as Eurodollar Rate
Loans without the consent of Required Lenders; and (ii) Required Working Capital
Lenders may demand that any or all of the then outstanding Working Capital Loans
that are Eurodollar Rate Loans be converted immediately to Base Rate Loans,
whereupon Borrower shall pay any amounts due under Section 3.05 in accordance
with the terms thereof due to any such conversion.

 

(f)            Notification of Interest Rate.  Administrative Agent shall
promptly notify Borrower and the applicable Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.

 

37

--------------------------------------------------------------------------------


 

(g)           Limitation on Interest Periods.  After giving effect to all
Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than five
(5) Interest Periods in effect with respect to Working Capital Loans and
Floorplan Loans.

 

SECTION 2.03                               LETTERS OF CREDIT.

 

(a)           Letter of Credit Subfacility.  Subject to the terms and conditions
set forth herein:

 

(i)            L/C Issuer agrees, in reliance upon the agreements of the Working
Capital Lenders set forth in this Section 2.03:  (A) from time to time on any
Business Day during the period from the Closing Date until the L/C Expiration
Date, to issue Letters of Credit for the account of Borrower, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) of this Section 2.03; and (B) to honor drawings under the Letters of
Credit.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and, from and after the Closing Date, shall be subject to and
governed by the terms and conditions hereof.

 

(ii)           Each Working Capital Lender severally agrees to participate in
Letters of Credit issued by L/C Issuer and any drawings thereunder; provided
that, after giving effect to any L/C Credit Extension with respect to any Letter
of Credit:  (A) the Total Working Capital Outstandings shall not exceed Working
Capital Availability; (B) the aggregate Outstanding Amount of the Working
Capital Loans of any Working Capital Lender, plus an amount equal to such
Lender’s Working Capital Percentage Share multiplied by the Outstanding Amount
of all L/C Obligations shall not exceed such Lender’s Working Capital
Commitment; or (C) the Outstanding Amount of the L/C Obligations shall not
exceed the L/C Sublimit.  Each request by Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by Borrower that
the requested L/C Credit Extension complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and, accordingly, Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(iii)          Subject to Section 2.03(b)(iv), L/C Issuer shall not issue any
Letter of Credit, if:  (A) the expiry date of such requested Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless Required Working Capital Lenders shall have approved such
expiry date; or (B) the expiry date of such requested Letter of Credit would
occur after the L/C Expiration Date, unless all Working Capital Lenders shall
have approved such expiry date.

 

(iv)          L/C Issuer shall not have any obligation to issue a Letter of
Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing such Letter of Credit, or any Law applicable to L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over L/C Issuer shall prohibit, or
request that L/C Issuer refrain from, the issuance of letters of

 

38

--------------------------------------------------------------------------------


 

credit generally or such Letter of Credit in particular or shall impose upon
L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon L/C Issuer
any unreimbursed loss, cost or expense that was not applicable on the Closing
Date and which L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of L/C Issuer;

 

(C)           such Letter of Credit:  (1) is to be denominated in a currency
other than Dollars; or (2) is a commercial letter of credit;

 

(D)          any Working Capital Lender is in default of its obligation to fund
under Section 2.03(d) or any Working Capital Lender is at such time a Defaulting
Lender hereunder, unless L/C Issuer has entered into satisfactory arrangements
with Borrower or such Working Capital Lender to eliminate L/C Issuer’s risk with
respect to such Lender; or

 

(E)           unless specifically provided for in this Agreement, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.

 

(v)           L/C Issuer shall not amend any Letter of Credit if L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(vi)          L/C Issuer shall not have any obligation to amend any Letter of
Credit if:   (A) L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vii)         L/C Issuer shall act on behalf of all Working Capital Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and L/C Issuer shall have all of the benefits and immunities: 
(A) provided to Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included L/C Issuer with respect to such acts or omissions; and
(B) as additionally provided herein with respect to L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Automatic Extensions of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to L/C Issuer (with a copy to
Administrative Agent) in the form of an L/C Application, appropriately completed
and signed by a Responsible Officer of Borrower. 

 

39

--------------------------------------------------------------------------------


 

Such L/C Application must be received by L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
may be agreed to by each of Administrative Agent and L/C Issuer, each in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.  In the case of a request for an initial issuance of a Letter
of Credit, such L/C Application shall specify in form and detail satisfactory to
L/C Issuer:  (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as L/C Issuer may require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
L/C Application shall specify in form and detail satisfactory to L/C Issuer: 
(1) the Letter of Credit to be amended; (2) the proposed date of the amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as L/C Issuer may require.  Additionally,
Borrower shall furnish to L/C Issuer and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as L/C Issuer or Administrative
Agent may require.

 

(ii)           Promptly after receipt of any L/C Application at the address
provided for pursuant to Section 10.02 for receiving L/C Applications and
related correspondence, L/C Issuer will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has received a copy of such
L/C Application from Borrower and, if not, L/C Issuer will provide
Administrative Agent with a copy thereof.  Unless L/C Issuer has received
written notice from any Working Capital Lender, Administrative Agent or any Loan
Party at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit that one or more applicable
conditions in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, L/C Issuer shall, on the requested date, issue the Letter
of Credit requested by Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Working Capital Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from L/C Issuer a risk participation in such
Letter of Credit equal to such Lender’s Working Capital Percentage Share
multiplied by the face amount of such Letter of Credit.

 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(iv)          If Borrower specifically requests in any applicable
L/C Application, L/C Issuer may issue an Automatic Extension Letter of Credit. 
Unless otherwise directed by L/C Issuer, Borrower shall not be required to make
a specific request to L/C Issuer for any such extension.  Once an Automatic
Extension Letter of Credit has been issued, Working Capital Lenders shall be
deemed to have authorized (but may not require) L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Expiration Date; provided that L/C Issuer shall not permit any such
extension if:  (A) L/C Issuer has determined that it

 

40

--------------------------------------------------------------------------------


 

would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of Section 2.03(a) or otherwise); or (B) L/C Issuer has
received notice (which may be by telephone or in writing) on or before the day
that is thirty days before any date provided for in such Automatic Extension
Letter of Credit as the last day by which notice of the non-extension thereof
must be given: (1) from Administrative Agent that Required Working Capital
Lenders have elected not to permit such extension; or (2) from Administrative
Agent, any Working Capital Lender or Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing L/C Issuer not to permit such extension.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
drawing under such Letter of Credit (or any notice thereof), L/C Issuer shall
notify Borrower and Administrative Agent thereof.  If L/C Issuer shall make any
payment in respect of a Letter of Credit, Borrower shall reimburse L/C Issuer
the amount of such payment not later than 1:00 p.m. on the related Honor Date if
Borrower shall have received notice of such payment prior to 11:00 a.m. on the
Honor Date, or, if such notice has not been received by Borrower prior to such
time on such Honor Date, then not later than 10:00 a.m. on the Business Day
immediately following the day that Borrower receives such notice.  If Borrower
fails to so reimburse L/C Issuer, then Administrative Agent shall promptly
notify each Working Capital Lender of the related Honor Date, the Unreimbursed
Amount and the amount of such Lender’s Working Capital Percentage Share of such
Unreimbursed Amount.  In such event, Borrower shall be deemed to have requested
a Working Capital Borrowing consisting of Base Rate Loans to be disbursed on
such Honor Date in an amount equal to such Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Working Capital Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice).  Any notice given by
L/C Issuer or Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)           Each Working Capital Lender shall, upon any notice pursuant to
Section 2.03(c)(i), make funds available to Administrative Agent for the account
of L/C Issuer at the Administrative Agent’s Office in an amount equal to such
Lender’s Working Capital Percentage Share multiplied by the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Working Capital Lender that so makes funds available
shall be deemed to have made a Working Capital Loan that is a Base Rate Loan to
Borrower in such amount on the Honor Date.  Administrative Agent shall remit the
funds so received to L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Working Capital Borrowing consisting of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, Borrower shall be deemed to have incurred from L/C Issuer an
L/C Borrowing on the Honor Date in the amount of the

 

41

--------------------------------------------------------------------------------


 

Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Working Capital Lender’s payment to
Administrative Agent for the account of L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Working Capital Lender funds its Working Capital Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of the amount of
such Lender’s Working Capital Percentage Share of such amount shall be solely
for the account of L/C Issuer.

 

(v)           Each Working Capital Lender’s obligation to make Working Capital
Loans or L/C Advances to reimburse L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including:  (A) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Working Capital Lender’s obligation to make Working Capital Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Loan Notice).  No such making
of an L/C Advance shall relieve or otherwise impair the obligation of Borrower
to reimburse L/C Issuer for the amount of any payment made by L/C Issuer under
any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Working Capital Lender fails to make available to
Administrative Agent for the account of L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), L/C Issuer shall
be entitled to recover from such Lender (acting through Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to L/C Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by L/C Issuer in connection with the foregoing.  A
certificate of L/C Issuer submitted to any Working Capital Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            If, at any time after L/C Issuer has made a payment under any
Letter of Credit and has received from any Working Capital Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c),
Administrative Agent receives for the account of L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Lender an amount

 

42

--------------------------------------------------------------------------------


 

that equals its Working Capital Percentage Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Working Capital
Lender shall pay to Administrative Agent for the account of L/C Issuer an amount
equal to its Working Capital Percentage Share thereof on the demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of Working
Capital Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of Borrower to reimburse
L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing are absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any other Loan Party may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Bankruptcy Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
other Loan Party.

 

43

--------------------------------------------------------------------------------


 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer in writing.  Borrower shall be conclusively deemed
to have waived any such claim against L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Working Capital Lender and Borrower
agree that, in paying any drawing under a Letter of Credit, L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of
L/C Issuer, Administrative Agent, any of their respective Related Parties and
any correspondent, participant or assignee of L/C Issuer shall be liable to any
Lender for:  (i) any action taken or not taken, at the request or with the
approval of Lenders or Required Lenders, as applicable, in connection with a
Letter of Credit or any Issuer Document; (ii) in the absence of gross negligence
or willful misconduct, any action taken or not taken in connection with a Letter
of Credit or any Issuer Document; or (iii) the due execution, effectiveness,
validity or enforceability of any document related to any Letter of Credit or
Issuer Document.  As between Borrower and L/C Issuer, Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of L/C Issuer, Administrative Agent, any of their
respective Related Parties and any correspondent, participant or assignee of
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided that, notwithstanding
anything to the contrary contained in such clauses, Borrower may have a claim
against L/C Issuer, and L/C Issuer may be liable to Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower that Borrower proves were caused by L/C Issuer’s
willful misconduct or gross negligence or L/C Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit.  In furtherance and not in limitation of the foregoing,
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any document transferring or assigning or purporting
to transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason.

 

(g)           Cash Collateral.  Upon the request of Administrative Agent, if
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that remains
outstanding after payment thereof is due from Borrower, or if, on or after the
L/C Expiration Date, any L/C Obligation remains outstanding for any reason
without the consent of all Lenders, then Borrower shall, in each such case,
immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations with an amount equal to 102.00% of such Outstanding Amount. 
Section 2.05 and Section 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder.  Borrower hereby grants to Administrative
Agent, for the benefit of L/C Issuer and Working Capital Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.

 

44

--------------------------------------------------------------------------------


 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by
L/C Issuer and Borrower when a standby Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to such Letter of Credit.

 

(i)            L/C Fees.  Borrower shall pay to Administrative Agent for the
account of each Working Capital Lender in accordance with its Working Capital
Percentage Share a fee (the “L/C Fee”) equal to the Applicable Rate multiplied
by the actual daily amount available to be drawn under all Letters of Credit. 
For purposes of computing the actual daily amount available to be drawn under
all Letters of Credit, the amount of each Letter of Credit shall be determined
in accordance with Section 1.02(i).  L/C Fees shall be:  (i) computed on a
quarterly basis in arrears and (ii) due and payable on the last Business Day of
each March, June, September and December (in each case for the calendar quarter
then ending), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, then the actual
daily amount available to be drawn under all Letters of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, while any Event of Default exists, upon written
notice to Borrower from Required Working Capital Lenders, all L/C Fees shall
accrue at the Default Rate.

 

(j)            Fees of L/C Issuer.  Borrower shall pay directly to L/C Issuer
for its own account such fees with respect to each Letter of Credit as are set
forth in the Fee Letter and any other customary fees.

 

(k)           Conflict with Issuer Documents.  If a conflict exists between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

SECTION 2.04                               SWING LINE LOANS.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, Swing Line Lender agrees, in reliance upon the agreements of the
Floorplan Lenders set forth in this Section 2.04, to make loans (each such loan,
a “Swing Line Loan”) to Borrower from time to time on any Business Day from the
Closing Date through the tenth (10th) Business Day immediately preceding the
last day of the Floorplan Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Floorplan Percentage Share of the Outstanding Amount of Floorplan Loans acting
as Swing Line Lender, may exceed the amount of such Lender’s Floorplan
Commitment; provided that, after giving effect to any Swing Line Loan:  (i) the
Total Floorplan Outstandings shall not exceed Floorplan Availability; and
(ii) the aggregate Outstanding Amount of the Floorplan Loans of any Floorplan
Lender (other than the Swing Line Lender in such capacity), plus such other
Lender’s Floorplan Percentage Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Floorplan Commitment.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Floorplan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to the such Lender’s Floorplan
Percentage Share multiplied by the amount of such Swing Line Loan. 
Notwithstanding the foregoing, (i) the Swing Line Lender shall not be obligated
to make a Swing Line Loan to refinance an outstanding Swing Line Loan, and
(ii) the Swing Line Lender shall not be

 

45

--------------------------------------------------------------------------------


 

required to make a Swing Line Loan if (A) prior thereto or simultaneously
therewith the Borrower shall not have borrowed Floorplan Loans or (B) any
Floorplan Lender shall be a Defaulting Lender.

 

(b)           Swing Line Borrowing Procedures.  Unless the Swing Line has been
terminated or suspended by Swing Line Lender as provided in subsection (a) of
this Section 2.04, each Swing Line Borrowing shall be made upon Borrower’s
irrevocable notice to Swing Line Lender and Administrative Agent, which may be
given by telephone.  Each such notice must be received by Swing Line Lender and
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and must specify:  (i) the amount to be borrowed, which shall be a minimum of
$100,000.00 or a whole multiple of $50,000.00 in excess thereof; (ii) the
requested borrowing date, which must be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to Swing Line Lender and
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower.  Promptly after
receipt by Swing Line Lender of any telephonic Swing Line Loan Notice, Swing
Line Lender will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has also received such Swing Line Loan Notice and, if
not, Swing Line Lender will notify Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless (A) the Swing Line has been terminated
or suspended by Swing Line Lender, or (B) Swing Line Lender has received notice
(by telephone or in writing) from Administrative Agent (including at the request
of any Floorplan Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (1) directing Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (2) that at least one of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in the related Swing Line Loan Notice, make the amount of its Swing
Line Loan available to Borrower at its office by crediting the account of
Borrower on the books of Swing Line Lender in immediately available funds. 
Floorplan Lenders agree that Swing Line Lender may agree to modify the borrowing
procedures used in connection with the Swing Line in its discretion and without
affecting any of the obligations of Floorplan Lenders hereunder other than
notifying Administrative Agent of a Swing Line Loan Notice.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            Swing Line Lender at any time in its sole and absolute discretion
may request, on the 15th day of each month (or, if such day is not a Business
Day, the immediately preceding Business Day) and on the last Business Day of
each month during the term hereof shall request, on behalf of Borrower (which
hereby irrevocably authorizes Swing Line Lender to so request on its behalf),
that each Floorplan Lender make a Floorplan Loan that is a Base Rate Loan in an
amount equal to such Lender’s Floorplan Percentage Share multiplied by the
aggregate Outstanding Amount of Swing Line Loans as of the close of business on
the immediately preceding Friday (or, if such day is not a Business Day, the
immediately preceding Business Day).  Such request shall be made in writing
(which written request shall be deemed to be a Loan Notice for purposes hereof)
and in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Floorplan
Commitments and the conditions set forth in Section 4.02.  Swing Line Lender
shall furnish Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to Administrative Agent.  Each Floorplan Lender shall
make an amount equal to its Floorplan Percentage Share multiplied by the

 

46

--------------------------------------------------------------------------------


 

aggregate amount of the requested Floorplan Loans specified in such Loan Notice
available to Administrative Agent in immediately available funds for the account
of Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Floorplan Lender that so makes funds available shall
be deemed to have made a Floorplan Loan that is a Base Rate Loan to Borrower in
such amount.  Administrative Agent shall promptly remit the funds so received to
Swing Line Lender.

 

(ii)           If for any reason the outstanding amount of all Swing Line Loans
cannot be refinanced by such a Floorplan Borrowing in accordance with
Section 2.04(c)(i), then the request for Floorplan Loans that are Base Rate
Loans submitted by Swing Line Lender as set forth herein shall be deemed to be a
request by Swing Line Lender that each Floorplan Lender fund its risk
participation in the relevant Swing Line Loan and each Floorplan Lender’s
payment to Administrative Agent for the account of Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Floorplan Lender fails to make available to Administrative
Agent for the account of Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), Swing Line Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by Swing Line Lender in connection with the foregoing. 
A certificate of Swing Line Lender submitted to any Floorplan Lender (through
Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Floorplan Lender’s obligation to make Floorplan Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including:  (A) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against Swing Line Lender, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Floorplan Lender’s
obligation to make Floorplan Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            If, at any time after any Floorplan Lender has purchased and
funded a risk participation in a Swing Line Loan, Swing Line Lender receives any
payment on account of such Swing Line Loan, then Swing Line Lender will
distribute to such Lender an amount equal to its Floorplan Percentage Share
multiplied by such payment (appropriately adjusted, in the case of

 

47

--------------------------------------------------------------------------------


 

interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by Swing Line
Lender.

 

(ii)           If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Floorplan Lender shall pay to Swing Line Lender an amount equal to its
Floorplan Percentage Share multiplied by the amount to be returned on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  Administrative Agent will make such demand upon the request of Swing Line
Lender.  The obligations of Floorplan Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  Swing Line Lender
shall be responsible for invoicing Borrower for interest on Swing Line Loans. 
Until each Floorplan Lender funds its Floorplan Loan that is a Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Floorplan Percentage Share of any Swing Line Loan, interest in respect of such
proportionate share shall be solely for the account of Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  Borrower shall make all
payments of principal and interest in respect of Swing Line Loans directly to
Swing Line Lender.

 

(g)           Treasury Management Borrowings and Payments.  Unless the Swing
Line has been terminated or suspended by Swing Line Lender as provided in
subsection (a) of this Section 2.04 and so long as the Treasury Management
Service Documents are effective between Swing Line Lender and Borrower, Swing
Line Borrowings may be made and repaid by Borrower pursuant to the Treasury
Management Service Documents.  Swing Line Lender shall have no obligation to
make a Swing Line Loan pursuant to the Treasury Management Service Documents if
(A) the Swing Line has been terminated or suspended by Swing Line Lender as
provided in this Agreement, or (B) Swing Line Loans are not available (1) as a
result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (2) because at least one of the applicable conditions
specified in Article IV is not then satisfied.  Revolving Credit Lenders agree
that Swing Line Lender may agree to modify the Treasury Management Service
Documents and the borrowing procedures set forth therein used in connection with
the Swing Line in its discretion and without affecting any of the obligations of
Revolving Credit Lenders hereunder.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.05          PAYMENTS AND PREPAYMENTS.

 

(a)           Swing Line Repayments.  The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date five (5) Business Days after such
Swing Line Loan is made or (ii) the Floorplan Maturity Date.

 

(b)           Voluntary Prepayments.

 

(i)            Borrower may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay Working Capital Loans in whole or in part
without premium or penalty; provided that:  (A) such notice must be received by
Administrative Agent not later than 11:00 a.m.:  (1) three Business Days prior
to any date of prepayment of Working Capital Loans that are Eurodollar Rate
Loans; and (2) one Business Day prior to the date of prepayment of Working
Capital Loans that are Base Rate Loans; and (B) any prepayment of any Working
Capital Loans of a given Type shall be in a principal amount of $1,000,000.00 or
a whole multiple of $500,000.00 in excess thereof for Eurodollar Rate Loans and
$500,000.00 or a whole multiple of $100,000.00 in excess thereof for Base Rate
Loans, or, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the
Type(s) of Working Capital Loans to be prepaid.  Administrative Agent will
promptly notify each Working Capital Lender of its receipt of each such notice
and of the amount of such Lender’s Working Capital Percentage Share thereof.  If
Borrower gives such notice, then Borrower’s prepayment obligation shall be
irrevocable, and Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Working Capital Loan that is a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Working Capital Loans of the Working
Capital Lenders in accordance with their respective Working Capital Percentage
Shares.

 

(ii)           Borrower may, upon notice to Swing Line Lender (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that: 
(A) such notice must be received by Swing Line Lender and Administrative Agent
not later than 1:00 p.m. on the date of the prepayment; and (B) any such
prepayment shall be in a minimum principal amount of $100,000.00 or a whole
multiple of $50,000.00 in excess thereof or, if the aggregate Outstanding Amount
of Swing Line Loans is less, the entire Outstanding Amount thereof.  Each such
notice shall specify the date and amount of such prepayment.  If Borrower gives
such a notice, then Borrower’s prepayment obligation shall be irrevocable, and
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)          Borrower may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay Floorplan Loans in whole or in part without
premium or penalty; provided that:  (A) such notice must be received by
Administrative Agent not later than 11:00 a.m. one Business Day prior to the
date of prepayment of Floorplan Loans; and (B) any prepayment of any Floorplan
Loans shall be in a principal amount of $500,000.00 or a whole multiple of
$100,000.00 in excess thereof, or, if less, the entire principal amount thereof
then

 

49

--------------------------------------------------------------------------------


 

outstanding.  Each such notice shall specify the date and amount of such
prepayment.  Administrative Agent will promptly notify each Floorplan Lender of
its receipt of each such notice and of the amount of such Lender’s Floorplan
Percentage Share thereof.  If Borrower gives such notice, then Borrower’s
prepayment obligation shall be irrevocable, and Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Each such prepayment shall be applied to
the Floorplan Loans of the Floorplan Lenders in accordance with their respective
Floorplan Percentage Shares.

 

(c)           Mandatory Prepayments.

 

(i)            Upon any (A) Event of Loss, or (B) Disposition or series of
Dispositions by Borrower or any Subsidiary thereof undertaken within any fiscal
year other than Dispositions permitted under Section 7.05, Borrower shall prepay
the Loans in an amount equal to 100.00% of the Net Proceeds of each such Event
of Loss or each such Disposition; in each case, to the extent that the Net
Proceeds generated by such Event of Loss or Disposition(s) exceed $5,000,000 in
the aggregate for all such Events of Loss or Dispositions, as the case may be,
in any fiscal year; provided that no such prepayment shall be required if the
Administrative Agent provides written consent for the Borrower or any Subsidiary
thereof to purchase replacement property or restore the property affected by
such Event of Loss.

 

(ii)           Upon receipt by Borrower or any Subsidiary thereof, Borrower
shall prepay the Loans in an amount equal to 100.00% of the proceeds (net of
underwriting discounts and commissions or placement fees, investment banking
fees, legal fees, accounting fees, and other customary fees, commissions,
expenses and costs associated therewith) of any incurrence of Debt, other than
Permitted Debt by Borrower or any Subsidiary thereof.  Any prepayment pursuant
to this Section 2.05(c)(ii) shall not be subject to the minimum amount
provisions of Section 2.05(b).

 

(iii)          Intentionally Omitted.

 

(iv)          If, on any date and for any reason, the Outstanding Amount of
L/C Obligations exceeds the L/C Sublimit, then Borrower shall Cash Collateralize
on such date L/C Obligations in an amount equal to such excess.

 

(v)           Intentionally Omitted.

 

(vi)          Subject to Article IV, if on any date the Total Working Capital
Outstandings minus the amount of any L/C Obligations Cash Collateralized on such
date pursuant to the preceding clause (iv), exceeds Working Capital
Availability, then Borrower shall immediately, and without notice or demand,
prepay the outstanding principal amount of the Working Capital Loans, Swing Line
Loans and L/C Borrowings by an amount equal to the applicable excess.  Any such
prepayment shall be applied, first, to any L/C Borrowings and/or Cash
Collateralize L/C Obligations, second, to any Working Capital Loans constituting
Base Rate Loans or matured Eurodollar Rate Loans, as selected by Borrower, and,
third, at Borrower’s option, to Cash Collateralize Eurodollar Rate Loans (which
Cash Collateral shall be applied on the maturity date of their respective
Interest Periods in the order of the maturities of their respective Interest

 

50

--------------------------------------------------------------------------------


 

Periods) or to prepay Eurodollar Rate Loans (in the order of the maturity of
their respective Interest Periods).

 

(vii)         Subject to Article IV, if on any date the Total Floorplan
Outstandings exceeds Floorplan Availability, then Borrower shall immediately,
and without notice or demand, prepay the outstanding principal amount of the
Floorplan Loans and Swing Line Loans by an amount equal to the applicable
excess.  Any such prepayment shall be applied, first, to prepay Swing Line
Loans, second, to any Floorplan Loans constituting Base Rate Loans or matured
Eurodollar Rate Loans, as selected by Borrower, and, third, at Borrower’s
option, to Cash Collateralize Eurodollar Rate Loans (which Cash Collateral shall
be applied on the maturity date of their respective Interest Periods in the
order of the maturities of their respective Interest Periods) or to prepay
Eurodollar Rate Loans (in the order of the maturity of their respective Interest
Periods).

 

(viii)        If, following any reduction of the Aggregate Commitments pursuant
to Section 2.06, the aggregate Outstanding Amount of Swing Line Loans would
exceed the Swing Line Sublimit (including as reduced by such reduction),
Borrower shall prepay on the reduction date the Outstanding Amount of Swing Line
Loans by an amount equal to the amount by which such Outstanding Amount exceeds
the Swing Line Sublimit.

 

(ix)           If, following any reduction of the Aggregate Commitments pursuant
to Section 2.06, the L/C Obligations would exceed the L/C Sublimit (including as
reduced by such reduction), Borrower shall Cash Collateralize such L/C
Obligations.

 

(d)           Intentionally Omitted.

 

SECTION 2.06          TERMINATION OR REDUCTION OF AGGREGATE COMMITMENTS.

 

(a)           Voluntary Reductions; Termination.

 

(i)            Borrower may, upon notice to Administrative Agent, terminate the
Aggregate Working Capital Commitments, or from time to time permanently reduce
the Aggregate Working Capital Commitments; provided that:  (A) any such notice
shall be irrevocable and received by Administrative Agent not later than
11:00 a.m. three Business Days prior to the date of termination or reduction;
(B) any such partial reduction shall be in an aggregate amount of $1,000,000.00
or any whole multiple of $1,000,000.00 in excess thereof; (C) Borrower shall not
terminate or reduce the Aggregate Working Capital Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Working
Capital Outstandings would exceed the Aggregate Working Capital Commitments; and
(D) if, after giving effect to any reduction of the Aggregate Working Capital
Commitments, the sum of the L/C Sublimit exceeds the amount of the Aggregate
Working Capital Commitments, such sublimit(s) shall be automatically reduced by
the amount of such excess.  Administrative Agent will promptly notify Lenders of
any such notice of termination or reduction of the Aggregate Working Capital
Commitments.  Any reduction of the Aggregate Working Capital Commitments shall
be applied to the commitment of each Working Capital Lender according to its
Working Capital Percentage Share thereof.  All fees payable under Sections
2.03(i) and (j) and 2.09 accrued until the

 

51

--------------------------------------------------------------------------------


 

effective date of any termination of the Aggregate Working Capital Commitments
shall be paid on the effective date of such termination.

 

(ii)           Borrower may, upon notice to Administrative Agent, terminate the
Aggregate Floorplan Commitments, or from time to time permanently reduce the
Aggregate Floorplan Commitments; provided that:  (A) any such notice shall be
irrevocable and received by Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction; (B) any such
partial reduction shall be in an aggregate amount of $1,000,000.00 or any whole
multiple of $1,000,000.00 in excess thereof; and (C) Borrower shall not
terminate or reduce the Aggregate Floorplan Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Floorplan
Outstandings would exceed the Aggregate Floorplan Commitments; and (D) if, after
giving effect to any reduction of the Aggregate Floorplan Commitments, the sum
of the Swing Line Sublimit exceeds the amount of the Aggregate Floorplan
Commitments, such sublimit(s) shall be automatically reduced by the amount of
such excess.  Administrative Agent will promptly notify Lenders of any such
notice of termination or reduction of the Aggregate Floorplan Commitments.  Any
reduction of the Aggregate Floorplan Commitments shall be applied to the
commitment of each Floorplan Lender according to its Floorplan Percentage Share
thereof.  All fees payable under Sections 2.03(i) and (j) and 2.09 accrued until
the effective date of any termination of the Aggregate Floorplan Commitments
shall be paid on the effective date of such termination.

 

(b)           Reserved.

 

SECTION 2.07          FINAL REPAYMENT OF LOANS.

 

(a)           Payments Due on Working Capital Maturity Date.  On the Working
Capital Maturity Date, Borrower shall repay to Working Capital Lenders in full
the aggregate Outstanding Amount of all Working Capital Loans.

 

(b)           Payments Due on Floorplan Maturity Date.  On the Floorplan
Maturity Date, Borrower shall repay:  (i) to Floorplan Lenders in full the
aggregate Outstanding Amount of all Floorplan Loans; and (ii) to Swing Line
Lender in full the aggregate Outstanding Amount of all Swing Line Loans.

 

(c)           Intentionally Omitted.

 

(d)           Intentionally Omitted.

 

SECTION 2.08          INTEREST; APPLICABLE RATES.

 

(a)           Interest Generally.  Subject to the provisions of subsection
Section 2.08(b):  (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; and (ii) each Base Rate Loan (including a Swing Line Loan) shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base

 

52

--------------------------------------------------------------------------------


 

Rate or the Daily LIBOR Rate, as designated by Borrower plus (B) the Applicable
Rate for Base Rate Loans.

 

(b)           Default Rate.

 

(i)            If an Event of Default occurs because any amount of principal of
any Loan is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest while such Event of Default exists at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(ii)           If an Event of Default occurs because any amount (other than
principal of any Loan) payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon written notice to Borrower
from Required Lenders, such amount shall thereafter bear interest until the
related Event of Default no longer exists at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)          Upon written notice to Borrower from Required Lenders, while any
Event of Default exists, Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws until such Event of Default no longer exists.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Payment Dates; Accrual of Interest.  Interest on each Loan shall
be due and payable in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein.  Interest hereunder shall be
due and payable in accordance with the terms hereof both before and after
judgment, and both before and after the commencement of any proceeding under any
Bankruptcy Law.

 

(d)           Increases and Decreases of Applicable Rates.  Any increase or
decrease in any Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall become effective as of the date that is the earlier of: 
(i) the last date by which Borrower is otherwise required to deliver a
Compliance Certificate in accordance with Section 6.02(b) with reference to
Section 6.01 for a given period (each such date, a “calculation date”); and
(ii) the date that is two Business Days after the date on which Borrower
actually delivers a Compliance Certificate in accordance with
Section 6.02(b) with reference to Section 6.01 for such period; provided that
the Applicable Rates in effect from the Closing Date to the date that is two
Business Days following receipt by Administrative Agent of a timely delivered
Compliance Certificate with respect to the Fiscal Period ended October 31, 2010
shall be set at Tier III (as indicated on Schedule 1.01-A); provided further
that, if any Compliance Certificate required to be delivered in accordance with
Section 6.02(b) with reference to Section 6.01 for any given period is not
delivered to Administrative Agent on or before the related calculation date,
then Tier 1 (as indicated on Schedule 1.01-A) shall apply, effective on the
related calculation date until two Business Days after such Compliance
Certificate is actually received by Administrative Agent.

 

53

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the actual Consolidated Leverage Ratio is higher than that
reported in the related Compliance Certificate delivered for such period, then
Borrower shall immediately, without the requirement of notice or demand from any
Person, pay to Lending Parties an amount equal to the excess of:  (A) the amount
of interest or fees that would have accrued had the Applicable Rates for such
period been based upon the actual Consolidated Leverage Ratio for such period
rather than the Consolidated Leverage Ratio reported in the Compliance
Certificate delivered for such period; over (B) the amount of interest or fees
that was actually paid by Borrower based upon the Consolidated Leverage Ratio
reported in the Compliance Certificate delivered for such period.

 

SECTION 2.09          FEES.

 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)           Working Capital Commitment Fee.  Borrower shall pay to
Administrative Agent for the account of each Working Capital Lender in
accordance with its Working Capital Percentage Share, a commitment fee (the
“Working Capital Commitment Fee”) equal to the Applicable Rate multiplied by the
actual daily amount by which the Aggregate Working Capital Commitments exceed
the sum of the Total Working Capital Outstandings.  The Working Capital
Commitment Fee shall accrue at all times during the Working Capital Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Working Capital
Maturity Date.  The Working Capital Commitment Fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)           Administrative Agent’s Fees.  Borrower shall pay to Administrative
Agent for Administrative Agent’s own account, such fees as are specified as
owing to such Person in the Fee Letter.

 

(c)           Floorplan Commitment Fee.  Borrower shall pay to Administrative
Agent for the account of each Floorplan Lender in accordance with its Floorplan
Percentage Share, a commitment fee (the “Floorplan Commitment Fee”) equal to the
Applicable Rate multiplied by the actual daily amount by which the Aggregate
Floorplan Commitments exceed the sum of the Total Floorplan Outstandings (less
the Outstanding Amount of Swing Line Loans).  The Floorplan Commitment Fee shall
accrue at all times during the Floorplan Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, commencing with the first such date to occur after the Closing Date, and
on the Floorplan Maturity Date.  The Floorplan Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(d)           Collateral Exam Fees.  The Borrower shall pay the Administrative
Agent fees in connection with any collateral exams, audits or inspections
conducted by or on behalf of the

 

54

--------------------------------------------------------------------------------


 

Administrative Agent of any Collateral or of the Borrower’s operations or
business at the rates established from time to time by the Administrative Agent,
together with any related out-of-pocket costs and expenses incurred by the
Administrative Agent.

 

SECTION 2.10          COMPUTATIONS OF INTEREST AND FEES.

 

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 360 days and actual days elapsed.  All other computations of interest
and fees hereunder shall be made on the basis of a year of 360 days and actual
days elapsed.  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

SECTION 2.11          EVIDENCE OF DEBT.

 

(a)           Evidence of Payments.  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by Administrative Agent in the ordinary course of business.  The accounts or
records maintained by Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by Lenders to
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations. 
If any conflict exists between the accounts and records maintained by any Lender
and the accounts and records of Administrative Agent in respect of such matters,
the accounts and records of Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)           Evidence of Certain Participations.  In addition to the accounts
and records referred to in Section 2.11(a), each Lender and Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  If any conflict exists between the accounts and
records maintained by Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Administrative
Agent shall control in the absence of manifest error.

 

SECTION 2.12          PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE
DEDUCTIONS AUTOMATICALLY.

 

(a)           Payments Generally.

 

(i)            All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for

 

55

--------------------------------------------------------------------------------


 

the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon on the date specified herein.  Administrative Agent will
promptly distribute to each Lender its applicable Percentage Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by
Administrative Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(ii)           Borrower hereby authorizes Administrative Agent:  (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from any account of Borrower maintained with Administrative Agent; and
(B) if and to the extent any payment of principal, interest or fees under this
Agreement or any Note is not made when due to deduct any such amount from any or
all of the accounts of Borrower maintained at Administrative Agent. 
Administrative Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.12(a)(ii) showing in
reasonable detail the amounts of such deduction.  Each Lender agrees to
reimburse Borrower based on its applicable Percentage Share for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

 

(b)           Fundings by Lenders, Payments by Borrower and Presumptions by
Administrative Agent.

 

(i)            Unless Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to Administrative Agent such Lender’s share of such Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to Borrower a corresponding amount.  In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to Administrative Agent, then the applicable Lender, on the one hand, and
Borrower, on the other hand, each severally agrees to pay to Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from the date such amount is made
available to Borrower to the date of payment to Administrative Agent, at: 
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing; and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Working Capital Loans that are Base
Rate Loans.  If Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period.  If such Lender pays its share of the applicable Borrowing to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by Borrower shall be without

 

56

--------------------------------------------------------------------------------


 

prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Administrative Agent.

 

(ii)           Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due hereunder to
Administrative Agent for the account of Lenders or L/C Issuer that Borrower will
not make such payment, Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders or L/C Issuer, as the case may be, the amount
due.  In such event, if Borrower has not in fact made such payment, then Lenders
and L/C Issuer, as the case may be, each severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lenders or L/C Issuer, as the case may be, in immediately available funds with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.  A notice of Administrative Agent to
any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to Borrower by Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)           Obligations of Lenders Several.  The obligations of Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments under Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or to make its
payment under Section 10.04(c).

 

(e)           Funding Sources.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

SECTION 2.13          SHARING OF PAYMENTS.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, resulting in such Lender receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its Percentage Share (or other applicable share as provided
herein) thereof as provided herein, then the Lender receiving such greater
proportion shall:  (a) notify Administrative Agent of such fact; and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations

 

57

--------------------------------------------------------------------------------


 

and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:  (i) if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section 2.13 shall not be construed to apply to: 
(A) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement; or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to Borrower or any Subsidiary thereof (as to
which the provisions of this Section 2.13 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

SECTION 2.14          INCREASE IN AGGREGATE COMMITMENTS.

 

(a)           Increase in Aggregate Commitments Generally.  So long as no
Default has occurred and is continuing or would result therefrom and the
Aggregate Commitments have not been voluntarily reduced, upon notice to
Administrative Agent, at any time after the Closing Date but prior to the
Working Capital Maturity Date, Borrower may request one or more Additional
Working Capital Commitments or one or more Additional Floorplan Commitments;
provided that:  (i) after giving effect to any such addition, the maximum
aggregate amount of Additional Working Capital Commitments and Additional
Floorplan Commitments that have been added pursuant to this Section 2.14 shall
not exceed $50,000,000; (ii) any such addition shall be in an aggregate amount
of $15,000,000.00 or any whole multiple of $1,000,000.00 in excess thereof
(provided that such amount may be less than $15,000,000.00 if such amount
represents all remaining availability under the aggregate limit in respect of
Additional Working Capital Commitments and Additional Floorplan Commitments set
forth in clause (i) of this proviso); (iii) Borrower may request a maximum total
of three (3) increases under this section and (iv) no Lender shall be required
to participate in the Additional Working Capital Commitments or Additional
Floorplan Commitments.

 

(b)           Certain Provisions Regarding Increase of Aggregate Commitments. 
If any Additional Working Capital Commitments or Additional Floorplan
Commitments are added in accordance with this Section 2.14, Administrative Agent
and Borrower shall determine the effective date (the “Additional Commitments
Effective Date”) of such addition and the amount of, and the Persons who will
provide, such Additional Working Capital Commitments or Additional Floorplan
Commitments, as applicable; provided that no existing Lender shall have any
obligation to provide all or any portion of such Additional Working Capital
Commitments or Additional Floorplan Commitments.  Administrative Agent shall
promptly notify Borrower and Lending Parties (which may, in the case of
Additional Working Capital Commitments, include Persons reasonably acceptable to
Administrative Agent and Borrower that were not Lenders prior to the Additional
Commitments Effective Date) of the final amount of such addition and the
Additional Commitments Effective Date, as well as in the case of each notice to
any Working Capital Lender, the respective interests in such Working Capital
Lender’s

 

58

--------------------------------------------------------------------------------


 

Working Capital Loans, in each case subject to the assignments contemplated by
this Section 2.14.  As conditions precedent to such addition:  (i) the
representations and warranties contained in Article V and the other Loan
Documents (including all documents required pursuant to Section 2.14(c)) shall
be true and correct on and as of the Additional Commitments Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct as of
such earlier date, and except that, for purposes of this Section 2.14(b), the
representations and warranties contained in Section 5.11(a) and
Section 5.11(b) shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively; (ii) no
Default shall exist immediately before or immediately after giving effect to
such addition; without limiting the generality of the foregoing, Borrower shall
be in compliance with the financial covenants set forth in Section 6.12 after
giving pro forma effect to the making of Additional Working Capital Loans or
Additional Floorplan Loans, as applicable, in connection with such addition;
(iii) Borrower, Administrative Agent and Lending Parties (including any new
Lending Parties being added in connection with such addition) shall have entered
into all documents required pursuant to Section 2.14(c), and Borrower shall have
complied with all of the conditions precedent to the effectiveness of such
addition as provided in such documents (including any requirement to pay fees
and expenses to any or all of Administrative Agent, Arranger and Lending
Parties, including any new Lending Parties); and (iv) Borrower shall have
delivered to Administrative Agent a certificate dated as of the Additional
Commitments Effective Date signed by a Responsible Officer of Borrower,
certifying as to the truth, accuracy and correctness of the matters set forth in
the immediately preceding clauses (i) and (ii).  On each Additional Commitments
Effective Date, each applicable Lender, Eligible Assignee or other Person who is
providing an Additional Working Capital Commitment or an Additional Floorplan
Commitment:  (A) in the case of any Additional Working Capital Commitment, shall
become a “Working Capital Lender” for all purposes of this Agreement and the
other Loan Documents; and (B) in the case of any Additional Floorplan
Commitment, shall become a “Floorplan Lender” for all purposes of this Agreement
and the other Loan Documents.  Any Additional Working Capital Loan shall be a
“Working Capital Loan” and the other Loan Documents and any Additional Floorplan
Loan shall be a “Floorplan Loan” for all purposes of this Agreement and the
other Loan Documents.  In furtherance of the foregoing, on any Additional
Commitments Effective Date on which Additional Working Capital Commitments are
made, subject to the satisfaction of the other terms and conditions contained in
this Section 2.14:  (1) each of the existing Working Capital Lenders shall
assign to each Person providing an Additional Working Capital Commitment, and
each such Person shall purchase from each of the existing Working Capital
Lenders, in an amount equal to the Outstanding Amount thereof (together with
accrued but unpaid interest thereon), such interests in the Working Capital
Loans outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Working Capital Loans will be
held by existing Working Capital Lenders and the Person making the Additional
Working Capital Commitments ratably in accordance with their Working Capital
Percentage Shares after giving effect to the addition of such Additional Working
Capital Commitments to the existing Working Capital Commitments; and (2) each
Person making an Additional Working Capital Commitment shall be deemed for all
purposes to have a Working Capital Commitment and each Additional Working
Capital Loan shall be deemed, for all purposes, a Working Capital Loan.  In
furtherance of the foregoing, on any Additional Commitments Effective Date on
which Additional Floorplan Commitments are made, subject to the satisfaction of
the other terms and conditions contained in this Section 2.14:  (1) each of the
existing Floorplan Lenders shall assign to each Person providing an Additional
Floorplan Commitment, and each such Person shall purchase from each of the
existing Floorplan Lenders, in an amount equal to the Outstanding Amount thereof
(together with accrued but unpaid interest thereon), such interests in the

 

59

--------------------------------------------------------------------------------


 

Floorplan Loans outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Floorplan Loans
will be held by existing Floorplan Lenders and the Person making the Additional
Floorplan Commitments ratably in accordance with their Floorplan Percentage
Shares after giving effect to the addition of such Additional Floorplan
Commitments to the existing Floorplan Commitments; and (2) each Person making an
Additional Floorplan Commitment shall be deemed for all purposes to have a
Floorplan Commitment and each Additional Floorplan Loan shall be deemed, for all
purposes, a Floorplan Loan.

 

(c)           Terms and Documentation.  Any other terms of and documentation
entered into in respect of any Additional Working Capital Commitments made or
any Additional Floorplan Commitments provided in each case pursuant to this
Section 2.14 (collectively, the “Additional Commitment Documentation”) shall be
consistent with the Working Capital Commitments and Floorplan Commitments
(including with respect to voluntary and mandatory prepayments).  Any Additional
Working Capital Commitments or Additional Floorplan Loans, as applicable, made
or provided pursuant to this Section 2.14 shall be evidenced by one or more
entries in the Register maintained by Administrative Agent in accordance with
the provisions set forth in Section 10.06(c).

 

(d)           Conflicts with Other Provisions.  This Section 2.14 shall
supersede any provisions in Section 10.01 to the contrary.  Notwithstanding any
other provision of any Loan Document, the Loan Documents may be amended by
Administrative Agent and the Loan Parties, if necessary, to provide for terms
applicable to each Additional Working Capital Commitment or Additional Floorplan
Commitments, as the case may be.

 

SECTION 2.15          SECURITY FOR THE OBLIGATIONS.

 

Except as otherwise specifically provided in any Loan Document, all Obligations
shall be secured pursuant to the terms of the Collateral Documents.  All Cash
Collateral required to secure the Obligations (or any portion thereof) shall be
maintained in blocked, interest bearing deposit accounts at Wells Fargo or
invested in such other Cash Equivalents as directed by Borrower and for which
Borrower shall have provided evidence reasonably satisfactory to Administrative
Agent that Administrative Agent possesses a perfected, first priority security
interest in such Cash Collateral.

 

SECTION 2.16          EXTENSION OF MATURITY DATE .

 

(a)           The Borrower may request that the Floorplan Maturity Date and the
Working Capital Maturity Date be extended for additional terms of twelve (12)
months each.  Each of the following conditions must be satisfied in a manner
acceptable to Administrative Agent as a condition precedent to extension of the
Floorplan Maturity Date and the Working Capital Maturity Date, as applicable:

 

(i)             the Borrower delivers written notice to Administrative Agent not
less than ninety (90) days prior to the Floorplan Maturity Date and the Working
Capital Maturity Date, advising that the Borrower requests the extension (the
“Borrower Extension Notice”);

 

60

--------------------------------------------------------------------------------


 

(ii)            the Administrative Agent and each Lender has consented in
writing to such extension, which consent may be granted or withheld in the
Administrative Agent’s and/or each Lender’s sole and absolute discretion; and

 

(iii)           the Borrower, Administrative Agent and each Lenders shall have
entered into an amendment to this Agreement which amendment shall confirm the
extension of the Floorplan Maturity Date and the Working Capital Maturity Date
and otherwise be in a form reasonably acceptable to Borrower and Lender;

 

(iv)          no Default or Event of Default exists (i) as of the date of the
Borrower Extension Notice and (ii) if such extension is approved by
Administrative Agent and each Lender commencement date as of the effective date
of such extension term; and

 

(v)           the Borrower has reimbursed the Administrative Agent for all costs
reasonably incurred by the Administrative Agent in processing the extension
request, including, without limitation, reasonable legal fees and expenses.

 

(b)           Within 30 days of a Borrower Extension Notice being posted to the
Electronic Platform, the Administrative Agent and each Lender by its signature
hereto, agrees to respond to Borrower in writing stating its consent and
approval or its rejection of the then proposed extension of the Floorplan
Maturity Date and the Working Capital Maturity Date (“Lender Party Response”). 
As to any such extension to which a Lender consents and approves in a Lender
Party Response, such Lender agrees to execute any amendment to this Agreement
evidencing such extension promptly upon the request of Borrower and
Administrative Agent.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01          TAXES.

 

(a)           Payments Free of Taxes.  Any and all payments by Borrower to or on
account of any obligation of Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that, if Borrower shall be required
by any applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then:  (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made; (ii) Borrower shall
make such deductions; and (iii) Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of Section 3.01(a), Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

61

--------------------------------------------------------------------------------


 

(c)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent and each Lending Party, within ten days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Taxes imposed or asserted on or attributable to amounts payable under
this Section 3.01) paid by Administrative Agent or such Lending Party, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by any Lending Party (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lending Party, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  If requested in writing by Administrative
Agent, Borrower shall deliver to Administrative Agent, as soon as practicable
after any payment of Indemnified Taxes or Other Taxes by Borrower to a
Governmental Authority, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.

 

(e)           Foreign Lenders.  Each Lending Party that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to Borrower and Administrative Agent on or before the date such financial
institution becomes a party hereto, two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Person and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Person by Borrower pursuant to this Agreement) or IRS Form W-8ECI
or any successor thereto (relating to all payments to be made to such Person by
Borrower pursuant to this Agreement) or such other evidence satisfactory to
Borrower and Administrative Agent that such Person is entitled to an exemption
from, or reduction of, United States withholding tax.  Thereafter and from time
to time, each such Person shall:  (i) promptly submit to Administrative Agent
and Borrower such additional duly completed and signed copies of one of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and Administrative Agent of any available exemption
from or reduction of, United States withholding taxes in respect of all payments
to be made to such Person by Borrower or Administrative Agent pursuant to this
Agreement; (ii) promptly notify Administrative Agent and Borrower of any change
in circumstances that would modify or render invalid any claimed exemption or
reduction; and (iii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Person, and as may be reasonably
necessary (including the re-designation of its lending office) to avoid any
requirement of applicable Laws that Borrower or Administrative Agent make any
deduction or withholding for taxes from amounts payable to such Person.  If such
Person fails to deliver the forms referred to in this subsection or other
documentation, then Administrative Agent may withhold from any interest payment
to such Person an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction.  If any Governmental
Authority asserts that Administrative Agent did not properly withhold any tax or
other amount from payments made in respect of such Person, such Person shall
indemnify Administrative Agent therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to Administrative
Agent under this Section 3.01, and costs and expenses (including reasonable
attorneys’ fees) of Administrative Agent.  The obligation of Lenders under this
Section 3.01 shall survive the termination of the Aggregate Commitments,
repayment of all Obligations and the resignation or replacement of
Administrative Agent.

 

62

--------------------------------------------------------------------------------


 

(f)            Treatment of Certain Refunds.  If Administrative Agent or any
Lending Party receives a refund of any Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section 3.01 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Administrative Agent or such Lending Party, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrower, upon the request
of Administrative Agent or such Lending Party, as applicable, agrees to repay
the amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent or such
Lending Party, as applicable, in the event Administrative Agent or such Lending
Party, as applicable is required to repay such refund to such Governmental
Authority.  This subsection (f) shall not be construed to require Administrative
Agent or any Lending Party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person.

 

SECTION 3.02          ILLEGALITY.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank offered market, then, on notice thereof by such Lender to Borrower
through Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Working Capital Loans that are Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, Borrower shall,
upon demand from such Lender (with a copy to Administrative Agent), prepay or,
if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion.

 

SECTION 3.03          INABILITY TO DETERMINE RATES.

 

If (a) Administrative Agent determines in connection with any request for a
Borrowing or continuation of, or a conversion to, Eurodollar Rate Loan that
(i) Dollar deposits are not being offered to banks in the London interbank
offered market for the applicable amount and Interest Period of such Eurodollar
Rate Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or (b) Required Lenders determine in connection
with any request for a Borrowing or continuation of, or a conversion to, a
Eurodollar Rate Loan that the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, then
Administrative Agent will promptly so notify Borrower and each

 

63

--------------------------------------------------------------------------------


 

Lender in writing.  Thereafter, the obligation of Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until Administrative Agent (upon the
instruction of Required Lenders) revokes such notice.  Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Working Capital Borrowing
consisting of Base Rate Loans in the amount specified therein.

 

SECTION 3.04          INCREASED COSTS.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)              impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lending Party (except any reserve requirement reflected in the Eurodollar
Rate);

 

(ii)             subject any Lending Party to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lending Party in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lending Party);
or

 

(iii)            impose on any Lender or L/C Issuer or the London interbank
offered market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lending Party hereunder (whether of principal, interest or any other amount),
then, upon request of such applicable Lending Party, Borrower will pay to such
Lending Party such additional amount or amounts as will compensate such Lending
Party for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or L/C Issuer determines that
any Change in Law affecting such Lender or L/C Issuer or the Lending Office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by L/C Issuer, to a
level below that which such Lender or L/C Issuer or such Lender’s or
L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such

 

64

--------------------------------------------------------------------------------


 

Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.  It is acknowledged that this Agreement is being
entered into by the Lenders on the understanding that the Lenders will not be
required to maintain capital against their Working Capital Commitment, the Swing
Line Sublimit or the L/C Sublimit, as applicable, under applicable current Laws
and regulatory guidelines.  In the event the Lenders shall be advised by any
Governmental Authority after the date hereof or shall otherwise determine on the
basis of pronouncements of any Governmental Authority after the date hereof that
such understanding is incorrect, it is agreed that the Lenders will be entitled
to make claims under this Section (each such claim to be made within a
reasonable period of time after the Lenders are so advised or have so
determined).

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, as well as the basis for determining
such amount or amounts, and delivered to Borrower shall be conclusive absent
manifest error.  Borrower shall pay such Lender or L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten days after
receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to in this subsection (d) shall be extended to include the period of
retroactive effect thereof).

 

SECTION 3.05          COMPENSATION FOR LOSSES.

 

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:  (a) any
continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan), to prepay (including any failure to prepay pursuant to
Section 2.05(b)(v)), borrow, continue or convert any Loan other than to continue
a Loan as, or to convert a Loan to, a Base Rate Loan, on the date or in the
amount notified by Borrower; or (c) any assignment of a Eurodollar Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.14 or Section 3.06; including, in
each of the foregoing cases, any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.  Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.  For purposes of
calculating amounts payable by Borrower to Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurodollar Rate Loan made by it at
the Eurodollar Base Rate used in determining the Eurodollar

 

65

--------------------------------------------------------------------------------


 

Rate for such Loan by a matching deposit or other borrowing in the London
interbank offered market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

 

SECTION 3.06          MITIGATION OBLIGATIONS; ADDITIONAL L/C ISSUER.

 

Notwithstanding anything to the contrary contained in Section 10.01:

 

(a)           Mitigation by Lenders.  If any Lender requests compensation under
Section 3.04, or Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender, at the request of Borrower, shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment:  (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or Section 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable; and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender as reasonably
determined by such Lender.  Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)           Additional L/C Issuer.  If L/C Issuer may not issue Letters of
Credit as a result of the limitations set forth in Section 2.03(a)(iv)(A), then
Borrower may, if no Default exists and with the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed):  (i) request one of the other Working Capital Lenders (with such other
Working Capital Lender’s consent) to issue Letters of Credit; or (ii) designate
a supplemental bank or financial institution, which is an Eligible Assignee and
otherwise satisfactory to Administrative Agent, to issue Letters of Credit and
become an additional “L/C Issuer” hereunder.

 

SECTION 3.07          REMOVAL OR REPLACEMENT OF LENDERS.

 

Notwithstanding anything to the contrary contained in Section 10.01:

 

(a)           Removal or Replacement of Lenders Generally.  Borrower may with
respect to any Specified Lender:

 

(i)            remove such Specified Lender by terminating such Specified
Lender’s Commitments;

 

(ii)           request one or more of the other Lenders to acquire and assume
all of such Specified Lender’s Loans (including participations in
L/C Obligations and in Swing Line Loans) and Commitments, which Lender or
Lenders shall have the right, but not the obligation, to so acquire and assume
such Specified Lender’s Loans (including participations in L/C Obligations and
in Swing Line Loans) and Commitments pursuant to the procedures set forth in
Section 10.06(b); or

 

66

--------------------------------------------------------------------------------


 

(iii)          with the prior written consent of Administrative Agent and
L/C Issuer (which consent shall not be unreasonably withheld or delayed),
designate a replacement bank or financial institution that is an Eligible
Assignee (a “Replacement Lender”), which Replacement Lender shall assume all of
the Loans (including participations in L/C Obligations and in Swing Line Loans)
and Commitments of such Specified Lender pursuant to the procedures set forth in
Section 10.06(b);

 

provided that Borrower may not remove such Specified Lender, or require such
Specified Lender to make any assignment and delegation, pursuant to the
immediately preceding clauses (i), (ii) or (iii), as applicable, if:  (1) a
Default then exists; (2) prior to the effectiveness of any such action, such
Specified Lender is no longer a Specified Lender as a result of it no longer
being a Defaulting Lender; or (3) Borrower has not concurrently taken an action
under clause (i), clause (ii) or clause (iii) of this subsection (a) with
respect to all other Lenders who at the time are Specified Lenders.

 

Any removal of, or assignment and delegation by, a Specified Lender pursuant to
this Section 3.07(a) shall be subject to Section 3.05 and to payment to such
Specified Lender of the aggregate Outstanding Amount of all of its Loans
(including participations in L/C Obligations and in Swing Line Loans) at the
time owing to it, all accrued and unpaid interest thereon, all accrued and
unpaid fees and all other amounts payable to it hereunder, which amounts shall
be paid to such Specified Lender by:  (A) in the case of a removal of such
Specified Lender, Borrower; or (B) in the case of an assignment and delegation
by such Specified Lender, the applicable assignee (to the extent of all such
outstanding principal and accrued and unpaid interest and fees) and Borrower (to
the extent of all such other amounts).

 

(b)           Certain Actions Incident to Removal.  In the case of the removal
of any Specified Lender pursuant to Section 3.07(a)(i), Borrower shall also: 
(i) provide appropriate assurances and indemnities (which may include letters of
credit) to L/C Issuer and such Specified Lender as L/C Issuer and such Specified
Lender may reasonably require with respect to any continuing obligation to
purchase participation interests in any L/C Obligations then outstanding; and
(ii) release such Specified Lender from its obligations under the Loan
Documents.  Each Lender hereby grants to Administrative Agent a power of
attorney (which power of attorney, being coupled with an interest, is
irrevocable) to execute and deliver, on behalf of such Lender, as assignor, any
Assignment and Assumption necessary to effectuate any assignment of such
Lender’s interests hereunder in circumstances contemplated by this Section 3.07.

 

(c)           Certain Rights as a Lender.  Upon the prepayment of all amounts
owing to any Specified Lender and the termination of such Lender’s Commitments
pursuant to this Section 3.07, such Specified Lender shall no longer constitute
a “Lender” for purposes hereof; provided that any rights of such Specified
Lender to indemnification hereunder shall survive as to such Specified Lender.

 

(d)           Evidence of Removal or Replacement.  Promptly following the
removal or replacement of any Affected Lender in accordance with this
Section 3.07, Administrative Agent shall distribute an amended Schedule 2.01,
which shall be deemed incorporated into this Agreement, to reflect changes in
the identities of Lenders and adjustments of their respective Commitments or
Percentage Shares, as applicable, resulting from any such removal or
replacement.

 

67

--------------------------------------------------------------------------------


 

SECTION 3.08          SURVIVAL.

 

All obligations of Borrower under this Article III shall survive termination of
the Aggregate Commitments and repayment of all other Obligations.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

SECTION 4.01          CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT
EXTENSION.

 

This Agreement shall become binding on the parties hereto upon, and the
obligation of each Lending Party to make its initial Credit Extension hereunder
is subject to, the satisfaction of the following conditions precedent (all Loan
Documents and other documents to be delivered to Administrative Agent or any
Lending Party pursuant to this Section 4.01 shall be subject to prior approval
as to form and substance (including as to results) by Lending Parties and
Administrative Agent, with delivery by a Lending Party or Administrative Agent
of its signature page to this Agreement evidencing such Person’s acknowledgement
that the conditions set forth in this Section 4.01 have been satisfied, unless
otherwise waived in writing):

 

(a)           Receipt of Certain Documents.  Administrative Agent shall have
received the following, each of which shall be in form and substances
satisfactory to the Administrative Agent and each of which shall be, unless
otherwise specified herein or otherwise required by Administrative Agent,
originals (or telefacsimiles or portable document format versions thereof (in
either such case, promptly followed by originals thereof), each, to the extent
to be executed by a Loan Party, properly executed by a Responsible Officer of
such Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date), all in
sufficient number as Administrative Agent shall separately identify (including,
if specified by Administrative Agent, for purposes of the distribution thereof
to Administrative Agent, Lending Parties and Borrower):

 

(i)            counterparts of this Agreement, executed by each of the parties
hereto;

 

(ii)           if requested by Swing Line Lender or any Lender, a Note or Notes
(as the case may be) executed by Borrower in favor of such Lending Party
evidencing, as applicable, the Working Capital Loans, Floorplan Loans or Swing
Line Loans to be made by such Lending Party to Borrower;

 

(iii)          counterparts of the other Loan Documents (including all
applicable Collateral Documents, executed by each of the parties thereto,
together with:

 

(A)          any certificated securities representing shares of Equity Interests
owned by or on behalf of any Loan Party constituting Collateral as of the
Closing Date after giving effect to the Transactions together with undated stock
powers with respect thereto executed in blank;

 

68

--------------------------------------------------------------------------------


 

(B)           any promissory notes and other instruments evidencing all loans,
advances and other debt owed or owing to any Loan Party constituting Collateral
as of the Closing Date after giving effect to the Transactions together with
undated instruments of transfer with respect thereto executed in blank;

 

(C)           all instruments and other documents, including UCC financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Security Agreement; and

 

(D)          a Perfection Certificate with respect to the Loan Parties, dated
the Closing Date and duly executed by a Responsible Officer of Borrower together
with results of a search of the UCC (or equivalent) filings made and tax and
judgment lien searches with respect to the Loan Parties in the jurisdictions
contemplated by the Security Agreement and copies of the financing statements
(or similar documents) disclosed by such search and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 7.01 or
have been released.

 

(iv)          such certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with the Loan Documents to which such Loan
Party is a party;

 

(v)           such documents and certifications as Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in:  (A) the State of North Dakota; and (B) each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;

 

(vi)          Intercreditor Agreements as Administrative Agent may require for
the Permitted Floorplan Debt;

 

(vii)         favorable opinions of counsel to the Loan Parties reasonably
acceptable to Administrative Agent addressed to Administrative Agent and each
Lending Party, as to such matters as are reasonably required by Administrative
Agent or any Lending Party with respect to the Loan Parties and the Loan
Documents;

 

(viii)        a certificate of a Responsible Officer of each Loan Party either: 
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect; or (B) stating that no such consents, licenses or approvals are so
required;

 

69

--------------------------------------------------------------------------------


 

(ix)           a certificate signed by a Responsible Officer of each Loan Party
certifying that:  (A) the conditions specified in Section 4.02(a) and
Section 4.02(b) have been satisfied; and (B) there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(x)            a landlord consent agreement, in form and substance satisfactory
to the Administrative Agent, from each lessor of real property with respect to
which a Loan Party is a lessee (other than real property designated by the
Administrative Agent in its sole discretion), provided that a landlord consent
agreement shall not be required if the Administrative Agent, in its sole
discretion, does not require the same;

 

(xi)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 

(xii)          a duly completed Compliance Certificate as of the last day of the
Fiscal Period of Borrower ended July 31, 2010, signed by an appropriate
Responsible Officer of Borrower;

 

(xiii)         a copy, certified by an appropriate Responsible Officer of
Borrower, of the financial statements of Borrower referred to in Section 5.11;

 

(xiv)        evidence that: (A) all commitments under the Existing Facilities to
be Paid Off and any secured facilities not otherwise permitted under
Section 7.02 have been terminated not later than the Closing Date, and all
outstanding amounts thereunder paid in full; and (B) all Liens securing
obligations under the Existing Facilities to be Paid Off and any secured
facilities not otherwise permitted under Section 7.02 have been released and
terminated not later than the Closing Date; and

 

(xv)         waivers, in the form and substance required by Section 6.15, for
either 75% of Borrower’s locations or for locations where not less that 75% of
the Collateral which is Equipment and Inventory is located, or such lesser
percentage as is agreed to by Administrative Agent, but no less than 50%.

 

(xvi)        such other assurances, certificates, documents, consents, reports
or opinions as Administrative Agent or any Lending Party may reasonably require.

 

(xvii)       Others TBD.

 

(b)           [Reserved].

 

(c)           Payment of Fees.  Borrower shall have paid:  (i) all fees required
to be paid to Administrative Agent and any Lending Party on or before the
Closing Date; and (ii) unless Administrative Agent shall have agreed in writing
to any delay in such payment, all fees, charges and disbursements of counsel to
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing

 

70

--------------------------------------------------------------------------------


 

proceedings (provided that such estimate shall not thereafter preclude a final
billing by the Administrative Agent to Borrower).

 

Notwithstanding anything to the contrary contained herein, this Agreement shall
not become effective or be binding on any party hereto unless all of the
conditions precedent to the effectiveness of this Agreement as specified in this
Section 4.01(a) are satisfied at or before 1:00 p.m. on October 27, 2010. 
Administrative Agent shall promptly notify each Loan Party and each Lending
Party of the occurrence of the Closing Date, and such notice shall be conclusive
and binding on all parties hereto.  For purposes of determining compliance with
the conditions specified in this Section 4.01 (but without limiting the
generality of the provisions of Section 9.04), each Lending Party that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or become satisfied with, each document or other matter required hereunder to be
consented to or approved by or to be acceptable or satisfactory to a Lending
Party unless Administrative Agent shall have received notice from such Lending
Party prior to the proposed Closing Date specifying its objection thereto.

 

SECTION 4.02          CONDITIONS TO ALL CREDIT EXTENSIONS.

 

The obligation of each Lending Party to make any Credit Extension (including its
initial Credit Extension) hereunder or to honor any Request for Credit Extension
is subject to the following conditions precedent:

 

(a)           Truth and Correctness of Representations and Warranties.  The
representations and warranties of Borrower and each other Loan Party contained
in Article V or any other Loan Document, or that are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.11 shall be deemed
to refer to each of the Audited Financial Statements and the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default.  No Default shall then exist, or shall result from,
such proposed Credit Extension or from the application of the proceeds thereof
or from the honoring of any Request for Credit Extension.

 

(c)           Requests for Credit Extensions.  Administrative Agent and, if
applicable, Swing Line Lender or L/C Issuer shall have received the applicable
Request for Credit Extension; provided that no L/C Applications shall be
required in connection with the Existing Letters of Credit becoming Letters of
Credit issued hereunder pursuant to the last sentence of Section 2.03(a)(i).

 

(d)           Other Matters.  Administrative Agent shall have received, in form
and substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as Administrative Agent or Required Lenders may
reasonably require.

 

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a) and
Section 4.02(b) have been satisfied on

 

71

--------------------------------------------------------------------------------


 

and as of the date of the making of the applicable Credit Extension or the
honoring of the applicable Request for Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and each Lending Party
that:

 

SECTION 5.01          CORPORATE EXISTENCE AND POWER.

 

Each of the Loan Parties and their respective Subsidiaries:  (a) is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation (subject to such changes after the date
hereof as are permitted under the Loan Documents); (b) has the power and
authority and all governmental licenses, authorizations, consents and
approvals:  (i) to own its assets and carry on its business, except to the
extent that any failure to have any of the foregoing could not reasonably be
expected to have a Material Adverse Effect; and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing under the laws of
each jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.02          CORPORATE AUTHORIZATION; NO CONTRAVENTION.

 

The execution and delivery by each of the Loan Parties and their respective
Subsidiaries, and the performance by each of the Loan Parties and their
respective Subsidiaries of its obligations under, each Loan Document to which
such Person is party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not:  (a) contravene the terms
of any of such Person’s Organizational Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under:  (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any Subsidiary thereof which could reasonable be expected to have a Material
Adverse Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each of the Loan Parties and their respective
Subsidiaries are in compliance with all Contractual Obligations referred to in
clause (b)(i), except to the extent that any failure to be in compliance could
not reasonably be expected to have a Material Adverse Effect.  No Loan Party or
any Subsidiary thereof is a party to or is bound by any Contractual Obligation,
or is subject to any restriction in any Organizational Document, or any
requirement of Law, which could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.03          GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS.

 

(a)           Governmental Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in

 

72

--------------------------------------------------------------------------------


 

connection with the execution and delivery by any Loan Party (or any Subsidiary
thereof) of, or the performance by any Loan Party (or any Subsidiary thereof) of
its obligations under, any Loan Document to which it is a party other than
(i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created by the Loan Documents or
(iii) filings with the SEC.

 

(b)           Compliance with Laws.  Each Loan Party and each Subsidiary thereof
are in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which:  (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors rights generally to limitations on the
availability of equitable remedies.

 

SECTION 5.04          BINDING EFFECT.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms.

 

SECTION 5.05          LITIGATION.

 

Except as specifically disclosed on Schedule 5.05, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, against any Loan Party or any Subsidiary of any Loan
Party that:  (a) purport to affect or pertain to any Loan Document, or any of
the transactions contemplated thereby; or (b) could reasonably be expected to
have a Material Adverse Effect.  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this any Loan Document, or directing that the transactions
provided for therein not be consummated as therein provided.  Since the Closing
Date, there has been no change in the status of the any matters disclosed on
Schedule 5.05 that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 5.06          NO DEFAULTS.

 

No Default exists or would result from the incurring of any Obligations by
Borrower or from the grant and perfection of the Liens upon the Collateral in
favor of Administrative Agent.  As of the Closing Date, none of Borrower, any
other Loan Party or any Subsidiary of any Loan Party is in default under or with
respect to any Contractual Obligation in any respect that, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect, or that would, if such default had occurred after the Closing
Date, create an Event of Default under Section 8.01(e).

 

73

--------------------------------------------------------------------------------


 

SECTION 5.07          EMPLOYEE BENEFIT PLANS.

 

(a)           Compliance with ERISA Generally.  As of the Closing Date, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state law except to the extent to which the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Plan which is intended to qualify under subsection 401(a) of the Code has
received a favorable determination letter from the IRS and, to the best
knowledge of Borrower, nothing has occurred that would cause the loss of such
qualification.  As of the Closing Date, Borrower and each ERISA Affiliate have
made all required contributions to any Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

(b)           No Actions.  As of the Closing Date:  (i) there are no pending or,
to the best knowledge of Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect; and
(ii) there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c)           Certain Events.  As of the Closing Date:  (i) no ERISA Event has
occurred or is reasonably expected to occur; and (ii) no event or circumstance
has occurred or exists that, if such event or circumstance had occurred or
arisen after the Closing Date, would create an Event of Default under
Section 8.01(i).

 

SECTION 5.08          USE OF PROCEEDS.

 

Borrower will use the Letters of Credit and the proceeds of the Loans solely for
the purposes set forth in and as permitted by Section 6.11 and Section 7.10.

 

SECTION 5.09          TITLE TO PROPERTIES.

 

Each Loan Party and each Subsidiary thereof have good record and marketable
title in fee simple to, or valid leasehold interests in, or valid rights to use
(including easements) all real property necessary to the ordinary conduct of
their respective businesses, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the properties of each Loan Party and
each Subsidiary thereof are subject to no Liens other than Permitted Liens.

 

SECTION 5.10          TAXES.

 

Each Loan Party and each Subsidiary thereof have filed all Federal and other
material tax returns and reports required to be filed, and have paid prior to
delinquency all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings timely instituted and diligently conducted and
for which such Person has set

 

74

--------------------------------------------------------------------------------


 

aside adequate reserves, if any, on its financial statements in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party or any
Subsidiary thereof that would, if made, have a Material Adverse Effect.

 

SECTION 5.11          FINANCIAL CONDITION.

 

(a)           Financial Statements.

 

(i)            The Audited Financial Statements:  (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (B) fairly present the consolidated
financial condition of Borrower as of the date thereof and its consolidated
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (C) show, on a consolidated basis, all material
indebtedness and other material liabilities, direct or contingent, of Borrower
as of the date thereof, including liabilities for taxes, material commitments
and Debt required under GAAP.

 

(ii)           The unaudited consolidated balance sheet of Borrower July 31,
2010, and the related consolidated statements of income or operations and cash
flows for the Fiscal Period ended on such date:  (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the consolidated
financial condition of Borrower as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end adjustments.

 

(b)           No Material Adverse Effect.  Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.12          ENVIRONMENTAL MATTERS.

 

Each Loan Party conducts in the ordinary course of business a review of the
effect of existing Environmental Laws and existing Environmental Claims on its
business, operations and properties, and as a result thereof each Loan Party has
reasonably concluded that, except as specifically disclosed on Schedule 5.12,
such Environmental Laws and Environmental Claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Since
the date hereof, there has been no change in the status of the matters disclosed
on Schedule 5.12 that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 5.13          MARGIN REGULATIONS; REGULATED ENTITIES.

 

Neither Borrower nor any Subsidiary thereof is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
None of Borrower, any Subsidiary thereof or any Person controlling Borrower is
an “investment

 

75

--------------------------------------------------------------------------------


 

company” within the meaning of the Investment Company Act of 1940.  Borrower is
not subject to regulation under the Federal Power Act, any state public
utilities code or any other Federal or state statute or regulation limiting its
ability to incur Debt.

 

SECTION 5.14          SWAP OBLIGATIONS.

 

Neither Borrower nor any Subsidiary thereof has incurred any outstanding
obligations under any Swap Contracts, other than obligations under Swap
Contracts expressly permitted hereby.  Borrower has voluntarily entered into
each Swap Contract to which it is a party based upon its own independent
assessment of its consolidated assets, liabilities and commitments, in each case
as an appropriate means of mitigating and managing risks associated with such
matters, and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

 

SECTION 5.15          INTELLECTUAL PROPERTY.

 

Borrower and each Subsidiary thereof own or are licensed or otherwise have the
right to use all of the patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, except
for those the failure of which to own or license could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
use of such intellectual property by Borrower and its Subsidiaries and the
operation of their respective businesses do not infringe any valid and
enforceable intellectual property rights of any other Person, except to the
extent any such infringement could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
thereof infringes upon any rights held by any other Person, except to the extent
any such infringement could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as specifically disclosed on
Schedule 5.05, no claim or litigation regarding any of the foregoing is pending
or, to Borrower’s knowledge, threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to Borrower’s knowledge, proposed, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.16          EQUITY INTERESTS HELD BY BORROWER; EQUITY INTERESTS IN
BORROWER.

 

As of the Closing Date:  (a) the only Subsidiaries of Borrower are those listed
on Schedule 5.16; and (b) Borrower holds no Equity Interests in any other Person
other than those specifically disclosed on Schedule 5.16.  All of the
outstanding Equity Interests in Borrower and in each Subsidiary thereof have
been validly issued and are fully paid and nonassessable.

 

SECTION 5.17          INSURANCE.

 

The properties of each Loan Party and each Subsidiary thereof are insured with
financially sound and reputable insurance companies that are not Affiliates of
any of the Loan Parties, in such amounts,

 

76

--------------------------------------------------------------------------------


 

with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Loan Party or its Subsidiary operates.

 

SECTION 5.18          COLLATERAL AND COLLATERAL DOCUMENTS.

 

(a)           Enforceable and Perfected Security Interest.

 

(i)            The Security Agreement creates in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and
the proceeds thereof (the “Security Interest”) and (i) when the Pledged
Collateral (as defined in the Security Agreement) are delivered to the
Administrative Agent together with the proper endorsements, the Security
Interest therein shall be perfected, (ii) when each financing statement in the
form attached to the Perfection Certificate (each a “Financing Statement”) is
filed in the applicable office set forth in Schedule 5.18, the Security Interest
(other than with respect to Intellectual Property, as defined in the Security
Agreement) shall be perfected to the extent the Security Interest may be
perfected by the filing of a UCC financing statement.

 

(ii)           Upon the recordation of the Security Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to Borrower and
the Administrative Agent) with the United States Patent and Trademark Office and
the United States Copyright Office, and the filing of each Financing Statement
in the office indicated therein, the Security Interest in the Intellectual
Property shall be perfected.

 

(iii)          Each deposit account control agreement and securities account
deposit account control agreement perfects the Security Interest in each deposit
account and securities account, respectively, subject thereto.

 

(b)           Truth and Correctness of Representations and Warranties.  To the
best knowledge after due inquiry of any Responsible Officer of Borrower, all
representations and warranties of each Loan Party in each Collateral Document
are true and correct in all material respects except to the extent they relate
to a prior date.

 

SECTION 5.19          LABOR RELATIONS.

 

There are no strikes, lockouts or other material labor disputes against Borrower
or any Subsidiary thereof, or to Borrower’s knowledge, threatened against or
affecting Borrower or any Subsidiary thereof, and no significant unfair labor
practice complaint is pending against Borrower or any Subsidiary thereof or, to
the knowledge of Borrower, threatened against any of them before any
Governmental Authority.  Except as set forth on Schedule 5.19:  (a) Borrower is
not a party to any collective bargaining agreements or contracts; and (b) no
union representation exists and, to the knowledge of Borrower, no union
organizing activities are taking place.

 

77

--------------------------------------------------------------------------------


 

SECTION 5.20          SOLVENCY.

 

Borrower, as well as each Subsidiary thereof, is Solvent.

 

SECTION 5.21          FULL DISCLOSURE.

 

To the best knowledge after due inquiry of any Responsible Officer of Borrower,
none of the representations or warranties made by any Loan Party in the Loan
Documents as of the date such representations and warranties are made or deemed
made, and no statements contained in any exhibit, report, statement or
certificate furnished by or on behalf of any Loan Party in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of any Loan Party to Administrative Agent and Lending Parties (or any
of the foregoing Persons) prior to the Closing Date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered; provided that with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations and
other hedging obligations not related to this Credit Facility) shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding:

 

SECTION 6.01          FINANCIAL STATEMENTS.

 

To the extent not available publicly on EDGAR, Borrower shall deliver to
Administrative Agent a sufficient number of copies for delivery by
Administrative Agent to each Lender, in form and detail satisfactory to
Administrative Agent and Required Lenders:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of Borrower, a
consolidated balance sheet for Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth, in each case in comparative form, the figures for the previous fiscal
year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)           Fiscal Period Financial Statements.  As soon as available, but in
any event within forty-five (45) days after the end of each of the first three
Fiscal Periods in each fiscal year, the financial statements filed with the SEC
for such Fiscal Period;

 

78

--------------------------------------------------------------------------------


 

(c)           Reserved;

 

(d)           Forecasts.  As soon as available, but in any event no later than
the later of forty-five (45) days after the end of each fiscal year of Borrower
or five days following review and approval thereof by the Board of Directors (or
similar entity) of Borrower, forecasts prepared by the management of Borrower,
in form satisfactory to Administrative Agent and Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows for Borrower and its Subsidiaries for the immediately following fiscal
year (including for the fiscal year immediately following the fiscal year in
which the Working Capital Maturity Date and/or Floorplan Maturity Date occurs);

 

(e)           Borrowing Base Certificates.  As soon as available, but in any
event no later than thirty (30) days after the end of each month (or more
frequently during the continuance of an Event of Default, upon request of
Administrative Agent), a Borrowing Base Certificate prepared as of the last day
of such month; and

 

(f)            Monthly Reports.  No later than thirty (30) days after the last
day of each month or more frequently during the continuance of an Event of
Default if the Lender so requires with respect to each Borrower; (i) a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more, (ii) accounts
payable, aged from invoice date as follows: 1 to 30 days, 31 to 60 days, 61 to
90 days and 91 days or more (iii) a detailed inventory report which includes a
summary of Inventory by type with a supporting perpetual inventory report, a
designation as to whether each such item of Inventory is subject to a lien other
than that of the Administrative Agent, an inventory certification report, as at
the end of such month, in each case accompanied by such supporting detail and
documentation as shall be requested by Administrative Agent in its reasonable
discretion.

 

SECTION 6.02          CERTIFICATES; OTHER INFORMATION.

 

To the extent not available publically on EDGAR, Borrower shall deliver to
Administrative Agent a sufficient number of copies for Administrative Agent to
deliver to each Lender (and, to the extent not also a Lender, Swing Line Lender
and L/C Issuer), in form and detail satisfactory to Administrative Agent and
Required Lenders:

 

(a)           Accountants’ Certificate.  Concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that, in connection with their audit, nothing came to their
attention that caused them to believe that Borrower failed to comply with the
terms, covenants, provisions or conditions of Section 6.12, insofar as such
terms, covenants, provisions or conditions relate to financial and accounting
matters, but also noting that their audit was not directed primarily toward
obtaining knowledge of or noncompliance with Section 6.12;

 

(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in subsections (a) and (b) of Section 6.01, a
duly completed Compliance Certificate signed by an appropriate Responsible
Officer of Borrower;

 

79

--------------------------------------------------------------------------------


 

(c)           Additional Accountant Reports.  Promptly after any request by
Administrative Agent or any Lending Party, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of Borrower by independent
accountants in connection with the accounts or books of Borrower or any
Subsidiary thereof, or any audit of any of them;

 

(d)           Equity Interest Holder Reports and Certain Public Filings. 
Promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the holders of
Equity Interests of Borrower and copies of all annual, regular, periodic and
special reports and registration statements that Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
Section 15(d) of the Exchange Act, and, in each case, not otherwise required to
be delivered to Administrative Agent pursuant hereto;

 

(e)           Debt Holder Reports.  Upon request from time to time of
Administrative Agent, promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement that are not otherwise required to be furnished to
Administrative Agent and Lenders pursuant to Section 6.01 or any other clause of
this Section 6.02;

 

(f)            Materials from Governmental Authorities.  Promptly, and in any
event within five Business Days after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each material notice or other correspondence
received from any Governmental Authority concerning any investigation or
possible investigation or other inquiry by such agency regarding any material
financial or other material operational results of any Loan Party or any
Subsidiary thereof; and

 

(g)           Additional Information.  Promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof or compliance with the terms of the Loan Documents, as
Administrative Agent or any Lending Party may from time to time reasonably
request.

 

SECTION 6.03          NOTICES.

 

Borrower shall promptly notify Administrative Agent and each Lender (and, to the
extent not also a Lender, Swing Line Lender and L/C Issuer) of:

 

(a)           Defaults.  The occurrence of any Default;

 

(b)           Matters Involving a Material Adverse Effect.  Any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including any such matter arising from:  (i) any breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

 

(c)           ERISA Events.  The occurrence of any ERISA Event;

 

80

--------------------------------------------------------------------------------


 

(d)           Certain Acquisitions.  Any Acquisition, or the incurrence of any
Contractual Obligations with respect to any Acquisition, by Borrower or any
Subsidiary thereof, which notice shall identify the related Acquiree(s), the
anticipated or actual closing date of such Acquisition and the aggregate cash
and non-cash consideration (including assumption of Debt) to be paid or paid in
connection with such Acquisition;

 

(e)           Certain Asset Sales.  Any Asset Sale, or the incurrence of any
Contractual Obligations with respect to any Asset Sale, by Borrower or any
Subsidiary thereof if the aggregate cash and non-cash consideration (including
assumption of Debt) in connection with such Asset Sale is (or could reasonably
be expected to become) $5,000,000 or more, which notice shall identify the
related purchaser(s), the anticipated closing date of such Asset Sale and the
aggregate cash and non-cash consideration (including assumption of Debt) to be
paid in connection with such Asset Sale;

 

(f)            Swap Contracts.  Upon reasonable request from time to time of
Administrative Agent, the Swap Termination Values, together with a description
of the method by which such values were determined, relating to any
then-outstanding Swap Contracts to which any Loan Party is a party;

 

(g)           Labor Controversies.  Any material labor controversy resulting in
or to Borrower’s knowledge threatening to result in any strike, work stoppage,
boycott, shutdown or other labor disruption against or involving any Loan Party
or any Subsidiary thereof; and

 

(h)           Financial Matters.  Any material change in accounting policies or
financial reporting practices by Borrower or any Subsidiary thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, Borrower (or the other
applicable Person) has taken or proposes to take with respect thereto (if
applicable).  Each notice given pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been (or could reasonably be expected to be) breached or
violated.

 

SECTION 6.04          PAYMENT OF CERTAIN OBLIGATIONS.

 

Borrower shall and shall cause each of its Subsidiaries to pay and discharge
prior to delinquency all material tax liabilities, assessments and governmental
charges or levies upon their respective properties, unless the same are being
contested in good faith by appropriate proceedings timely instituted and
diligently conducted by the applicable Person and such Person has set aside
adequate reserves, if any, on its financial statements in accordance with GAAP.

 

SECTION 6.05          PRESERVATION OF EXISTENCE, ETC.

 

Borrower shall and shall cause each of its Subsidiaries to:  (a) preserve, renew
and maintain in full force and effect their respective legal existence and good
standing under the Laws of the jurisdiction of their organization except in a
transaction permitted by Section 7.04 or Section 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable

 

81

--------------------------------------------------------------------------------


 

in the normal conduct of their respective businesses, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of their respective registered patents,
trademarks, trade names and service marks and other intellectual property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.06          MAINTENANCE OF PROPERTIES.

 

Borrower shall and shall cause each of its Subsidiaries to:  (a) maintain,
preserve and protect all of their respective material properties and equipment
necessary to the operation of their respective businesses in good working order
and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof; in each of the foregoing
clauses (a) and (b), except where the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.07          MAINTENANCE OF INSURANCE.

 

(a)           Borrower shall at all times maintain insurance with insurers
acceptable to Administrative Agent, in such amounts and on such terms (including
deductibles) and against such risks as Administrative Agent in its sole
discretion may require from time to time and including, as applicable and
without limitation, business interruption insurance (including force majeure
coverage), hazard coverage on an “all risks” basis for all tangible Collateral,
theft and physical damage coverage for Collateral consisting of motor vehicles,
commercial general liability and such other risks and in such amounts as the
Administrative Agent may reasonably request.  All insurance policies must
contain an appropriate lender’s interest endorsement or clause, and name
Administrative Agent, on behalf of itself and Lenders as an additional insured.

 

(b)           Borrower shall provide to Administrative Agent, in a form and
substance reasonably acceptable to Administrative Agent, endorsements to (i) all
hazard and business interruption insurance naming Administrative Agent, on
behalf of itself and Lenders as loss payee and (ii) all general liability and
other liability policies naming Administrative Agent, on behalf of itself and
Lenders as additional insured.

 

SECTION 6.08          COMPLIANCE WITH LAWS.

 

Borrower shall and shall cause each of its Subsidiaries to comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to them or to their respective properties or
businesses, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings timely instituted and diligently conducted; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.09          BOOKS AND RECORDS.

 

Borrower shall and shall cause each of its Subsidiaries to:  (a) maintain proper
books of record and account, in which full, true and correct (in all material
respects) entries in conformity with GAAP

 

82

--------------------------------------------------------------------------------


 

consistently applied are made of all financial transactions and matters
involving their respective properties and businesses; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
them, as the case may be.

 

SECTION 6.10          INSPECTION RIGHTS.

 

(a)           Borrower shall and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Administrative Agent and each
Lender to visit and inspect any of their respective properties, to examine their
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, members, managers and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Borrower;
provided that, when an Event of Default exists, Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of Borrower at any time during normal
business hours and without advance notice and as many times as Administrative
Agent or any Lender may require.

 

(b)           Borrower shall and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Administrative Agent and each
Lender to visit and inspect any of their respective properties, to examine and
inspect any Collateral, Inventory or any other property of the Borrower at any
time during ordinary business hours.

 

SECTION 6.11          USE OF PROCEEDS.

 

Borrower shall use the proceeds of the Working Capital Borrowings solely: 
(a) on the Closing Date, to repay in full all Debt outstanding under or in
respect of the Existing Facilities to be Paid Off; (b) to pay the costs
associated with preparing and closing this Credit Agreement; and (c) otherwise,
for working capital and general corporate purposes not in contravention of any
Law or of any Loan Document.  Borrower shall use the proceeds of the Floorplan
Borrowings solely to provide working capital to finance Inventory and Equipment
held by a Loan Party for sale or lease to others.

 

SECTION 6.12          FINANCIAL COVENANTS.

 

(a)           Consolidated Leverage Ratio.  Borrower shall maintain, as at the
end of each Fiscal Period ending after the Closing Date, a Consolidated Leverage
Ratio not greater than 2.50 : 1.00.

 

(b)           Consolidated Fixed Charge Coverage Ratio.  Borrower shall
maintain, as at the end of each Fiscal Period ending after the Closing Date, a
Consolidated Fixed Charge Coverage Ratio not less than 1.25 : 1.00 for the then
trailing twelve month period.

 

SECTION 6.13     COLLATERAL VALUATIONS; COLLATERAL AUDITS.

 

(a)           Borrower shall and shall cause each of its Subsidiaries to permit
Administrative Agent to obtain appraisals or other valuations of Collateral from
time to time, in form and substance acceptable to

 

83

--------------------------------------------------------------------------------


 

Administrative Agent and at Borrower’s expense; provided as of the Closing Date,
Administrative Agent or a third party designated by Administrative Agent shall
conduct at least an annual collateral exam once each calendar year and inventory
inspections no less than each quarter.

 

(b)           Borrower shall and shall cause each of its Subsidiaries to permit
representatives and independent contractors of Administrative Agent to audit and
examine their books, records, journals, orders, receipts and any correspondence
and other data relating to the Collateral or the business of Borrower and its
Subsidiaries.

 

SECTION 6.14          FURTHER ASSURANCES.

 

Promptly upon the written request by Administrative Agent or Required Lenders,
Borrower shall and shall cause each of its Subsidiaries to take such further
acts (including the acknowledgement, execution, delivery, recordation, filing
and registering of documents) as may reasonably be required from time to time
to:  (a) carry out more effectively the purposes of this Agreement or any other
Loan Document; (b) subject to the Liens created by any of the Collateral
Documents any of the properties, rights or interests covered by any of the
Collateral Documents or any other properties, rights or interests (including
real property) acquired by Borrower or any Subsidiary thereof following the
Closing Date; (c) perfect and maintain the validity, effectiveness and priority
of the Liens created or intended to be created by any of the Loan Documents; and
(d) better assure, convey, grant, assign, transfer, preserve, protect and
confirm to Administrative Agent and Lending Parties the rights, remedies and
privileges existing or granted or now or hereafter intended to be granted to
such Persons under any Loan Document or other document executed in connection
therewith.  Without limiting the generality of the foregoing, Borrower hereby
agrees that: (A) within ten (10) Business Days after any Person becomes a
Subsidiary of Borrower following the Closing Date, Borrower shall cause such
Subsidiary to (1) enter into a Joinder Agreement or otherwise deliver a
Guaranty; and (2) enter into such Collateral Documents as shall be required by
Administrative Agent so as to create, perfect and protect a Lien in favor of
Administrative Agent in all of the properties of such Person which constitute
Collateral; (B) within thirty (30) days after any Person becomes a Foreign
Subsidiary following the Closing Date, Borrower shall cause each Loan Party
owning Equity Interests therein to pledge 100% of the non-voting and 65% of the
voting Equity Interests therein pursuant to a Foreign Pledge Agreement, in form
and substance satisfactory to the Administrative Agent and (C) in connection
with the matters described in clauses (A) and (B) above, Borrower shall deliver
or cause to be delivered to the Administrative Agent, such opinions,
certificates and other documents as the Administrative Agent shall require.

 

SECTION 6.15     LANDLORDS’ AGREEMENTS, MORTGAGEE AGREEMENTS, BAILEE LETTERS;
REAL ESTATE PURCHASES.

 

Within 30 days of the Closing Date, Borrower shall obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property, mortgagee of owned property or bailee with respect to
90% of Borrower’s locations or for locations where not less that 90% of the
Collateral which is Equipment and Inventory is stored or located, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance acceptable to Administrative Agent.  As to any location for which a
waiver is not delivered pursuant to the preceding sentence, Borrower shall use
its commercially reasonable best efforts to obtain

 

84

--------------------------------------------------------------------------------


 

such waivers, in the form and substance set forth in the preceding sentence, for
each other location where Collateral is stored or located.  With respect to such
locations or warehouse space leased or owned as of the Closing Date and
thereafter, if Administrative Agent has not received a landlord or mortgagee
agreement or bailee letter as of 30 days after the Closing Date (or, if later,
as of the date such location is acquired or leased), Borrowers’ Collateral at
that location shall, in Administrative Agent and Required Lender’s discretion,
be excluded from the Floorplan Borrowing Base or Working Capital Borrowing Base,
as applicable, or be subject to such reserves as may be established by
Administrative Agent and Required Lender in their s reasonable credit judgment
(which exclusion shall be the sole remedy for failure to meet Borrower’s
obligations under this Section 6.15).

 

SECTION 6.16     CONTROL AGREEMENTS.

 

Within 60 days of the Closing Date, Borrower shall obtain a control agreement in
favor of Administrative Agent and in form and substance acceptable to
Administrative Agent with respect to 80% of the bank accounts maintained by
Borrower.  As to any bank account for which a control agreement is not delivered
pursuant to the preceding sentence or for bank accounts opened by Borrower after
the Closing Date, Borrower shall use its commercially reasonable best efforts to
obtain such control agreements, in form and substance to Administrative Agent.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations and
other hedging obligations not related to this Credit Facility) hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding,
Borrower shall not and shall not permit any Subsidiary of Borrower directly or
indirectly to:

 

SECTION 7.01          LIENS.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a)           any Lien created under any Loan Document;

 

(b)           any Lien existing on the date hereof and listed on Schedule 7.01
and any renewals or extensions thereof, provided that:  (i) the property covered
thereby is not changed; (ii) the amount secured or benefited thereby is not
increased; (iii) the direct or any contingent obligor with respect thereto is
not changed; and (iv) and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

 

(c)           any Lien for tax liabilities, assessments and governmental charges
or levies not yet due or to the extent that non-payment thereof is permitted by
Section 6.04; provided that no notice of lien has been filed or recorded under
the Code;

 

85

--------------------------------------------------------------------------------


 

(d)           any landlord’s, grower’s, supplier’s, producer’s, carrier’s,
warehouseman’s, mechanic’s, materialman’s, repairman’s or other like Lien
arising in the ordinary course of business that is not overdue for a period of
more than thirty days or that is being contested in good faith and by
appropriate proceedings timely instituted and diligently conducted, if adequate
reserves with respect thereto, if any, in accordance with GAAP are set aside on
the financial statements of the applicable Person;

 

(e)           any pledge or deposit in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            any deposit to secure the performance of bids, trade contracts or
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business;

 

(g)           any lease, sublease, easement, right-of-way, encroachment,
restriction or other similar encumbrance affecting real property that, when
aggregated with all other such Liens, is not substantial in amount, and that
does not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)           any Lien securing a judgment for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing an appeal or
other surety bond related to any such judgment;

 

(i)            any Lien existing on any property prior to the acquisition
thereof by Borrower or any Subsidiary thereof or existing on any property of any
Person that becomes a Subsidiary of Borrower after the date hereof prior to the
time such Person becomes a Subsidiary of Borrower; provided that:  (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary of Borrower, as the case may be; (ii) such
Lien shall not apply to any other property or assets of Borrower or any
Subsidiary thereof; and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary of Borrower, as the case may be;

 

(j)            any Lien securing obligations in respect of a capital lease on
the assets subject to such lease; provided that such capital lease is otherwise
permitted hereunder;

 

(k)           any Lien arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that:  (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Borrower or any Subsidiary thereof in excess of those set forth by
regulations promulgated by the FRB; and (ii) such deposit account is not
intended by Borrower or any Subsidiary thereof to provide collateral to the
depository institution;

 

(l)            any Lien securing Debt permitted under:  (i) Section 7.03(c) (but
only to the extent a Lien is otherwise permitted hereunder for the underlying
Debt); or (ii) Section 7.03(d);

 

86

--------------------------------------------------------------------------------


 

(m)          the right of a licensee under a license agreement entered into by
Borrower or any Subsidiary thereof, as licensor, in the ordinary course of
business for the use of intellectual property or other intangible assets of
Borrower or any such Subsidiary; provided that, in the case of any such license
granted by Borrower or any such Subsidiary on an exclusive basis:  (i) such
Person shall have determined in its reasonable business judgment that such
intellectual property or other intangible assets are no longer useful in the
ordinary course of business; (ii) such license is for the use of intellectual
property or other intangible assets in geographic regions in which Borrower or
any Subsidiary thereof does not have material operations or in connection with
the exploitation of any product not then produced or planned to be produced by
Borrower or any Subsidiary thereof; (iii) such license is granted in connection
with a transaction otherwise permitted by this Agreement in which a third party
acquires the right to manufacture or sell any product covered by such
intellectual property or other intangible assets from Borrower or such
Subsidiary; provided further that, in the case of clauses (ii) and (iii) of this
subsection (m), Borrower or such Subsidiary has determined that it is in its
best economic interest to grant such license, or (iv) such license is for use in
connection with financing provided for the benefit of Borrower’s or its
Subsidiaries’ customers;

 

(n)           any Lien securing Debt permitted under Section 7.03(f)(iii);
provided that:  (i) any such Lien does not at any time encumber any property
other than the property financed by the related Debt and the related products
and proceeds thereof; and (ii) the Debt secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of the acquisition thereof;

 

(o)           any Lien securing Permitted Shortline Debt;

 

(p)           any Lien securing Permitted Subordinated Debt; and

 

(q)           any Lien securing Permitted Floorplan Debt.

 

SECTION 7.02          INVESTMENTS.

 

Make any Investments, except:

 

(a)           Investments in cash and Cash Equivalents; provided that the
aggregate amount thereof outstanding at any time shall not exceed
$10,000,000.00, unless the excess thereof is deposited with Administrative Agent
or invested in cash or other Cash Equivalents for which Borrower or such
Subsidiary shall have provided evidence satisfactory to Administrative Agent
that Administrative Agent shall have a perfected, first priority security
interest in such Collateral;

 

(b)           Investments arising from transactions by Borrower or any
Subsidiary thereof with customers or suppliers in the ordinary course of
business, including Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business;

 

87

--------------------------------------------------------------------------------


 

(c)           advances to officers, directors, employees, shareholders, partners
or members of Borrower or any Subsidiary thereof for travel, entertainment,
relocation and analogous ordinary business purposes in a maximum aggregate
amount at any time outstanding not to exceed $500,000.

 

(d)           (i) Investments of Borrower in any Subsidiary Guarantor;
(ii) Investments of any Subsidiary Guarantor in any other Subsidiary Guarantor;
(iii) Investments of any Subsidiary in Borrower; (iv) Investments of Borrower or
any wholly-owned Subsidiary thereof consisting of Equity Interests disclosed on
Schedule 5.16; and (v) Investments permitted under Section 7.03(k).

 

(e)           any Permitted Acquisition;

 

(f)            Investments made for the benefit of employees of Borrower or any
Subsidiary thereof for the purposes of deferred compensation;

 

(g)           Guarantees permitted by Section 7.03(c);

 

(h)           Investments consisting of Swap Contracts permitted by
Section 7.03(d);

 

(i)            Investments consisting of Capital Expenditures permitted by
Section 7.07;

 

(j)            Investments existing on the date hereof listed on Schedule 7.02;
and

 

(k)           Other investments in an aggregate amount outstanding at any time
not to exceed $10,000,000.

 

SECTION 7.03          DEBT.

 

Create, incur, assume or suffer to exist any Debt, except:

 

(a)           Debt under the Loan Documents;

 

(b)           Debt outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided
that:  (i) the amount of such Debt is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; and (ii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Debt does not exceed the then applicable market interest
rate;

 

(c)           Guarantees by Borrower or any Subsidiary thereof of Debt (other
than Debt under the Loan Documents) otherwise permitted hereunder of Borrower or
any wholly-owned Subsidiary thereof;

 

88

--------------------------------------------------------------------------------


 

(d)           Swap Contracts solely to the extent such Swap Contracts:  (i) are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”; and (ii) do not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(e)           (i) without duplication, existing unsecured Debt, or secured to
the extent permitted under Section 7.01(i), of an Acquiree outstanding at the
time of the Acquisition of such Acquiree otherwise permitted under
Section 7.02(e); provided that such Debt is not created in contemplation of or
in connection with such Acquisition or such Person becoming a Subsidiary, as the
case may be; and (ii) without duplication, unsecured Debt incurred by Borrower
or any Subsidiary thereof in connection with any Acquisition otherwise permitted
under Section 7.02(e), consisting of Debt owed to the seller(s) in a Permitted
Acquisition representing the deferred purchase price for such Acquisition;

 

(f)            Debt in respect of:  (i) capital leases; (ii) Synthetic Lease
Obligations; and (iii) purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(n);

 

(g)           Permitted Shortline Debt;

 

(h)           Permitted Subordinated Debt;

 

(i)            Debt subject to an Intercreditor Agreement acceptable to
Administrative Agent and which is (i) a floorplan facility from CNH Capital
America, LLC and (ii) floorplan facility from Agricredit Acceptance, LLC not to
exceed $125 million (or a replacement thereof).

 

(j)            Debt in respect of:  (i) workers’ compensation claims or
obligations in respect of health, disability or other employee benefits;
(ii) property, casualty or liability insurance or self-insurance;
(iii) completion, bid, performance, appeal or surety bonds issued for the
account of Borrower or any Subsidiary thereof; or (iv) bankers’ acceptances and
other similar obligations not constituting Debt for borrowed money; in each of
the foregoing cases, to the extent incurred in the ordinary course of business;

 

(k)           Intercompany Debt of the Borrower or any Subsidiary owing to and
held by the Borrower or any Subsidiary; provided that (i) if the Borrower or any
Subsidiary Guarantor is the obligor on such Debt and any Subsidiary (other than
a Subsidiary Guarantor) is the obligee thereof, such Debt must be unsecured and
expressly subordinated to the prior payment in full in cash of all Obligations
(including, with respect to any Subsidiary Guarantor, its obligations under
Section 10.14, and (ii) Debt owed to the Borrower or any Subsidiary Guarantor
must be evidenced by an unsubordinated promissory note pledged to the
Administrative Agent under the applicable Collateral Document;

 

(l)            Unsecured Debt not otherwise permitted under
subsections (a) through (f) inclusive of this Section 7.03 in an aggregate
outstanding principal amount not in excess of $5,000,000 but only to the extent
the incurrence or maintenance of such Debt would not otherwise result in an
Event of Default; or

 

89

--------------------------------------------------------------------------------


 

(m)          Guarantees in connection with private label credit cards of the
Borrower’s customers and lease residuals in an aggregate amount not to exceed
$5,000,0000.

 

SECTION 7.04          FUNDAMENTAL CHANGES.

 

(a)           Engage in any material line of business substantially different
from those lines of business conducted by Borrower and its Subsidiaries on the
date hereof or any business substantially related or incidental thereto
regardless of geographic location; or

 

(b)           Merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(i)            any Subsidiary of Borrower may merge with:  (A) Borrower,
provided that Borrower shall be the continuing or surviving Person; or (B) any
one or more other Subsidiaries of Borrower, provided that, when any wholly-owned
Subsidiary of Borrower is merging with another Subsidiary of Borrower, the
wholly-owned Subsidiary of Borrower shall be the continuing or surviving Person;

 

(ii)           any Subsidiary of Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to Borrower or to
another Subsidiary of Borrower; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary of Borrower, then the transferee must
either be Borrower or a wholly-owned Subsidiary of Borrower; and

 

(iii)          Borrower or any Subsidiary thereof may consummate any Acquisition
permitted under Section 7.02(e); or

 

(c)           With respect to any Debt where the total amount of such Debt
exceeds $5,000,000.00 (as to such Debt and not in the aggregate), other than
Debt arising under the Loan Documents or in connection with buyback obligations
of equipment in the ordinary course of business and other than with respect to
Permitted Shortline Debt and Permitted Floorplan Debt (unless otherwise provided
in any Subordination Agreement or Intercreditor Agreement applicable thereto),
(i) make any voluntary, optional payment or prepayment on account of, or
optional redemption or acquisition for value of any portion of, any such Debt,
provided that in the case of Debt permitted under Section 7.03(e), any such
payments or prepayments may be made on such Debt within 90 days after the
closing of the related Acquisition; or (ii) otherwise agree to amend, modify or
otherwise alter: (A) the payment terms (including any provisions regarding
interest rates, principal or interest payment or prepayment amounts, total
principal amounts or similar or related terms and provisions) of or
subordination provisions respecting any such Debt (including Permitted
Subordinated Debt); or (B) any other provision of such Debt (including Permitted
Subordinated Debt) except to the extent that:  (1) no Default exists at the time
or results by virtue of any such amendment, modification or other alteration; or
(2) such amendment, modification or other alternation could not reasonably be
expected to have a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

SECTION 7.05          DISPOSITIONS.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)           Dispositions of used, obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
the abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of Borrower and its Subsidiaries, taken
as a whole;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that: 
(i) such property is exchanged for credit against the purchase price of similar
replacement property; or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property by Borrower or any Subsidiary thereof to
Borrower or to a wholly-owned Subsidiary of Borrower; provided that, if the
transferor of such property is a Guarantor, the transferee thereof must be
Borrower or a Guarantor;

 

(e)           Dispositions permitted by Section 7.04(b)(i) or
Section 7.04(b)(ii), or Dispositions of Investments permitted under
Section 7.02(j) or under Section 7.02(k);

 

(f)            Dispositions consisting of sale and leaseback transactions which
(i) are completed on arms-length terms, (ii) for fair market value and (iii) do
not exceed $10,000,0000 for a transaction or series of related transactions, or
$20,000,000 in the aggregate in a calendar year;

 

(g)           (i) the unwinding of any Swap Contract; (ii) to the extent
permitted hereunder, Restricted Payments; and (iii) to the extent permitted
hereunder and otherwise constituting Dispositions, Investments;

 

(h)           Dispositions of cash and Cash Equivalents; and

 

(i)            Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;

 

provided that any Disposition pursuant to any of the foregoing subsections of
this Section 7.05 shall be for not less than fair market value.

 

SECTION 7.06          RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:  (a) each Subsidiary
may make Restricted Payments to Borrower and to wholly-owned Subsidiaries (and,
in the case of a Restricted Payment by a non-wholly-owned Subsidiary, to
Borrower and any Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);
(b) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in

 

91

--------------------------------------------------------------------------------


 

common Equity Interests of such Person; (c) Borrower and each Subsidiary may
purchase, redeem or otherwise acquire shares of its common Equity Interests or
warrants or options to acquire any such common Equity Interests with the
proceeds received from the substantially concurrent issue of new shares of its
common Equity Interests; (d) so long as no Default or Event of Default exists
prior to or immediately following such action or otherwise results from such
action, Borrower may declare or pay cash dividends to its holders of Equity
Interests in an amount not to exceed 50% of Consolidated Net Income for the then
trailing four (4) quarters; and (e) in lieu of issuing stock to participants in
the Borrower’s restricted stock plan, pay the associated tax liability with
other stock issued.

 

SECTION 7.07          CAPITAL EXPENDITURES.

 

Make (whether in one transaction or a series of transactions) Capital
Expenditures in an aggregate amount for Borrower and its Subsidiaries in excess
of:  (a) $9,000,000 for the period from the Closing Date through the end of the
fiscal year 2011; and (b) with respect to any fiscal year thereafter,
$18,000,000; provided that the amount of Capital Expenditures permitted to be
made by Borrower and its Subsidiaries hereunder during any fiscal year
commencing with fiscal year 2011 shall be subject to increase by an amount equal
to the lesser of:  (i) the difference between the maximum amount of Capital
Expenditures permitted for the previous fiscal year (without giving effect to
any increase thereto by virtue of this proviso) and the aggregate amount of all
Capital Expenditures actually made during such previous fiscal year and
(ii) $5,000,000.

 

SECTION 7.08          TRANSACTIONS WITH AFFILIATES.

 

Enter into any transaction of any kind with any Affiliate of Borrower,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Borrower or a Subsidiary of
Borrower as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to:  (a) transactions between or among
Borrower and any Guarantor or between or among Guarantors; (b) Restricted
Payments permitted hereunder; and (c) Guarantees permitted by Section 7.03(c).

 

SECTION 7.09          BURDENSOME AGREEMENTS.

 

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that:  (a) limits the ability:  (i) of any Subsidiary of Borrower
to make Restricted Payments to Borrower or to otherwise transfer property to
Borrower; (ii) of any Subsidiary of Borrower to Guarantee the Debt of Borrower;
or (iii) of Borrower or any Subsidiary thereof to create, incur, assume or
suffer to exist Liens on property of such Person; provided that this
subclause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Debt permitted under Section 7.03(b), Section 7.03(e),
Section 7.03(g), Section 7.03(h) and Section 7.03(f) solely to the extent that
any such negative pledge relates to the property financed by or the subject of
such Debt; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

 

92

--------------------------------------------------------------------------------


 

SECTION 7.10          USE OF PROCEEDS.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

SECTION 7.11          CERTAIN GOVERNMENTAL REGULATIONS.

 

Borrower will not, and will not permit any Subsidiary to, (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including the United States Office of Foreign Asset Control list) that
prohibits or limits any Lender from making any loans or extension of credit
(including the Loans and the Letters of Credit) to any Loan Party or from
otherwise conducting business with any Loan Party, or (b) fail to provide
documentary and other evidence of any Loan Party’s identity as may be requested
by any Lender or the L/C Issuer at any time to enable such Lender or the L/C
Issuer to verify any Loan Party’s identity or to comply with any applicable law
or regulation, including Section 326 of the Act.

 

SECTION 7.12          AMENDMENT OF MATERIAL DOCUMENTS.

 

Borrower will not, and will not permit any of the Subsidiaries to, amend, modify
or waive any of its rights under (a) any material agreements, contracts or
licenses or (b) its Organizational documents, other than in each case
amendments, modifications or waivers that could not reasonably be expected to
materially adversely affect the Administrative Agent or the Lender Parties;
provided to the extent requested by the Administrative Agent for time to time,
the Borrower shall deliver or cause to be delivered to the Administrative Agent
and each Lender a copy of each such amendment, modification or waiver promptly
after the execution and delivery thereof.

 

SECTION 7.13          DISQUALIFIED EQUITY INTERESTS.

 

Borrower will not, and will not permit any Subsidiary to, (a) issue any
Disqualified Equity Interests, or (b) be or become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any Equity Interests of Borrower or any
Subsidiary, except as permitted under Section 7.06.

 

SECTION 7.14          TRANSPORTATION SOLUTIONS.

 

Transportation Solutions shall not own any assets other than assets used for or
incidental to providing transportation services to the Loan Parties, including,
without limitation, the assets set forth on Schedule 7.13 hereto.

 

93

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01          EVENTS OF DEFAULT.

 

Each of the following shall constitute an event of default hereunder (each, an
“Event of Default”):

 

(a)           Non-Payment.  Borrower or any other Loan Party fails to pay: 
(i) within five Business Days when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation; (ii) within five Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder; or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, Section 6.02,
Section 6.03, Section 6.05, Section 6.10, Section 6.11, Section 6.12 or
Article VII, or any Guarantor fails to perform or observe any term, covenant or
agreement contained in its Guaranty; or

 

(c)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(d)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a),
Section 8.01(b) or Section 8.01(c)) contained in any Loan Document on its part
to be performed or observed and such failure continues for thirty days; or

 

(e)           Cross-Default.  (i) Borrower or any Subsidiary thereof:  (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise but after giving affect to any
cure period or waivers with respect thereto) in respect of any Debt (other than
Debt hereunder and Debt under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount; or (B) fails to observe or perform (within the
cure period applicable thereto and any waivers with respect thereto) any other
agreement or condition relating to any such other Debt or contained in any
document evidencing, securing or relating to any of the foregoing, or any other
default or event occurs, the effect of which default or other event is to cause,
or to permit the holder or holders of such Debt (or a trustee or agent on behalf
of such holder or holders) to cause, with the giving of notice if required, such
Debt to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Debt to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from:  (A) any event of default under such Swap
Contract as to which Borrower or any Subsidiary thereof is the Defaulting Party
(as defined in such Swap Contract); or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or any Subsidiary

 

94

--------------------------------------------------------------------------------


 

thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or any such Subsidiary as a result thereof is
greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Bankruptcy Law, or makes an assignment for the benefit of creditors; or applies
for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Bankruptcy Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due; or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof:  (i) a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage); or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case:  (A) enforcement proceedings are
commenced by any creditor upon such judgment or order; or (B) there is a period
of thirty consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document or any provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document or
any provision thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

 

(k)           Liens. Any Lien purported to be created under any Collateral
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral, with the

 

95

--------------------------------------------------------------------------------

 

 


 

priority required by the applicable Collateral Document, except (a) as a result
of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (b) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Security Agreement; or

 

(l)            Change of Control.  There occurs a Change of Control.

 

SECTION 8.02         REMEDIES UPON EVENT OF DEFAULT.

 

If any Event of Default occurs and is continuing, Administrative Agent shall, at
the request of, or may, with the consent of, Required Lenders, take any or all
of the following actions:

 

(a)           Termination of Commitments, Etc.  Declare, by written notice to
Borrower, the commitment of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)           Acceleration of Obligations.  Declare the unpaid principal amount
of all outstanding Loans, all interest accrued and unpaid thereon and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower;

 

(c)           Cash Collateralization of L/C Obligations.  Require that Borrower
Cash Collateralize the L/C Obligations in an amount equal to 102.00% of the then
Outstanding Amount thereof; and

 

(d)           Exercise of Rights and Remedies.  Exercise on behalf of itself and
Lenders all rights and remedies available to it and Lenders under the Loan
Documents;

 

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under any Bankruptcy Law, the obligation of each
Lender to make Loans and any obligation of L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of Borrower to Cash
Collateralize the L/C Obligations in an amount equal to 102.00% of the then
Outstanding Amount thereof shall automatically become effective, in each case,
without further act of Administrative Agent or any Lender.

 

SECTION 8.03         APPLICATION OF FUNDS.

 

Following the occurrence of an Event of Default or any exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order (on a pro rata basis within each
level of priority):

 

96

--------------------------------------------------------------------------------


 

(a)           First, to pay all costs and expenses incident to the enforcement
of the Loan Documents or otherwise owing to Administrative Agent hereunder,
including all attorneys’ fees and costs and all compensation to any agents,
sub-agents and contractors of Administrative Agent and Lending Parties;

 

(b)           Second, to pay all accrued but unpaid interest on the Loans and
L/C Obligations and all accrued but unpaid letter of credit and commitment fees
hereunder;

 

(c)           Third:  (i) to pay the Total Outstandings, the Outstanding Amount
of all Swing Line Loans; (ii) to Cash Collateralize all L/C Obligations up to
the Outstanding Amount thereof; (iii) to pay all treasury management obligations
owing to Administrative Agent and (iv) to pay the total amount of Swap
Obligations;

 

(d)           Fourth, to pay all other Obligations; and

 

(e)           Fifth, to pay the remainder, if any, to Borrower or to whomever
may be lawfully entitled to receive such remainder.

 

Notwithstanding anything to the contrary contained in this Section 8.03: 
(i) Cash Collateral for Eurodollar Rate Loans shall be applied on the maturity
date of their respective Interest Periods to repay such Eurodollar Rate Loans;
and (ii) subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Third of this
Section 8.03 shall be applied to satisfy drawings under such Letters of Credit
as they occur; if any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth in
this Section 8.03.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

SECTION 9.01         APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

 

Each Lending Party hereby irrevocably appoints Wells Fargo to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof and thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX are solely for the
benefit of Administrative Agent and Lending Parties, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

 

SECTION 9.02         RIGHTS AS A LENDER.

 

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” “L/C Issuer” or a “Lender,” such Person shall have the same rights and
powers in such capacity(ies) as any other Person in such capacity(ies) and may
exercise the same as though it were not Administrative Agent.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower

 

97

--------------------------------------------------------------------------------


 

or any Subsidiary or Affiliate of Borrower as if such Person were not
Administrative Agent hereunder and without any duty to account therefor to any
other Lending Party.

 

SECTION 9.03         EXCULPATORY PROVISIONS.

 

Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, Administrative Agent:

 

(a)           No Fiduciary Duties.  Shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)           No Obligations Regarding Certain Actions.  Shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Administrative Agent is required to exercise as directed in
writing by Required Lenders (or such other number or percentage of Lenders as
shall be expressly provided for herein or in any other Loan Documents, Swing
Line Lender or L/C Issuer, as applicable; provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law; and

 

(c)           Disclosure Obligations.  Shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

(d)           Limitation on Liability.  Shall not be liable for any action taken
or not taken by it:  (i) with the consent or at the request of Required Lenders
(or such other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02 and Section 10.01); or (ii) in the
absence of its own gross negligence or willful misconduct.  Administrative Agent
shall be deemed not to have knowledge of any Default, unless and until Borrower,
a Loan Party, or a Lending Party provides written notice to Administrative Agent
describing such Default.  Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into:  (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document; (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith;
(C) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default; (D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document; or (E) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

 

98

--------------------------------------------------------------------------------


 

SECTION 9.04         RELIANCE BY ADMINISTRATIVE AGENT.

 

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a specified Lending Party, Administrative Agent may presume that such
condition is satisfactory to such Lending Party, unless Administrative Agent
shall have received notice to the contrary from such Lending Party prior to the
making of such Loan or the issuance of such Letter of Credit.  Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts it selects and shall not be liable for
any action it takes or does not take in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 9.05         DELEGATION OF DUTIES.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints.  Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein, as well as activities as Administrative Agent.  The Administrative
Agent shall not be liable for the actions or inactions of any sub-agent

 

SECTION 9.06         RESIGNATION OF ADMINISTRATIVE AGENT.

 

Administrative Agent may at any time give notice of its resignation to Lending
Parties and Borrower.  Upon receipt of any such notice of resignation, Required
Lenders shall have the right, with, unless an Event of Default exists, the
consent of Borrower (which consent shall not be unreasonably withheld), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of Lending Parties, appoint a successor Administrative Agent
meeting the qualifications set forth in this Section 9.06; provided that, if
Administrative Agent shall notify Lending Parties and Borrower that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents solely in its capacity as
Administrative Agent (except that in the case of any collateral security held by
Administrative Agent on behalf of any Lending Party under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor

 

99

--------------------------------------------------------------------------------


 

Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lending Party directly, until such time as
Required Lenders appoint a successor Administrative Agent as provided for in
this Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents solely in its capacity as Administrative Agent (if not already
discharged therefrom as provided in this Section 9.06).  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder:  (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender; (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents; (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring
L/C Issuer with respect to such Letters of Credit and (iv) the successor Swing
Line Lender shall purchase the outstanding Swing Lines Loans of the resigning
Swing Line Lender at par.

 

SECTION 9.07         NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

 

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08         NO OTHER DUTIES, ETC.

 

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Co-Documentation
Agent,” “Co-Agent,” “Book Manager,” “Book Runner,” “Arranger,” “Lead Arranger,”
“Co-Lead Arranger” or “Co-Arranger,” if any, shall have or be deemed to have any
right, power, obligation, liability, responsibility or duty under this Agreement
or the other Loan Documents, other than in such Person’s capacity as: 
(a) Administrative Agent, a Lender, Swing Line Lender or L/C Issuer hereunder;
and (b) an Indemnitee hereunder.

 

100

--------------------------------------------------------------------------------


 

SECTION 9.09         ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:  (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lending Parties and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lending Parties and Administrative Agent
and their respective agents and counsel and all other amounts due Lending
Parties and Administrative Agent under Sections 2.03(i), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 2.09 and
Section 10.04.  Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lending Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lending Party or to
authorize Administrative Agent to vote in respect of the claim of any Lending
Party in any such proceeding.

 

SECTION 9.10         GUARANTY MATTERS

 

Each Lending Party hereby:  (a) irrevocably authorizes Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under a Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (b) agrees that, upon request by
Administrative Agent at any time, it will confirm in writing Administrative
Agent’s authority to release any such Guarantor pursuant to this Section 9.10.

 

SECTION 9.11         COLLATERAL MATTERS

 

(a)           Directions by Lending Parties.  Each Lending Party hereby,
irrevocably authorizes and directs Administrative Agent:  (i) to enter into the
Collateral Documents for the benefit of such Person; (ii) without the necessity
of any notice to or further consent from any such Person from time to time prior
to an Event of Default, to take any action with respect to any Collateral or
Collateral Documents that may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Collateral Documents; (iii) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Document:  (A) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than unasserted contingent
indemnification obligations); (B) that is sold or

 

101

--------------------------------------------------------------------------------


 

to be sold as part of or in connection with any Asset Sale or other Disposition
permitted hereunder or under any other Loan Document; (C) subject to
Section 10.01, if approved, authorized or ratified in writing by Required
Lenders; or (D) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default; and (iv) to subordinate
any Lien on any property granted to or held by Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
this Agreement or any other Loan Document.  Upon request by Administrative Agent
at any time, each Lending Party will confirm in writing Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 9.11.

 

(b)           Certain Actions by Administrative Agent.  Subject to
Section 9.11(a)(iii) and Section 9.11(a)(iv), Administrative Agent shall (and is
hereby irrevocably authorized by each Lending Party to) execute such documents
as may be necessary to evidence the release or subordination of Liens granted to
Administrative Agent herein or pursuant hereto upon the applicable Collateral;
provided that:  (i) Administrative Agent shall not be required to execute any
such document on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to or create any liability or entail any consequence other
than the release or subordination of such Liens without recourse or warranty;
and (ii) such release or subordination shall not in any manner discharge, affect
or impair the Obligations or any Liens upon (or obligations of Borrower or any
other Loan Party in respect of) all interests retained by Borrower or any other
Loan Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral,
Administrative Agent shall be authorized to deduct all expenses reasonably
incurred by Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(c)           No Obligations Regarding Certain Actions.  Administrative Agent
shall have no obligation whatsoever to any Lending Party or any other Person to
assure that the Collateral exists or is owned by Borrower or any other Loan
Party or is cared for, protected or insured or that the Liens granted to
Administrative Agent herein or in any of the Collateral Documents or pursuant
hereto or thereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Administrative Agent in this Section 9.11 or in any of
the Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion, given
Administrative Agent’s own interest in the Collateral as one of the Lenders, as
Swing Line Lender and as L/C Issuer.

 

(d)           Appointment of Lending Parties as Agents.  Each Lending Party
hereby appoints each other such Person as agent for the purpose of perfecting
Administrative Agent’s or such Person’s security interest in assets that, in
accordance with Article 9 or Division 9 (as applicable) of the Uniform
Commercial Code, can be perfected only by possession.  Should any such Person
(other than Administrative Agent) obtain possession of any such Collateral, such
Person shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor, shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.

 

102

--------------------------------------------------------------------------------


 

ARTICLE X

GENERAL PROVISIONS

 

SECTION 10.01       AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by Required Lenders (or
Administrative Agent at the written request of Required Lenders) and Borrower or
the applicable Loan Party, as the case may be, with receipt acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

 

(a)           Matters Involving Each Working Capital Lender.  Unless in writing
and signed by Borrower, with receipt acknowledged by Administrative Agent, do
any of the following:

 

(i)            increase, or extend the expiry of, the Working Capital Commitment
of any Working Capital Lender without the written consent of such Working
Capital Lender, or increase or extend the Swing Line Sublimit (or reinstate any
such Commitment or the Swing Line Sublimit to the extent terminated pursuant to
Section 8.02) without the written consent of all Working Capital Lenders; or

 

(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to any Working Capital Lender hereunder or under any other Loan Document,
including any prepayments specified under Section 2.05, or reduce the amount due
to any Working Capital Lender on any such date, in each case without the written
consent of such Working Capital Lender; or

 

(iii)          reduce the principal of, or the rate of interest or commitment
fee specified herein on, any Working Capital Loan or any Working Capital
Commitment or other amounts payable to any Working Capital Lender hereunder or
under any other Loan Document, in each case without the written consent of such
Working Capital Lender; or

 

(iv)          amend any provision herein providing for consent or other action
by all Working Capital Lenders, without the written consent of all Working
Capital Lenders; or

 

(v)           amend the definition of or “Working Capital Maturity Date”
contained in Section 1.01 without the written consent of Working Capital Lenders
holding in excess of 50% of the Aggregate Working Capital Commitments, provided
that the amended definition of “Working Capital Maturity Date” shall not extend
the Working Capital Commitment of any Working Capital Lender not consenting to
the amended definition; or

 

(vi)          amend the definition of “Required Working Capital Lenders”
contained in Section 1.01 without the written consent of all Working Capital
Lenders; and

 

(b)           Matters Involving Each Floorplan Lender.  Unless in writing and
signed by Borrower, with receipt acknowledged by Administrative Agent, do any of
the following:

 

103

--------------------------------------------------------------------------------


 

(i)            increase, or extend the expiry of, the Floorplan Commitment of
any Floorplan Lender (or reinstate any such Commitment to the extent terminated
pursuant to Section 8.02) without the written consent of such Floorplan Lender;
or

 

(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to any Floorplan Lender hereunder or under any other Loan Document, including
any prepayments and scheduled reductions specified under Sections 2.05,
2.06(b) and 2.06(c), or reduce the amount due to any Floorplan Lender on any
such date, in each case without the written consent of such Floorplan Lender; or

 

(iii)          reduce the principal of, or the rate of interest or commitment
fee specified herein on, any Floorplan Loan or any Floorplan Commitment or other
amounts payable to any Floorplan Lender hereunder or under any other Loan
Document, in each case without the written consent of such Floorplan Lender; or

 

(iv)          amend any provision herein providing for consent or other action
by all Floorplan Lenders, without the written consent of all Floorplan Lenders;

 

(v)           amend the definition of “Floorplan Maturity Date” contained in
Section 1.01 without the written consent of Floorplan Lenders holding in excess
of 50% of the Aggregate Floorplan Commitments, provided that the amended
definition of “Floorplan Maturity Date” shall not extend the Floorplan
Commitment of any Floorplan Lender not consenting to the amended definition; or

 

(v)           amend the definition of “Required Floorplan Lenders” contained in
Section 1.01 without the written consent of all Floorplan Lenders; and

 

(c)           Matters Involving Required Working Capital Lenders.  No such
waiver, amendment or consent to any representation, warranty, covenant, Event of
Default or other provision of any Loan Document shall be effective for purposes
of Section 4.02 with respect to the making of Working Capital Loans, Swing Line
Loans or L/C Credit Extensions after the Closing Date unless in writing and
signed by Required Working Capital Lenders and Borrower, with receipt
acknowledged by Administrative Agent;

 

(d)           Matters Involving Required Floorplan Lenders.  No such waiver,
amendment or consent to any representation, warranty, covenant, Event of Default
or other provision of any Loan Document shall be effective for purposes of
Section 4.02 with respect to the making of Floorplan Loans after the Closing
Date unless in writing and signed by Required Floorplan Lenders and Borrower,
with receipt acknowledged by Administrative Agent;

 

(e)           Matters Involving Specific Lenders.  Unless in writing and signed
by Required Working Capital Lenders, Required Floorplan Lenders and Borrower,
with receipt acknowledged by Administrative Agent, amend or waive any of the
terms and provisions contained in Section 2.05, it being understood that any
waiver, amendment or consent to Section 2.05 shall also be subject to
subsections (a) and (b) of this Section 10.01, if applicable;

 

104

--------------------------------------------------------------------------------


 

(f)            Matters Involving All Lenders.  Unless in writing and signed by
all Lenders and Borrower, with receipt acknowledged by Administrative Agent, do
any of the following:

 

(i)            amend this Section 10.01, or Section 2.13, or any provision
herein providing for consent or other action by all Lenders; or

 

(ii)           release all or a substantial portion of the Collateral, except as
otherwise expressly provided herein or in any of the Collateral Documents, or
amend the definition of the obligations secured by any of the Collateral
Documents; or

 

(iii)          except as contemplated by Section 2.14, increase the Aggregate
Commitments;

 

(iv)          release or terminate any of the Guaranties except as otherwise
expressly provided herein or in any of the Loan Documents;

 

(v)           amend the definition of “Required Lenders” contained in
Section 1.01;

 

(vi)          amend the definition of “Supermajority Floorplan Lenders”
contained in Section 1.01; or

 

(vii)         amend the definition of “Supermajority Working Capital Lenders”
contained in Section 1.01;

 

(g)           Matters Involving Supermajority Floorplan Lenders.  Unless in
writing and signed by Supermajority Floorplan Lenders and Borrower, with receipt
acknowledged by Administrative Agent, (i) increase any advance rate set forth in
the Floorplan Borrowing Base or (ii) amend or waive any of the terms and
provisions contained in Section 8.03;

 

(h)           Matters Involving Supermajority Working Capital Lenders.  Unless
in writing and signed by Supermajority Working Capital Lenders and Borrower,
with receipt acknowledged by Administrative Agent, (i) increase any advance rate
set forth in the Working Capital Borrowing Base or (ii) amend or waive any of
the terms and provisions contained in Section 8.03;

 

provided further that:  (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to such Lenders as are otherwise
required by this Section 10.01, affect the rights or duties of L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by Swing Line Lender in addition to such Lenders as are
otherwise required by this Section 10.01, affect the rights or duties of Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent in addition to such Lenders
as are otherwise required by this Section 10.01, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter and the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; and Notwithstanding
anything to the contrary herein, no Lender who is at the time a Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

105

--------------------------------------------------------------------------------

 

 


 

SECTION 10.02       NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by telefacsimile
transmission or sent by approved electronic communication in accordance with
Section 10.02(b), and all notices and other communications expressly permitted
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to Borrower, any Guarantor, Administrative Agent, L/C Issuer
or Swing Line Lender, to the address, telefacsimile number, e-mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any Lender, to the address, telefacsimile number, e-mail
address or telephone number specified in its Administrative Detail Form.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.

 

(i)            Each Lending Party agrees that notices and other communications
to it hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lending Party pursuant to Article II if such Lending Party has
notified Administrative Agent that it is incapable of receiving notices under
Article II by electronic communication; provided further that, as of the date
hereof, each Lending Party who is a party hereto confirms that it is capable of
receiving notices under Article II by electronic communication.  In furtherance
of the foregoing, each Lending Party hereby agrees to notify Administrative
Agent in writing, on or before the date such Lending Party becomes a party to
this Agreement, of such Lending Party’s e-mail address to which a notice may be
sent (and from time to time thereafter to ensure that Administrative Agent has
on record an effective e-mail address for such Lending Party).  Each of
Administrative Agent and Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by means of electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes:  (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

106

--------------------------------------------------------------------------------


 

function, as available, return e-mail or other written acknowledgement);
provided that, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient; and (B) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.

 

(ii)           Borrower hereby acknowledges that:  (A) Administrative Agent may
make available to Lending Parties Specified Materials by posting some or all of
the Specified Materials on an Electronic Platform; (B) the distribution of
materials and information through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with any such
distribution, the Electronic Platform is provided and used on an “AS IS,” “AS
AVAILABLE” basis; and (C) neither Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency or sequencing of
the Specified Materials posted on the Electronic Platform.  ADMINISTRATIVE
AGENT, ON BEHALF OF ITSELF AND ITS AFFILIATES, EXPRESSLY AND SPECIFICALLY
DISCLAIMS, WITH RESPECT TO THE ELECTRONIC PLATFORM, DELAYS IN POSTING OR
DELIVERY, OR PROBLEMS ACCESSING THE SPECIFIED MATERIALS POSTED ON THE ELECTRONIC
PLATFORM, AND ANY LIABILITY FOR ANY LOSSES, COSTS, EXPENSES OR LIABILITIES THAT
MAY BE SUFFERED OR INCURRED IN CONNECTION WITH THE ELECTRONIC PLATFORM.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSES, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE ELECTRONIC
PLATFORM.

 

Each Lending Party hereby agrees that notice to it in accordance with
Section 10.02(b)(i) specifying that any Specified Materials have been posted to
the Electronic Platform shall, for purposes of this Agreement, constitute
effective delivery to such Lending Party of such Specified Materials.

 

EACH LENDING PARTY:  (1) ACKNOWLEDGES THAT THE SPECIFIED MATERIALS, INCLUDING
INFORMATION FURNISHED TO IT BY ANY LOAN PARTY OR ADMINISTRATIVE AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THE LOAN DOCUMENTS, MAY INCLUDE MATERIAL,
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES OR AFFILIATES OR THEIR RESPECTIVE SECURITIES; AND (2) CONFIRMS
THAT:  (I) IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL,
NON-PUBLIC INFORMATION; (II) IT WILL HANDLE SUCH MATERIAL, NON-PUBLIC
INFORMATION IN ACCORDANCE WITH SUCH PROCEDURES AND APPLICABLE LAWS, INCLUDE
FEDERAL AND STATE SECURITIES LAWS; AND (III) IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE DETAIL FORM A CONTACT PERSON WHO MAY RECEIVE SPECIFIED MATERIALS
THAT MAY CONTAIN MATERIAL, NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAWS.

 

(c)           Change of Address, Etc.  Borrower, Administrative Agent, Swing
Line Lender and L/C Issuer may change their respective address(es),
telefacsimile number(s), telephone number(s) or

 

107

--------------------------------------------------------------------------------


 

e-mail address(es) for notices and other communications hereunder by notice to
the other parties hereto.  Each Lender may change its address(es), telefacsimile
number(s), telephone number(s) or e-mail address(es) for notices and other
communications hereunder by notice to Borrower, Administrative Agent, Swing Line
Lender and L/C Issuer.

 

(d)           Reliance by Administrative Agent and Lending Parties. 
Administrative Agent and Lending Parties shall be entitled to rely and act upon
any notices (including telephonic or electronically delivered Requests for
Credit Extension) purportedly given by or on behalf of Borrower even if: 
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein; or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  Borrower shall indemnify Administrative Agent and each
Lending Party and their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 10.03       NO WAIVER; CUMULATIVE REMEDIES.

 

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; no single or partial exercise of
any right, remedy, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

SECTION 10.04       EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)           Costs and Expenses.  Borrower shall pay:  (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent, Arranger and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable out-of-pocket expenses incurred by L/C Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder; and (iii) all out-of-pocket
expenses incurred by Administrative Agent or any Lending Party (including the
fees, charges and disbursements of any counsel for Administrative Agent or any
Lending Party), and shall pay all fees and time charges for attorneys, who may
be employees of Administrative Agent or any Lending Party, in connection with
the enforcement or protection of its rights:  (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04; or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout or restructuring (or negotiations in connection with the foregoing) in
respect of such Loans or Letters of Credit.

 

108

--------------------------------------------------------------------------------


 

(b)           Indemnification by Borrower.  Borrower shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys, who may be employees of any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by Borrower
or any other Loan Party arising out of, in connection with, or as a result of: 
(i) the execution or delivery of this Agreement, any other Loan Document or any
document contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby; (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit); (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Borrower, any Subsidiary thereof or any other Loan Party, or any Environmental
Claim or Environmental Liability related in any way to Borrower, any Subsidiary
thereof or any other Loan Party; or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower, any Subsidiary thereof or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses result from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)           Reimbursement by Lenders.  If Borrower for any reason fails to pay
when due any amount that it is required to pay under Section 10.04(a) or
Section 10.04(b) to Administrative Agent (or any sub-agent thereof), Swing Line
Lender, L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), Swing
Line Lender, L/C Issuer or such Related Party, as the case may be, such Lender’s
pro rata share (based on its Percentage Shares (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent), Swing Line
Lender, L/C Issuer or any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent), Swing Line Lender or L/C Issuer in
connection with such capacity.  The obligations of Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, each Loan Party shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any document contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in
Section 10.04(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

109

--------------------------------------------------------------------------------


 

(e)           Payments.  All amounts due under this Section 10.04 shall be
payable not later than three Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 10.04 shall survive the
resignation of Administrative Agent, Swing Line Lender and L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

SECTION 10.05       MARSHALLING; PAYMENTS SET ASIDE.

 

Neither Administrative Agent nor any other Lending Party shall be under any
obligation to marshal any asset in favor of Borrower or any other Person or
against or in payment of any or all of the Obligations.  To the extent that any
payment by or on behalf of Borrower is made to Administrative Agent or any
Lending Party, or Administrative Agent or any Lending Party exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by
Administrative Agent or any Lending Party in such Person’s discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then:  (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred; and (b) each Lending
Party severally agrees to pay to Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by
Administrative Agent plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate. 
The obligations of each Lending Party under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

SECTION 10.06       SUCCESSORS AND ASSIGNS.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrower nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lending Party, and neither Swing Line Lender nor
any Lender may assign or otherwise transfer any of its rights or obligations
hereunder except:  (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section 10.06; (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section 10.06; or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 10.06 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and each Lending Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Swing Line Lender or any Lender.  Swing Line Lender
or any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations

 

110

--------------------------------------------------------------------------------


 

under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans, as applicable) at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment(s) and Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender, the aggregate amount of the Commitment(s) (which for this purpose
includes Loans outstanding thereunder) or, if any Commitment is not then in
effect, the Outstanding Amount of the Loans of the assigning Swing Line Lender
or Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if a “trade date” is specified in the Assignment and
Assumption, as of such trade date, shall not be less than $5,000,000.00 unless
each of Administrative Agent and, so long as no Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans; (iii) any assignment of a Commitment must be approved by
Administrative Agent, L/C Issuer and Swing Line Lender, unless the Person that
is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); (iv) the Eligible
Assignee, if it is not then a Lender, shall deliver to Administrative Agent an
Administrative Detail Form; and (v) the parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500.00; provided that Administrative
Agent hereby waives such processing and recordation fee in connection with any
assignment effected pursuant to Section 3.07(a); and (vi) so long as an Event of
Default does not then exist, any assignment shall require the prior written
consent of Borrower (which shall not be unreasonably withheld or delayed) unless
the Person that is the proposed assignee is an Eligible Assignee.  Subject to
acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of Swing Line
Lender or a Lender, as applicable, under this Agreement, and the assigning Swing
Line Lender or Lender, as applicable, thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lending Party’ rights and obligations
under this Agreement, such Lending Party shall cease to be a party hereto) but
shall continue to be entitled to the benefits of Section 3.01, Section 3.04,
Section 3.05 and Section 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, Borrower (at its
expense) shall execute and deliver Notes to the assignee Lending Party.  Any
assignment or transfer by Swing Line Lender or a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lending Party of a
participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a Register.  The entries
in the Register shall be conclusive, and Borrower, Administrative Agent and
Lending Parties may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of Borrower, Swing Line

 

111

--------------------------------------------------------------------------------


 

Lender and L/C Issuer, at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from Administrative Agent a copy of the Register.

 

(d)           Participations.  Swing Line Lender or any Lender may at any time,
without the consent of, or notice to, Borrower or Administrative Agent, sell
participations to any Participant in all or a portion of such Person’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment(s) and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Swing Line Loans) owing to it); provided that:  (i) such
Person’s obligations under this Agreement shall remain unchanged; (ii) such
Person shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) Borrower, Administrative Agent and
Lending Parties shall continue to deal solely and directly with such Person in
connection with such Person’s rights and obligations under this Agreement.  Any
document pursuant to which Swing Line Lender or a Lender sells such a
participation shall provide that such Person shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such document may provide that such Person
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01 that
affects such Participant.  Subject to subsection (e) of this Section 10.06,
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lending Party hereunder and had acquired its interest by assignment pursuant to
subsection (b) of this Section 10.06.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lending Party, as long as such Participant agrees to be subject to
Section 2.13 as though it were a Lending Party.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

112

--------------------------------------------------------------------------------


 

(h)           Resignation as L/C Issuer or Swing Line Lender.  Notwithstanding
anything to the contrary contained herein, if at any time Wells Fargo assigns
all of its Commitments and Loans pursuant to subsection (b) of this
Section 10.06, Wells Fargo may do either or both of the following:  (i) upon
thirty days’ notice to Borrower and all Lenders, resign as L/C Issuer; or
(ii) upon thirty days’ notice to Borrower, resign as Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, Borrower shall
be entitled to appoint from among Lenders a successor L/C Issuer or Swing Line
Lender; provided that no failure by Borrower to appoint any such successor shall
affect the resignation of Wells Fargo as L/C Issuer or Swing Line Lender, as the
case may be.  If Wells Fargo resigns as L/C Issuer, it shall retain all the
rights and obligations of L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require Lenders
to make Working Capital Loans that are Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Wells
Fargo resigns as Swing Line Lender, it shall retain all the rights of Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Working Capital Loans that are Base Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

SECTION 10.07       TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

 

Administrative Agent and each Lending Party each agrees to maintain the
confidentiality of the Information, except that Information may be disclosed: 
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential on the same terms as provided herein); (b) to the extent requested
by any regulatory authority, purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications,
(g) unless an Event of Default has occurred and is continuing, subject to an
agreement containing provisions substantially the same as those of this
Section 10.07 to:  (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement; or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any Loan Party; (h) with the
consent of Borrower; or (i) to the extent such Information:  (i) becomes
publicly available other than as a result of a breach of this Section 10.07; or
(ii) becomes available to Administrative Agent, any Lending Party or any of
their respective Affiliates on a non-confidential basis from a source other than
Borrower or any Subsidiary thereof and not in contravention of this
Section 10.07.  For purposes of this Section 10.07, “Information” means all
information (including financial information) received from Borrower or any
Subsidiaries thereof relating to Borrower or any Subsidiary thereof or any of
their respective businesses, other than any such information that is available
to Administrative Agent or any Lending Party on a nonconfidential basis, and not
in contravention of this Section 10.07, prior to disclosure by Borrower or any
Subsidiary thereof.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.07:  (A) shall be considered to have
complied with its obligation to do so if such Person has exercised the

 

113

--------------------------------------------------------------------------------


 

same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information; and (B) shall not
disclose any financial information concerning Borrower, any Subsidiary thereof
or their respective businesses (including any information based on any such
financial information) or use any such financial information for commercial
purposes without the prior written consent of Borrower.

 

SECTION 10.08       RIGHT OF SETOFF.

 

If an Event of Default shall have occurred and be continuing, each of Lending
Parties and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lending Party to or for the credit
or the account of Borrower or any other Loan Party against any and all of the
Obligations to such Lending Party or such Affiliate, irrespective of whether or
not such Lending Party shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lending
Party different from the branch or office holding such deposit or obligated on
such obligations.  The rights of each Lending Party and its Affiliates under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lending Party or its Affiliates may have.  Each
Lending Party agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  NOTWITHSTANDING
THE FOREGOING, NO LENDING PARTY SHALL EXERCISE, OR ATTEMPT TO EXERCISE, ANY
RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE, AGAINST ANY DEPOSIT ACCOUNT OR
PROPERTY OF BORROWER OR ANY SUBSIDIARY THEREOF HELD OR MAINTAINED BY SUCH
LENDING PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT.

 

SECTION 10.09       INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
Maximum Rate.  If Administrative Agent or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law:  (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 10.10       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire

 

114

--------------------------------------------------------------------------------


 

agreement among the parties relating to the subject matter hereof and supersede
any and all previous documents, agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed and delivered
by Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.11       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation (other than unasserted
contingent indemnification obligations) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

SECTION 10.12       SEVERABILITY.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.13       USA PATRIOT ACT NOTICE.

 

Each Lending Party that is subject to the Act and Administrative Agent (for
itself and not on behalf of any Lending Party) hereby notify Borrower that,
pursuant to the requirements of the Act, they are each required to obtain,
verify and record information that identifies Borrower and each other Loan
Party, which information includes the name and address of Borrower and each
other Loan Party and other information that will allow such Lending Party or
Administrative Agent, as applicable, to identify Borrower and each other Loan
Party in accordance with the Act.

 

SECTION 10.14       GUARANTY BY SUBSIDIARIES.

 

(a)           Guaranty.  Each Subsidiary of Borrower party hereto (each, a
“Subsidiary Guarantor”) unconditionally and irrevocably guarantees to
Administrative Agent and Lending Parties the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the Obligations (the “Guaranteed
Obligations”).  The

 

115

--------------------------------------------------------------------------------

 

 


 

Guaranteed Obligations include interest that, but for a proceeding under any
Bankruptcy Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in any such
proceeding.

 

(b)           Separate Obligation.  Each Subsidiary Guarantor acknowledges and
agrees that:  (i) the Guaranteed Obligations are separate and distinct from any
Debt arising under or in connection with any other document, including under any
provision of this Agreement other than this Section 10.14, executed at any time
by such Subsidiary Guarantor in favor of Administrative Agent or any Lending
Party; and (ii) such Subsidiary Guarantor shall pay and perform all of the
Guaranteed Obligations as required under this Section 10.14, and Administrative
Agent and Lending Parties may enforce any and all of their respective rights and
remedies hereunder, without regard to any other document, including any
provision of this Agreement other than this Section 10.14, at any time executed
by such Subsidiary Guarantor in favor of Administrative Agent or any Lending
Party, irrespective of whether any such other document, or any provision thereof
or hereof, shall for any reason become unenforceable or any of the Debt
thereunder shall have been discharged, whether by performance, avoidance or
otherwise.  Each Subsidiary Guarantor acknowledges that, in providing benefits
to Borrower, Administrative Agent and Lending Parties are relying upon the
enforceability of this Section 10.14 and the Guaranteed Obligations as separate
and distinct Debt of such Subsidiary Guarantor, and each Subsidiary Guarantor
agrees that Administrative Agent and Lending Parties would be denied the full
benefit of their bargain if at any time this Section 10.14 or the Guaranteed
Obligations were treated any differently.  The fact that the guaranty is set
forth in this Agreement rather than in a separate guaranty document is for the
convenience of Borrower and Subsidiary Guarantors and shall in no way impair or
adversely affect the rights or benefits of Administrative Agent and Lending
Parties under this Section 10.14.  Each Subsidiary Guarantor agrees to execute
and deliver a separate document, immediately upon request at any time of
Administrative Agent or any Lending Party, evidencing such Subsidiary
Guarantor’s obligations under this Section 10.14.  Upon the occurrence of any
Event of Default, a separate action or actions may be brought against such
Subsidiary Guarantor, whether or not Borrower, any other Subsidiary Guarantor or
any other Person is joined therein or a separate action or actions are brought
against Borrower, any such other Subsidiary Guarantor or any such other Person.

 

(c)           Limitation of Guaranty.  To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
Uniform Fraudulent Transfer Act and Sections 544 and 548 of the Bankruptcy Code)
any limitations on the amount of any Subsidiary Guarantor’s liability with
respect to the Guaranteed Obligations that Administrative Agent or any Lending
Party can enforce under this Section 10.14, Administrative Agent and Lending
Parties by their acceptance hereof accept such limitation on the amount of such
Subsidiary Guarantor’s liability hereunder to the extent needed to make this
Section 10.14 fully enforceable and nonavoidable.

 

(d)           Liability of Subsidiary Guarantors.  The liability of any
Subsidiary Guarantor under this Section 10.14 shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
that might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations.  In
furtherance of the foregoing and without limiting the generality thereof, each
Subsidiary Guarantor agrees as follows:

 

(i)            such Subsidiary Guarantor’s liability hereunder shall be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and shall
not be contingent upon

 

116

--------------------------------------------------------------------------------


 

Administrative Agent’s or any Lending Party’s exercise or enforcement of any
remedy it may have against Borrower or any other Person, or against any
collateral or other security for any Guaranteed Obligations;

 

(ii)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(iii)          Administrative Agent and Lending Parties may enforce this
Section 10.14 upon the occurrence of an Event of Default notwithstanding the
existence of any dispute among Administrative Agent and Lending Parties, on the
one hand, and Borrower or any other Person, on the other hand, with respect to
the existence of such Event of Default;

 

(iv)          such Subsidiary Guarantor’s payment of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(v)           such Subsidiary Guarantor’s liability with respect to the
Guaranteed Obligations shall remain in full force and effect without regard to,
and shall not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

 

(A)          any proceeding under any Bankruptcy Law;

 

(B)          any limitation, discharge, or cessation of the liability of
Borrower or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

(C)          any merger, acquisition, consolidation or change in structure of
any Company or any other guarantor or Person, or any sale, lease, transfer or
other disposition of any or all of the assets or shares of Borrower or any other
Person;

 

(D)          any assignment or other transfer, in whole or in part, of
Administrative Agent’s or any Lending Party’s interests in and rights under this
Agreement (including this Section 10.14) or the other Loan Documents;

 

(E)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that Borrower, such Subsidiary Guarantor, any other Guarantor
or any other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;

 

(F)           Administrative Agent’s or any Lending Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan Document
or any Guaranteed Obligations;

 

(G)          Administrative Agent’s or any Lending Party’s exercise or
non-exercise of any power, right or remedy with respect to any Guaranteed
Obligations or any collateral;

 

117

--------------------------------------------------------------------------------


 

(H)          Administrative Agent’s or any Lending Party’s vote, claim,
distribution, election, acceptance, action or inaction in any proceeding under
any Bankruptcy Law; or

 

(I)            any other guaranty, whether by such Subsidiary Guarantor or any
other Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of Borrower to Administrative Agent or
any Lending Party.

 

(e)           Consents of Subsidiary Guarantors.  Each Subsidiary Guarantor
hereby unconditionally consents and agrees that, without notice to or further
assent from such Subsidiary Guarantor:

 

(i)            the principal amount of the Guaranteed Obligations may be
increased or decreased and additional indebtedness or obligations of Borrower
under the Loan Documents may be incurred and the time, manner, place or terms of
any payment under any Loan Document may be extended or changed, by one or more
amendments, modifications, renewals or extensions of any Loan Document or
otherwise;

 

(ii)           the time for Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as
Administrative Agent and Lending Parties (as applicable under the relevant Loan
Documents) may deem proper;

 

(iii)          Administrative Agent and Lending Parties may request and accept
other guaranties and may take and hold security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

 

(iv)          Administrative Agent or Lending Parties may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of such Subsidiary Guarantor against Borrower.

 

(f)            Subsidiary Guarantor’s Waivers.  Each Subsidiary Guarantor waives
and agrees not to assert:

 

(i)            any right to require Administrative Agent or any Lending Party to
proceed against Borrower, any other Guarantor or any other Person, or to pursue
any other right, remedy, power or privilege of Administrative Agent or any
Lending Party whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;

 

118

--------------------------------------------------------------------------------


 

(iii)          any defense arising by reason of any lack of corporate or other
authority or any other defense of Borrower, such Guarantor or any other Person;

 

(iv)          any defense based upon Administrative Agent’s or any Lending
Party’s errors or omissions in the administration of the Guaranteed Obligations;

 

(v)           any rights to set-offs and counterclaims;

 

(vi)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.14; and

 

(vii)         any and all notice of the acceptance of this guaranty, and any and
all notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by Administrative Agent and Lending
Parties upon this Guaranty, or the exercise of any right, power or privilege
hereunder.  The Guaranteed Obligations shall conclusively be deemed to have been
created, contracted, incurred and permitted to exist in reliance upon this
Guaranty.  Each Subsidiary Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon Borrower, each Guarantor or any other Person with
respect to the Guaranteed Obligations.

 

(g)           Financial Condition of Borrower.  No Subsidiary Guarantor shall
have any right to require Administrative Agent or any Lending Party to obtain or
disclose any information with respect to:  the financial condition or character
of Borrower or the ability of Borrower to pay and perform the Guaranteed
Obligations; the Guaranteed Obligations; any collateral or other security for
any or all of the Guaranteed Obligations; the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; any action or
inaction on the part of Administrative Agent or any Lending Party or any other
Person; or any other matter, fact or occurrence whatsoever.  Each Subsidiary
Guarantor hereby acknowledges that it has undertaken its own independent
investigation of the financial condition of Borrower and all other matters
pertaining to this Guaranty and further acknowledges that it is not relying in
any manner upon any representation or statement of Administrative Agent or any
Lending Party with respect thereto.

 

(h)           Subrogation.  Until the Guaranteed Obligations shall be satisfied
in full and the Aggregate Commitments shall be terminated, each Subsidiary
Guarantor shall not have, and shall not directly or indirectly exercise: 
(i) any rights that it may acquire by way of subrogation under this
Section 10.14, by any payment hereunder or otherwise; (ii) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 10.14; or (iii) any other right that it might
otherwise have or acquire (in any way whatsoever) that could entitle it at any
time to share or participate in any right, remedy or security of Administrative
Agent or any Lending Party as against any Borrower or other Guarantors or any
other Person, whether in connection with this Section 10.14, any of the other
Loan Documents or otherwise.  If any amount shall be paid to any Subsidiary
Guarantor on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of Administrative Agent and Lending Parties and

 

119

--------------------------------------------------------------------------------


 

shall forthwith be paid to Administrative Agent to be credited and applied to
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

 

(i)            Subordination.  All payments on account of all indebtedness,
liabilities and other obligations of Borrower to any Subsidiary Guarantor or to
any other Subordinated Guarantor, whether now existing or hereafter arising, and
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “Subsidiary Guarantor Subordinated
Debt”) shall be subject, subordinate and junior in right of payment and exercise
of remedies, to the extent and in the manner set forth herein, to the prior
payment in full in cash or cash equivalents of the Guaranteed Obligations.  As
long as any of the Guaranteed Obligations (other than unasserted contingent
indemnification obligations) shall remain outstanding and unpaid, each
Subsidiary Guarantor shall not accept or receive any payment or distribution by
or on behalf of Borrower or any other Subsidiary Guarantor, directly or
indirectly, or assets of Borrower or any other Subsidiary Guarantor, of any kind
or character, whether in cash, property or securities, including on account of
the purchase, redemption or other acquisition of Subsidiary Guarantor
Subordinated Debt, as a result of any collection, sale or other disposition of
collateral, or by setoff, exchange or in any other manner, for or on account of
the Subsidiary Guarantor Subordinated Debt (“Subsidiary Guarantor Subordinated
Debt Payments”), except that, so long as an Event of Default does not then
exist, any Subsidiary Guarantor shall be entitled to accept and receive payments
on its Subsidiary Guarantor Subordinated Debt, in accordance with past business
practices of such Subsidiary Guarantor and Borrower (or any other applicable
Subsidiary Guarantor) and not in contravention of any Law or the terms of the
Loan Documents it being understood that any payments pursuant to the section are
not “Restricted Payments” hereunder.  .

 

If any Subsidiary Guarantor Subordinated Debt Payments shall be received in
contravention of this Section 10.14, such Subsidiary Guarantor Subordinated Debt
Payments shall be held in trust for the benefit of Administrative Agent and
Lending Parties and shall be paid over or delivered to Administrative Agent for
application to the payment in full in cash or cash equivalents of all Guaranteed
Obligations remaining unpaid to the extent necessary to give effect to this
Section 10.14 after giving effect to any concurrent payments or distributions to
Administrative Agent and Lending Parties in respect of the Guaranteed
Obligations.

 

(j)            Continuing Guaranty.  This Guaranty is a continuing guaranty and
agreement of subordination and shall continue in effect and be binding upon each
Subsidiary Guarantor until termination of the Aggregate Commitments and payment
and performance in full of the Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This Guaranty shall continue in effect and be binding upon each
Subsidiary Guarantor until actual receipt by Administrative Agent of written
notice from such Subsidiary Guarantor of its intention to discontinue this
Guaranty as to future transactions (which notice shall not be effective until
noon on the day that is five Business Days following such receipt); provided
that no revocation or termination of this guaranty shall affect in any way any
rights of Administrative Agent, or any Lending Party hereunder with respect to
any Guaranteed Obligations arising or outstanding on the date of receipt of such
notice, including any subsequent continuation, extension, or renewal thereof, or
change in the terms or conditions thereof, or any Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any Lending Party in existence

 

120

--------------------------------------------------------------------------------


 

as of the date of such revocation (collectively, “Existing Guaranteed
Obligations”), and the sole effect of such notice shall be to exclude from this
Guaranty Guaranteed Obligations thereafter arising which are unconnected to any
Existing Guaranteed Obligations.

 

(k)           Reinstatement.  This Guaranty shall continue to be effective or
shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of Borrower (or receipt of
any proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to Borrower, its estate, trustee, receiver or any other Person (including under
any Bankruptcy Law), or must otherwise be restored by Administrative Agent or
any Lending Party, whether as a result of proceedings under any Bankruptcy Law
or otherwise.  All losses, damages, costs and expenses that Administrative
Agent, or any Lending Party may suffer or incur as a result of any voided or
otherwise set aside payments shall be specifically covered by the indemnity in
favor of Administrative Agent and Lending Parties contained in Section 10.04.

 

(l)            Substantial Benefits.  The Credit Extensions provided to or for
the benefit of Borrower hereunder by Lending Parties have been and are to be
contemporaneously used for the benefit of Borrower and each Subsidiary
Guarantor.  It is the position, intent and expectation of the parties that
Borrower and each Subsidiary Guarantor have derived and will derive significant
and substantial benefits from the Credit Extensions to be made available by
Lending Parties under the Loan Documents.  Each Subsidiary Guarantor has
received at least “reasonably equivalent value” (as such phrase is used in
Section 548 of the Bankruptcy Code, in the Uniform Fraudulent Transfer Act and
in comparable provisions of other applicable law) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations.  Immediately prior to and after and giving effect to the incurrence
of each Subsidiary Guarantor’s obligations under this Guaranty, such Subsidiary
Guarantor will be solvent.

 

(m)          KNOWING AND EXPLICIT WAIVERS.  EACH SUBSIDIARY GUARANTOR
ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD
THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS SECTION 10.14.  EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES AND
AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH WAIVERS AND
CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH SUBSIDIARY GUARANTOR
EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.

 

If, while any Subsidiary Guarantor Subordinated Debt is outstanding, any
proceeding under any Bankruptcy Law is commenced by or against Borrower or its
property, Administrative Agent, when so instructed by L/C Issuer, Swing Line
Lender and Required Lenders, is hereby irrevocably authorized and empowered (in
the name of Lending Parties or in the name of any Subsidiary Guarantor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution in respect of all Subsidiary Guarantor
Subordinated Debt and give acquittances therefor and to file claims and proofs
of claim and take such other action (including voting the Subsidiary Guarantor
Subordinated Debt) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent and
Lending Parties; and each Subsidiary Guarantor shall promptly take such action
as Administrative Agent (on instruction from L/C Issuer, Swing Line Lender and
Required Lenders) may reasonably request: (A) to collect the Subsidiary
Guarantor Subordinated Debt

 

121

--------------------------------------------------------------------------------


 

for the account of the Lending Parties and to file appropriate claims or proofs
of claim in respect of the Subsidiary Guarantor Subordinated Debt; (B) to
execute and deliver to Administrative Agent such powers of attorney, assignments
and other instruments as it may request to enable it to enforce any and all
claims with respect to the Subsidiary Guarantor Subordinated Debt; and (C) to
collect and receive any and all Subsidiary Guarantor Subordinated Debt Payments.

 

SECTION 10.15       TIME OF THE ESSENCE.

 

Time is of the essence of the Loan Documents.

 

SECTION 10.16       GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW
5-1401 AND 5-1402).

 

(b)           SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER LOAN PARTY
PARTY HERETO EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A
PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE
COURTS OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURTS.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT OR ANY LENDING PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(c)           WAIVER OF VENUE.  BORROWER AND EACH OTHER LOAN PARTY PARTY HERETO
EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS
SECTION 10.16.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  BORROWER AND EACH OTHER LOAN PARTY PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN

 

122

--------------------------------------------------------------------------------


 

SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 10.17       WAIVER OF RIGHT TO JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM.  EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS.

 

[SIGNATURE PAGES FOLLOW.]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER:

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Ted O. Christianson

 

Name:

Ted O. Christianson

 

Title:

Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as Administrative Agent, L/C Issuer and Swing
Line Lender

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

 

Name:

Mark T. Lundquist

 

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as a Lender

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

 

Name:

Mark T. Lundquist

 

 

Title:

Vice President

 

 

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

17,777,777.78

 

FLOORPLAN COMMITMENT:

 

$

62,222,222.22

 

 

--------------------------------------------------------------------------------

 

 


 

LENDER:

 

 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Lois Timkovich

 

Name:

Lois Timkovich

 

Title:

Assistant Corporate Secretary

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

8,888,888.89

 

FLOORPLAN COMMITMENT:

 

$

31,111,111.11

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Don Stafford

 

Name:

Don Stafford

 

Title:

Senior Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

8,888,888.89

 

FLOORPLAN COMMITMENT:

 

$

31,111,111.11

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Magnus McDowell

 

Name:

Magnus McDowell

 

Title:

Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

6,666,666.67

 

FLOORPLAN COMMITMENT:

 

$

23,333,333.33

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF THE WEST

 

a California banking corporation

 

 

 

 

 

By:

/s/ Michael Lax

 

Name:

Michael Lax

 

Title:

Senior Vice President

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

4,444,444.44

 

FLOORPLAN COMMITMENT:

 

$

15,555,555.56

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BREMER BANK, N.A.

 

 

 

 

 

By:

/s/ Wesley Well

 

Name:

Wesley Well

 

Title:

President — Lisbon, N.D.

 

 

 

WORKING CAPITAL COMMITMENT:

 

$

3,333,333.33

 

FLOORPLAN COMMITMENT:

 

$

11,666,666.67

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01-A

 

APPLICABLE RATES

 

WORKING CAPITAL LOANS

 

Tier

 

Consolidated Leverage
Ratio

 

Applicable
LIBOR Margin

 

Applicable
Base Rate
Margin

 

Applicable
Working
Capital
Commitment
Fee Margin

 

Applicable L/C
Margin

 

1

 

<1.50

 

1.5000

%

0.5000

%

0.2000

%

1.5000

%

2

 

>1.50 but <2.00

 

1.7500

%

0.7500

%

0.3000

%

1.7500

%

3

 

>2.00

 

2.0000

%

1.0000

%

0.4000

%

2.0000

%

 

FLOORPLAN LOANS

 

Tier

 

Consolidated Leverage
Ratio

 

Applicable
LIBOR Margin

 

Applicable 
Base Rate 
Margin

 

Applicable
Floorplan
Commitment
Fee Margin

 

1

 

<1.50

 

1.5000

%

0.5000

%

0.2000

%

2

 

>1.50 but <2.00

 

1.7500

%

0.7500

%

0.3000

%

3

 

>2.00

 

2.0000

%

1.0000

%

0.4000

%

 

--------------------------------------------------------------------------------

 